UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05878 Franklin Value Investors Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 10/31 Date of reporting period: 6/30/12 Item 1. Proxy Voting Records. Franklin All Cap Value Fund ADIDAS AG Meeting Date:MAY 10, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ADS Security ID:00687A107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports for Fiscal 2011 (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR1 per Share Management For For 3 Approve Discharge of Management Board for Fiscal 2011 Management For For 4 Approve Discharge of Supervisory Board for Fiscal 2011 Management For For 5 Approve Remuneration System for Management Board Members Management For For 6 Amend Articles Re: Convocation of Supervisory Board Meetings Management For For 7 Amend Articles Re: Decision Making via Electronic Means at Supervisory Board Meetings Management For For 8 Amend Articles Re: Registration for General Meetings Management For For 9 Amend Articles Re: Voting Rights Representation at the General Meeting Management For For 10 Amend Articles Re: Annual Accounts, Discharge of Management and Supervisory Boards, Reserves Management For For 11 Ratify KPMG as Auditors for Fiscal 2012 Management For For 12 Ratify KPMG as Auditor for the Review of the Half Year Financial Reports 2012 Management For For APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George W. Buckley Management For For 2 Elect Director Mollie Hale Carter Management For For 3 Elect Director Terrell K. Crews Management For For 4 Elect Director Pierre Dufour Management For For 5 Elect Director Donald E. Felsinger Management For For 6 Elect Director Antonio Maciel Management For For 7 Elect Director Patrick J. Moore Management For For 8 Elect Director Thomas F. O'Neill Management For For 9 Elect Director Kelvin R. Westbrook Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Adopt Policy to Prohibit Political Spending Shareholder Against Against 15 Report on Political Contributions Shareholder Against Against 16 Adopt and Implement Sustainable Palm Oil Policy Shareholder Against Against AVISTA CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:AVA Security ID:05379B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Erik J. Anderson Management For For 2 Elect Director Kristianne Blake Management For For 3 Elect Director Donald C. Burke Management For For 4 Elect Director Rick R. Holley Management For For 5 Elect Director John F. Kelly Management For For 6 Elect Director Rebecca A. Klein Management For For 7 Elect Director Scott L. Morris Management For For 8 Elect Director Michael L. Noel Management For For 9 Elect Director Marc F. Racicot Management For For 10 Elect Director Heidi B. Stanley Management For For 11 Elect Director R. John Taylor Management For For 12 Ratify Auditors Management For For 13 Reduce Supermajority Vote Requirement for Creation of New Class of Stock and for Disposition of Assets Management For For 14 Reduce Supermajority Vote Requirement for Certain Provisions Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BECTON, DICKINSON AND COMPANY Meeting Date:JAN 31, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Basil L. Anderson Management For For 2 Elect Director Henry P. Becton, Jr. Management For For 3 Elect Director Edward F. Degraan Management For For 4 Elect Director Vincent A. Forlenza Management For For 5 Elect Director Claire M. Fraser-liggett Management For For 6 Elect Director Christopher Jones Management For For 7 Elect Director Marshall O. Larsen Management For For 8 Elect Director Edward J. Ludwig Management For For 9 Elect Director Adel A.F. Mahmoud Management For For 10 Elect Director Gary A. Mecklenburg Management For For 11 Elect Director James F. Orr Management For For 12 Elect Director Willard J. Overlock, Jr Management For For 13 Elect Director Bertram L. Scott Management For For 14 Elect Director Alfred Sommer Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against BEMIS COMPANY, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Bolton Management For For 1.2 Elect Director Barbara L. Johnson Management For For 1.3 Elect Director Paul S. Peercy Management For For 1.4 Elect Director Ronald J. Floto Management For For 1.5 Elect Director William L. Mansfield Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cary T. Fu Management For For 1.2 Elect Director Michael R. Dawson Management For For 1.3 Elect Director Gayla J. Delly Management For For 1.4 Elect Director Peter G. Dorflinger Management For For 1.5 Elect Director Douglas G. Duncan Management For For 1.6 Elect Director David W. Scheible Management For For 1.7 Elect Director Bernee D.L. Strom Management For For 1.8 Elect Director Clay C. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BRISTOW GROUP INC. Meeting Date:AUG 03, 2011 Record Date:JUN 07, 2011 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Ian A. Godden Management For For 1.6 Elect Director Stephen A. King Management For For 1.7 Elect Director Thomas C. Knudson Management For For 1.8 Elect Director John M. May Management For For 1.9 Elect Director Bruce H. Stover Management For For 1.10 Elect Director Ken C. Tamblyn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For CERADYNE, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:CRDN Security ID:156710105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel P. Moskowitz Management For For 1.2 Elect Director Richard A. Alliegro Management For For 1.3 Elect Director Frank Edelstein Management For For 1.4 Elect Director Richard A. Kertson Management For For 1.5 Elect Director Milton L. Lohr Management For For 1.6 Elect Director Siegfried Mussig Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 08, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Irving W. Bailey, II Management For For 2 Elect Director David J. Barram Management For Against 3 Elect Director Stephen L. Baum Management For Against 4 Elect Director Erik Brynjolfsson Management For For 5 Elect Director Rodney F. Chase Management For Against 6 Elect Director Judith R. Haberkorn Management For For 7 Elect Director Michael W. Laphen Management For For 8 Elect Director F. Warren McFarlan Management For For 9 Elect Director Chong Sup Park Management For For 10 Elect Director Thomas H. Patrick Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Approve Omnibus Stock Plan Management For Against 14 Ratify Auditors Management For For CORNING INCORPORATED Meeting Date:APR 26, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John Seely Brown Management For For 2 Elect Director Stephanie A. Burns Management For For 3 Elect Director John A. Canning, Jr. Management For For 4 Elect Director Richard T. Clark Management For For 5 Elect Director James B. Flaws Management For Against 6 Elect Director Gordon Gund Management For For 7 Elect Director Kurt M. Landgraf Management For For 8 Elect Director Deborah D. Rieman Management For For 9 Elect Director H. Onno Ruding Management For For 10 Elect Director Mark S. Wrighton Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Approve Omnibus Stock Plan Management For For 14 Reduce Supermajority Vote Requirement Management For For EATON CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ETN Security ID:278058102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alexander M. Cutler Management For For 2 Elect Director Arthur E. Johnson Management For For 3 Elect Director Deborah L. McCoy Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For GENTEX CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Gary Goode Management For For 1.3 Elect Director Jim Wallace Management For For 2 Declassify the Board of Directors Management None For 3 Prepare Sustainability Report Shareholder Against Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Non-Employee Director Stock Option Plan Management For For GRIFFON CORPORATION Meeting Date:JAN 31, 2012 Record Date:DEC 14, 2011 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey R. Blau Management For For 1.2 Elect Director Gerald J. Cardinale Management For For 1.3 Elect Director Bradley J. Gross Management For For 1.4 Elect Director General Donald J. Kutyna Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For IDACORP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Stephen Allred Management For For 1.2 Elect Director Christine King Management For For 1.3 Elect Director Gary G. Michael Management For For 1.4 Elect Director Jan B. Packwood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alain J.P. Belda Management For Against 2 Elect Director William R. Brody Management For For 3 Elect Director Kenneth I. Chenault Management For For 4 Elect Director Michael L. Eskew Management For Against 5 Elect Director David N. Farr Management For For 6 Elect Director Shirley Ann Jackson Management For For 7 Elect Director Andrew N. Liveris Management For Against 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director Samuel J. Palmisano Management For For 11 Elect Director Virginia M. Rometty Management For For 12 Elect Director Joan E. Spero Management For For 13 Elect Director Sidney Taurel Management For For 14 Elect Director Lorenzo H. Zambrano Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against 18 Report on Political Contributions Shareholder Against Against 19 Report on Lobbying Expenses Shareholder Against Against J. C. PENNEY COMPANY, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:JCP Security ID:708160106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William A. Ackman Management For For 2 Elect Director Colleen C. Barrett Management For Against 3 Elect Director Thomas J. Engibous Management For For 4 Elect Director Kent B. Foster Management For For 5 Elect Director Ronald B. Johnson Management For For 6 Elect Director Geraldine B. Laybourne Management For Against 7 Elect Director Burl Osborne Management For Against 8 Elect Director Leonard H. Roberts Management For For 9 Elect Director Steven Roth Management For For 10 Elect Director Javier G. Teruel Management For For 11 Elect Director R. Gerald Turner Management For Against 12 Elect Director Mary Beth West Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For Against 15 Approve Executive Incentive Bonus Plan Management For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against JOHN BEAN TECHNOLOGIES CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:JBT Security ID:477839104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Maury Devine Management For For 1.2 Elect Director James M. Ringler Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For JOHNSON & JOHNSON Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary Sue Coleman Management For For 2 Elect Director James G. Cullen Management For For 3 Elect Director Ian E.l. Davis Management For For 4 Elect Director Alex Gorsky Management For For 5 Elect Director Michael M.e. Johns Management For For 6 Elect Director Susan L. Lindquist Management For For 7 Elect Director Anne M. Mulcahy Management For Against 8 Elect Director Leo F. Mullin Management For For 9 Elect Director William D. Perez Management For For 10 Elect Director Charles Prince Management For Against 11 Elect Director David Satcher Management For For 12 Elect Director William C. Weldon Management For For 13 Elect Director Ronald A. Williams Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Omnibus Stock Plan Management For For 16 Ratify Auditors Management For For 17 Require Independent Board Chairman Shareholder Against Against 18 Require Shareholder Vote to Approve Political Contributions Shareholder Against Against 19 Adopt Animal-Free Training Methods Shareholder Against Against KAISER ALUMINUM CORPORATION Meeting Date:JUN 07, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Foster Management For For 1.2 Elect Director Teresa A. Hopp Management For Withhold 1.3 Elect Director William F. Murdy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KRAFT FOODS INC. Meeting Date:MAY 23, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:KFT Security ID:50075N104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Myra M. Hart Management For For 2 Elect Director Peter B. Henry Management For For 3 Elect Director Lois D. Juliber Management For For 4 Elect Director Mark D. Ketchum Management For For 5 Elect Director Terry J. Lundgren Management For For 6 Elect Director Mackey J. McDonald Management For Against 7 Elect Director Jorge S. Mesquita Management For For 8 Elect Director John C. Pope Management For For 9 Elect Director Fredric G. Reynolds Management For For 10 Elect Director Irene B. Rosenfeld Management For For 11 Elect Director Jean-Francois M.L. van Boxmeer Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Change Company Name Management For For 14 Ratify Auditors Management For For 15 Report on Supply Chain and Deforestation Shareholder Against Against 16 Report on Adopting Extended Producer Responsibility Policy Shareholder Against Against 17 Report on Lobbying Payments and Policy Shareholder Against Against LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 01, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David P. King Management For For 2 Elect Director Kerrii B. Anderson Management For For 3 Elect Director Jean-Luc Belingard Management For For 4 Elect Director N. Anthony Coles, Jr. Management For For 5 Elect Director Wendy E. Lane Management For For 6 Elect Director Thomas P. Mac Mahon Management For For 7 Elect Director Robert E. Mittelstaedt, Jr. Management For For 8 Elect Director Arthur H. Rubenstein Management For For 9 Elect Director M. Keith Weikel Management For For 10 Elect Director R. Sanders Williams Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Approve Omnibus Stock Plan Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Ratify Auditors Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Bradshaw Management For For 1.2 Elect Director William F. Hughes, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NEXANS Meeting Date:NOV 10, 2011 Record Date:NOV 07, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:NEX Security ID:F65277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Hubert Porte as Director Management For For 2 Subject to Approval of Item 3 Below, Remove Double-Voting Rights for Long-Term Registered Shareholders and Amend Article 21 of Bylaws Accordingly Management For For 3 Subject to Approval of Item 2 Above, Amend Article 21 of Bylaws Re: Voting Rights Limitations Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For NEXANS Meeting Date:MAY 15, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:NEX Security ID:F65277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.10 per Share Management For For 4 Reelect Frederic Vincent as Director Management For Against 5 Reelect Colette Lewiner as Director Management For For 6 Reelect Guillermo Luksic Craig as Director Management For For 7 Subject to Approval of Item 25, Elect Lena Wujek as Representative of Employee Shareholders to the Board Management For For 8 Approve Transaction with Frederic Vincent Re: Pension Scheme Agreement Management For For 9 Approve Transaction with Frederic Vincent Re: Severance Payment and Non Compete Agreement Management For For 10 Subject to Approval of Items 7 and 25, Approve Remuneration of Directors in the Aggregate Amount of EUR 650,000 Management For For 11 Renew Appointments of PricewaterhouseCoopers Audit as Auditor and Etienne Boris as Alternate Auditor Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 14 Million Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4 Million Management For For 16 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 4 Million Management For For 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 5 Percent of Issued Capital for Future Acquisitions Management For For 19 Authorize Capitalization of Reserves of Up to EUR 10 Million for Bonus Issue or Increase in Par Value Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Approve Stock Purchase Plan Reserved for International Employees Management For For 22 Authorize up to Aggregate Nominal Amount of EUR 160,000 for Use in Restricted Stock Plan (for Employees and Executives) Management For For 23 Amend Peer Group for Performance Conditions for Restricted Shares Authorized under May 31, 2011 General Meeting Management For For 24 Authorize up to Aggregate Nominal Amount of EUR 15,000 for Use in Restricted Stock Plan (for Employees) Management For For 25 Add New Article 12 of Bylaws Re: Employee Shareholders Representative to the Board Management For Against 26 Amend Article 13 of Bylaws Re: Convening of Board Meetings Management For For 27 Authorize Filing of Required Documents/Other Formalities Management For For NV ENERGY, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph B. Anderson, Jr. Management For For 2 Elect Director Glenn C. Christenson Management For For 3 Elect Director Susan F. Clark Management For For 4 Elect Director Stephen E. Frank Management For Against 5 Elect Director Brian J. Kennedy Management For For 6 Elect Director Maureen T. Mullarkey Management For For 7 Elect Director John F. O'Reilly Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director Donald D. Snyder Management For Against 10 Elect Director Michael W. Yackira Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Non-Employee Director Restricted Stock Plan Management For For 13 Ratify Auditors Management For For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Spencer Abraham Management For For 2 Elect Director Howard I. Atkins Management For For 3 Elect Director Stephen I. Chazen Management For For 4 Elect Director Edward P. Djerejian Management For For 5 Elect Director John E. Feick Management For For 6 Elect Director Margaret M. Foran Management For For 7 Elect Director Carlos M. Gutierrez Management For For 8 Elect Director Ray R. Irani Management For For 9 Elect Director Avedick B. Poladian Management For For 10 Elect Director Aziz D. Syriani Management For For 11 Elect Director Rosemary Tomich Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For 14 Request Director Nominee with Environmental Qualifications Shareholder Against Against OWENS CORNING Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Blake, Jr. Management For For 1.2 Elect Director James J. McMonagle Management For For 1.3 Elect Director W. Howard Morris Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PENTAIR, INC. Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charles A. Haggerty Management For For 2 Elect Director Randall J. Hogan Management For For 3 Elect Director David A. Jones Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against Against ROCKY BRANDS, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:RCKY Security ID:774515100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Campbell Management For For 1.2 Elect Director Michael L. Finn Management For For 1.3 Elect Director G. Courtney Haning Management For For 1.4 Elect Director Curtis A. Loveland Management For Withhold 1.5 Elect Director David N. Sharp Management For For 2 Advisory Vote on Say on Pay Frequency Management Three Years One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 04, 2011 Record Date:JUN 24, 2011 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter R. Call Management For Withhold 1.2 Elect Director Samuel T. Hubbard Management For For 1.3 Elect Director Arthur S. Wolcott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For THE CHUBB CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Zoe Baird Budinger Management For For 2 Elect Director Sheila P. Burke Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director John D. Finnegan Management For For 5 Elect Director Lawrence W. Kellner Management For For 6 Elect Director Martin G. McGuinn Management For For 7 Elect Director Lawrence M. Small Management For For 8 Elect Director Jess Soderberg Management For For 9 Elect Director Daniel E. Somers Management For For 10 Elect Director James M. Zimmerman Management For For 11 Elect Director Alfred W. Zollar Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director F. Duane Ackerman Management For For 2 Elect Director Francis S. Blake Management For For 3 Elect Director Ari Bousbib Management For For 4 Elect Director Gregory D. Brenneman Management For For 5 Elect Director J. Frank Brown Management For For 6 Elect Director Albert P. Carey Management For Against 7 Elect Director Armando Codina Management For Against 8 Elect Director Bonnie G. Hill Management For Against 9 Elect Director Karen L. Katen Management For Against 10 Elect Director Ronald L. Sargent Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 15 Prepare Employment Diversity Report Shareholder Against Against 16 Amend Right to Act by Written Consent Shareholder Against Against 17 Amend Bylaws Call Special Meetings Shareholder Against For 18 Report on Charitable Contributions Shareholder Against Against 19 Adopt Storm Water Run-off Management Policy Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Angela F. Braly Management For For 2 Elect Director Kenneth I. Chenault Management For For 3 Elect Director Scott D. Cook Management For For 4 Elect Director Susan Desmond-Hellmann Management For For 5 Elect Director Robert A. McDonald Management For For 6 Elect Director W. James McNerney, Jr. Management For For 7 Elect Director Johnathan A. Rodgers Management For For 8 Elect Director Margaret C. Whitman Management For For 9 Elect Director Mary Agnes Wilderotter Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Elect Director Ernesto Zedillo Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Amend Articles of Incorporation Management For For 16 Provide for Cumulative Voting Shareholder Against Against 17 Phase Out Use of Laboratory Animals in Pet Food Product Testing Shareholder Against Against 18 Report on Political Contributions and Provide Advisory Vote Shareholder Against Against THE PROGRESSIVE CORPORATION Meeting Date:APR 20, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger N. Farah Management For For 2 Elect Director Stephen R. Hardis Management For For 3 Elect Director Heidi G. Miller, Ph.D. Management For For 4 Elect Director Bradley T. Sheares, Ph.D. Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Declassify the Board of Directors Management For For 7 Fix Number of Directors at Eleven Management For For 8 Amend Code of Regulations for Revise the Procedures for Fixing the Number of Directors Within the Limits Set Forth in the Code of Regulations Management For For 9 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 10 Amend Code of Regulations Providing the Annual Meeting be held by June 30 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Executive Incentive Bonus Plan Management For For 13 Amend Omnibus Stock Plan Management For For 14 Amend Non-Employee Director Omnibus Stock Plan Management For For 15 Ratify Auditors Management For For TIDEWATER INC. Meeting Date:JUL 14, 2011 Record Date:MAY 27, 2011 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. Du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For Withhold 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For Withhold 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against For U.S. BANCORP Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas M. Baker, Jr. Management For For 2 Elect Director Y. Marc Belton Management For For 3 Elect Director Victoria Buyniski Gluckman Management For For 4 Elect Director Arthur D. Collins, Jr. Management For Against 5 Elect Director Richard K. Davis Management For For 6 Elect Director Roland A. Hernandez Management For For 7 Elect Director Joel W. Johnson Management For For 8 Elect Director Olivia F. Kirtley Management For For 9 Elect Director Jerry W. Levin Management For For 10 Elect Director David B. O'Maley Management For For 11 Elect Director O'dell M. Owens, M.D., M.P.H. Management For For 12 Elect Director Craig D. Schnuck Management For For 13 Elect Director Patrick T. Stokes Management For For 14 Elect Director Doreen Woo Ho Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIT CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Louis R. Chenevert Management For For 2 Elect Director John V. Faraci Management For For 3 Elect Director Jean-Pierre Garnier, Ph.D. Management For For 4 Elect Director Jamie S. Gorelick Management For For 5 Elect Director Edward A. Kangas Management For For 6 Elect Director Ellen J. Kullman Management For For 7 Elect Director Richard D. McCormick Management For For 8 Elect Director Harold McGraw, III Management For For 9 Elect Director Richard B. Myers Management For For 10 Elect Director H. Patrick Swygert Management For For 11 Elect Director Andre Villeneuve Management For For 12 Elect Director Christine Todd Whitman Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 18, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew J. Missad Management For For 1.2 Elect Director Thomas W. Rhodes Management For For 1.3 Elect Director Louis A. Smith Management For For 2 Amend Non-Employee Director Restricted Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WAL-MART STORES, INC. Meeting Date:JUN 01, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Aida M. Alvarez Management For Against 2 Elect Director James W. Breyer Management For For 3 Elect Director M. Michele Burns Management For Against 4 Elect Director James I. Cash, Jr. Management For Against 5 Elect Director Roger C. Corbett Management For For 6 Elect Director Douglas N. Daft Management For For 7 Elect Director Michael T. Duke Management For Against 8 Elect Director Marissa A. Mayer Management For For 9 Elect Director Gregory B. Penner Management For For 10 Elect Director Steven S. Reinemund Management For For 11 Elect Director H. Lee Scott, Jr. Management For Against 12 Elect Director Arne M. Sorenson Management For Against 13 Elect Director Jim C. Walton Management For For 14 Elect Director S. Robson Walton Management For For 15 Elect Director Christopher J. Williams Management For Against 16 Elect Director Linda S. Wolf Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Report on Political Contributions Shareholder Against For 20 Request Director Nominee with Patient Safety and Healthcare Quality Experience Shareholder Against Against 21 Performance-Based Equity Awards Shareholder Against Against XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For Against 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For Franklin Balance Sheet Investment Fund AMERICAN NATIONAL INSURANCE COMPANY Meeting Date:APR 27, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:ANAT Security ID:028591105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Moody, Sr. Management For For 1.2 Elect Director James E. Pozzi Management For Withhold 1.3 Elect Director Frances Anne Moody-Dahlberg Management For For 1.4 Elect Director Russell S. Moody Management For For 1.5 Elect Director William L. Moody, IV Management For For 1.6 Elect Director James D. Yarbrough Management For For 1.7 Elect Director Arthur O. Dummer Management For For 1.8 Elect Director Shelby M. Elliott Management For Withhold 1.9 Elect Director Frank P. Williamson Management For For 2 Ratify Auditors Management For For APPLIED INDUSTRIAL TECHNOLOGIES, INC. Meeting Date:OCT 25, 2011 Record Date:AUG 29, 2011 Meeting Type:ANNUAL Ticker:AIT Security ID:03820C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Commes Management For For 1.2 Elect Director John F. Meier Management For For 1.3 Elect Director Peter C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George W. Buckley Management For For 2 Elect Director Mollie Hale Carter Management For For 3 Elect Director Terrell K. Crews Management For For 4 Elect Director Pierre Dufour Management For For 5 Elect Director Donald E. Felsinger Management For For 6 Elect Director Antonio Maciel Management For For 7 Elect Director Patrick J. Moore Management For For 8 Elect Director Thomas F. O'Neill Management For For 9 Elect Director Kelvin R. Westbrook Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Adopt Policy to Prohibit Political Spending Shareholder Against Against 15 Report on Political Contributions Shareholder Against Against 16 Adopt and Implement Sustainable Palm Oil Policy Shareholder Against Against ASHLAND INC. Meeting Date:JAN 26, 2012 Record Date:DEC 01, 2011 Meeting Type:ANNUAL Ticker:ASH Security ID:044209104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger W. Hale Management For For 2 Elect Director Vada O. Manager Management For For 3 Elect Director George A. Schaefer, Jr. Management For For 4 Elect Director John F. Turner Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASSURANT, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:AIZ Security ID:04621X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Elaine D. Rosen Management For For 2 Elect Director Howard L. Carver Management For Against 3 Elect Director Juan N. Cento Management For For 4 Elect Director Elyse Douglas Management For For 5 Elect Director Lawrence V. Jackson Management For For 6 Elect Director David B. Kelso Management For For 7 Elect Director Charles J. Koch Management For For 8 Elect Director H. Carroll Mackin Management For For 9 Elect Director Robert B. Pollock Management For For 10 Elect Director Paul J. Reilly Management For For 11 Elect Director Robert W. Stein Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AVISTA CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:AVA Security ID:05379B107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Erik J. Anderson Management For For 2 Elect Director Kristianne Blake Management For For 3 Elect Director Donald C. Burke Management For For 4 Elect Director Rick R. Holley Management For For 5 Elect Director John F. Kelly Management For For 6 Elect Director Rebecca A. Klein Management For For 7 Elect Director Scott L. Morris Management For For 8 Elect Director Michael L. Noel Management For For 9 Elect Director Marc F. Racicot Management For For 10 Elect Director Heidi B. Stanley Management For For 11 Elect Director R. John Taylor Management For For 12 Ratify Auditors Management For For 13 Reduce Supermajority Vote Requirement for Creation of New Class of Stock and for Disposition of Assets Management For For 14 Reduce Supermajority Vote Requirement for Certain Provisions Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cary T. Fu Management For For 1.2 Elect Director Michael R. Dawson Management For For 1.3 Elect Director Gayla J. Delly Management For For 1.4 Elect Director Peter G. Dorflinger Management For For 1.5 Elect Director Douglas G. Duncan Management For For 1.6 Elect Director David W. Scheible Management For For 1.7 Elect Director Bernee D.L. Strom Management For For 1.8 Elect Director Clay C. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BRISTOW GROUP INC. Meeting Date:AUG 03, 2011 Record Date:JUN 07, 2011 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Ian A. Godden Management For For 1.6 Elect Director Stephen A. King Management For For 1.7 Elect Director Thomas C. Knudson Management For For 1.8 Elect Director John M. May Management For For 1.9 Elect Director Bruce H. Stover Management For For 1.10 Elect Director Ken C. Tamblyn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For BUNGE LIMITED Meeting Date:MAY 25, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Francis Coppinger as Director Management For For 1.2 Elect Alberto Weisser as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CALLAWAY GOLF COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ELY Security ID:131193104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Oliver G. Brewer, III Management For For 1.2 Elect Director Samuel H. Armacost Management For Withhold 1.3 Elect Director Ronald S. Beard Management For Withhold 1.4 Elect Director John C. Cushman, III Management For Withhold 1.5 Elect Director Yotaro Kobayashi Management For For 1.6 Elect Director John F. Lundgren Management For Withhold 1.7 Elect Director Adebayo O. Ogunlesi Management For For 1.8 Elect Director Richard L. Rosenfield Management For Withhold 1.9 Elect Director Anthony S. Thornley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CERADYNE, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:CRDN Security ID:156710105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel P. Moskowitz Management For For 1.2 Elect Director Richard A. Alliegro Management For For 1.3 Elect Director Frank Edelstein Management For For 1.4 Elect Director Richard A. Kertson Management For For 1.5 Elect Director Milton L. Lohr Management For For 1.6 Elect Director Siegfried Mussig Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For Against 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For Against 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For Against 11 Elect Director William S. Thompson, Jr. Management For Against 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against Against 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against For COMERICA INCORPORATED Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard G. Lindner Management For For 2 Elect Director Robert S. Taubman Management For For 3 Elect Director Reginald M. Turner, Jr. Management For For 4 Elect Director Roger A. Cregg Management For For 5 Elect Director T. Kevin DeNicola Management For For 6 Elect Director Alfred A. Piergallini Management For For 7 Elect Director Nina G. Vaca Management For For 8 Ratify Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMMERCIAL METALS COMPANY Meeting Date:FEB 03, 2012 Record Date:DEC 09, 2011 Meeting Type:ANNUAL Ticker:CMC Security ID:201723103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold L. Adams Management For Withhold 1.2 Elect Director Joseph Alvarado Management For For 1.3 Elect DirectorAnthony A. Massaro Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Redeem Outstanding Rights under Rights Agreement Shareholder Against For 6 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For 7 Repeal Bylaws Amendments Adopted prior to October 18, 2011 Shareholder Against For CONOCOPHILLIPS Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard L. Armitage Management For For 2 Elect Director Richard H. Auchinleck Management For For 3 Elect Director James E. Copeland, Jr. Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Ruth R. Harkin Management For For 6 Elect Director Ryan M. Lance Management For For 7 Elect Director Mohd H. Marican Management For For 8 Elect Director Harold W. McGraw, III Management For Against 9 Elect Director James J. Mulva Management For For 10 Elect Director Robert A. Niblock Management For For 11 Elect Director Harald J. Norvik Management For For 12 Elect Director William K. Reilly Management For For 13 Elect Director Victoria J. Tschinkel Management For For 14 Elect Director Kathryn C. Turner Management For Against 15 Elect Director William E. Wade, Jr. Management For Against 16 Ratify Auditors Management For Against 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 18 Adopt Policy to Address Coastal Louisiana Environmental Impacts Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 22 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against CORNING INCORPORATED Meeting Date:APR 26, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John Seely Brown Management For For 2 Elect Director Stephanie A. Burns Management For For 3 Elect Director John A. Canning, Jr. Management For For 4 Elect Director Richard T. Clark Management For For 5 Elect Director James B. Flaws Management For Against 6 Elect Director Gordon Gund Management For For 7 Elect Director Kurt M. Landgraf Management For For 8 Elect Director Deborah D. Rieman Management For For 9 Elect Director H. Onno Ruding Management For For 10 Elect Director Mark S. Wrighton Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Approve Omnibus Stock Plan Management For For 14 Reduce Supermajority Vote Requirement Management For For D.R. HORTON, INC. Meeting Date:JAN 26, 2012 Record Date:DEC 01, 2011 Meeting Type:ANNUAL Ticker:DHI Security ID:23331A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Donald R. Horton Management For For 2 Elect Director Bradley S. Anderson Management For For 3 Elect Director Michael R. Buchanan Management For For 4 Elect Director Michael W. Hewatt Management For For 5 Elect Director Bob G. Scott Management For For 6 Elect Director Donald J. Tomnitz Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify Auditors Management For For E-L FINANCIAL CORPORATION LIMITED Meeting Date:MAY 10, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:ELF Security ID:268575107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Christopher Barron Management For For 1.2 Elect Director James F. Billett Management For For 1.3 Elect Director William J. Corcoran Management For For 1.4 Elect Director Duncan N.R. Jackman Management For Withhold 1.5 Elect Director Henry N.R. Jackman Management For Withhold 1.6 Elect Director R.B. Matthews Management For For 1.7 Elect Director Mark M. Taylor Management For Withhold 1.8 Elect Director Douglas C. Townsend Management For For 2 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For ENCORE WIRE CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WIRE Security ID:292562105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald E. Courtney Management For For 1.2 Elect Director Gregory J. Fisher Management For For 1.3 Elect Director Daniel L. Jones Management For For 1.4 Elect Director William R. Thomas, III Management For For 1.5 Elect Director Scott D. Weaver Management For For 1.6 Elect Director John H. Wilson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For ESCO TECHNOLOGIES INC. Meeting Date:FEB 02, 2012 Record Date:DEC 02, 2011 Meeting Type:ANNUAL Ticker:ESE Security ID:296315104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J.M. McConnell Management For For 1.2 Elect Director D.C. Trauscht Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EXTERRAN HOLDINGS, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:EXH Security ID:30225X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Uriel E. Dutton Management For For 1.2 Elect Director Gordon T. Hall Management For Withhold 1.3 Elect Director J.W.G. Honeybourne Management For Withhold 1.4 Elect Director Mark A McCollum Management For For 1.5 Elect Director William C. Pate Management For For 1.6 Elect Director Stephen M. Pazuk Management For Withhold 1.7 Elect Director Christopher T. Seaver Management For For 1.8 Elect Director Mark R. Sotir Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against FARMERS & MERCHANTS BANK OF LONG BEACH Meeting Date:JUL 14, 2011 Record Date:JUN 02, 2011 Meeting Type:ANNUAL Ticker:FMBL Security ID:308243104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard W. Darling Management For Withhold 1.2 Elect Director Walter M. Florie Management For For 1.3 Elect Director William G. Hayter Management For For 1.4 Elect Director Timothy W. Jackert Management For For 1.5 Elect Director Lawrence J. McLaughlin Management For Withhold 1.6 Elect Director Daniel K. Walker Management For For 1.7 Elect Director Timothy M. Wilson Management For For 2 Ratify Auditors Management For For 3 Approve Potential Future Share Repurchases Management For For FBL FINANCIAL GROUP, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:FFG Security ID:30239F106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Roger K. Brooks Management For Withhold 1.2 Elect Director Jerry L. Chicoine Management For For 1.3 Elect Director Tim H. Gill Management For For 1.4 Elect Director Robert H. Hanson Management For For 1.5 Elect Director James E. Hohmann Management For For 1.6 Elect Director Paul E. Larson Management For For 1.7 Elect Director Edward W. Mehrer Management For For 1.8 Elect Director John E. Walker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approval of the Material Terms of Officer Performance Goals Management For For 4 Ratify Auditors Management For For 5 Other Business Management For Against GENERAL CABLE CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BGC Security ID:369300108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Kenny Management For For 1.2 Elect Director Gregory E. Lawton Management For For 1.3 Elect Director Charles G. McClure, Jr. Management For For 1.4 Elect Director Craig P. Omtvedt Management For For 1.5 Elect Director Patrick M. Prevost Management For For 1.6 Elect Director Robert L. Smialek Management For For 1.7 Elect Director John E. Welsh, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GREAT PLAINS ENERGY INCORPORATED Meeting Date:MAY 01, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:GXP Security ID:391164100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Terry Bassham Management For For 1.2 Elect Director David L. Bodde Management For For 1.3 Elect Director Michael J. Chesser Management For For 1.4 Elect Director Randall C. Ferguson, Jr. Management For For 1.5 Elect Director Gary D. Forsee Management For For 1.6 Elect Director Thomas D. Hyde Management For For 1.7 Elect Director James A. Mitchell Management For For 1.8 Elect Director John J. Sherman Management For For 1.9 Elect Director Linda H. Talbott Management For For 1.10 Elect Director Robert H. West Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Glover Management For For 1.2 Elect Director Rawson Haverty, Jr. Management For For 1.3 Elect Director L. Phillip Humann Management For For 1.4 Elect Director Mylle H. Mangum Management For For 1.5 Elect Director Frank S. McGaughey, III Management For Withhold 1.6 Elect Director Clarence H. Smith Management For For 1.7 Elect Director Al Trujillo Management For For 1.8 Elect Director Terence F. McGuirk Management For For 1.9 Elect Director Fred L. Schuermann Management For For 1.10 Elect Director Vicki R. Palmer Management For For 2 Ratify Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 23, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Judy C. Bozeman Management For For 1.3 Elect Director Frank J. Bramanti Management For For 1.4 Elect Director Walter M. Duer Management For For 1.5 Elect Director James C. Flagg Management For For 1.6 Elect Director Thomas M. Hamilton Management For For 1.7 Elect Director Leslie S. Heisz Management For For 1.8 Elect Director John N. Molbeck, Jr. Management For For 1.9 Elect Director Robert A. Rosholt Management For For 1.10 Elect Director J. Mikesell Thomas Management For For 1.11 Elect Director Christopher J. B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For IDACORP, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 29, 2012 Meeting Type:ANNUAL Ticker:IDA Security ID:451107106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C. Stephen Allred Management For For 1.2 Elect Director Christine King Management For For 1.3 Elect Director Gary G. Michael Management For For 1.4 Elect Director Jan B. Packwood Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Management For For INGRAM MICRO INC. Meeting Date:JUN 06, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:IM Security ID:457153104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Howard I. Atkins Management For Against 2 Elect Director Leslie Stone Heisz Management For For 3 Elect Director John R. Ingram Management For Against 4 Elect Director Orrin H. Ingram, II Management For Against 5 Elect Director Dale R. Laurance Management For For 6 Elect Director Linda Fayne Levinson Management For Against 7 Elect Director Scott A. McGregor Management For For 8 Elect Director Alain Monie Management For For 9 Elect Director Michael T. Smith Management For For 10 Elect Director Joe B. Wyatt Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 12 Ratify Auditors Management For For J. C. PENNEY COMPANY, INC. Meeting Date:MAY 18, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:JCP Security ID:708160106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William A. Ackman Management For For 2 Elect Director Colleen C. Barrett Management For Against 3 Elect Director Thomas J. Engibous Management For For 4 Elect Director Kent B. Foster Management For For 5 Elect Director Ronald B. Johnson Management For For 6 Elect Director Geraldine B. Laybourne Management For Against 7 Elect Director Burl Osborne Management For Against 8 Elect Director Leonard H. Roberts Management For For 9 Elect Director Steven Roth Management For For 10 Elect Director Javier G. Teruel Management For For 11 Elect Director R. Gerald Turner Management For Against 12 Elect Director Mary Beth West Management For For 13 Ratify Auditors Management For For 14 Approve Omnibus Stock Plan Management For Against 15 Approve Executive Incentive Bonus Plan Management For Against 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against KAISER ALUMINUM CORPORATION Meeting Date:JUN 07, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:KALU Security ID:483007704 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David Foster Management For For 1.2 Elect Director Teresa A. Hopp Management For Withhold 1.3 Elect Director William F. Murdy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Bill R. Sanford Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director Thomas C. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against KGEN POWER CORP. Meeting Date:DEC 15, 2011 Record Date:NOV 04, 2011 Meeting Type:ANNUAL Ticker:KGENY Security ID:49373X103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel T. Hudson Management For For 2 Elect Director Gerald J. Stalun Management For For 3 Elect Director Thomas B. White Management For For 4 Ratify Auditors Management For For LENNAR CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:LEN Security ID:526057302 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Irving Bolotin Management For For 1.2 Elect Director Steven L. Gerard Management For For 1.3 Elect Director Theron I. Gilliam Management For For 1.4 Elect Director Sherrill W. Hudson Management For For 1.5 Elect Director R. Kirk Landon Management For For 1.6 Elect Director Sidney Lapidus Management For For 1.7 Elect Director Stuart A. Miller Management For For 1.8 Elect Director Jeffrey Sonnenfeld Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For Against 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Assess Energy Use and Establish Reduction Targets Shareholder Against Against M.D.C. HOLDINGS, INC. Meeting Date:MAY 21, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond T. Baker Management For For 1.2 Elect Director David E. Blackford Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For MANULIFE FINANCIAL CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:MFC Security ID:56501R106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph P. Caron Management For For 1.2 Elect Director John M. Cassaday Management For For 1.3 Elect Director Gail C. A. Cook-Bennett Management For For 1.4 Elect Director Thomas P. d'Aquino Management For For 1.5 Elect Director Richard B. DeWolfe Management For For 1.6 Elect Director Robert E. Dineen, Jr. Management For For 1.7 Elect Director Sheila S. Fraser Management For For 1.8 Elect Director Donald A. Guloien Management For For 1.9 Elect Director Scott M. Hand Management For For 1.10 Elect Director Robert J. Harding Management For For 1.11 Elect Director Luther S. Helms Management For For 1.12 Elect Director Tsun-yan Hsieh Management For For 1.13 Elect Director Donald R. Lindsay Management For For 1.14 Elect Director Lorna R. Marsden Management For For 1.15 Elect Director John R.V. Palmer Management For For 1.16 Elect Director Andrea S. Rosen Management For For 1.17 Elect Director Hugh W. Sloan, Jr. Management For For 2 Ratify Ernst & Young LLP as Auditors Management For For 3 Advisory Vote on Executive Compensation Approach Management For For MEADWESTVACO CORPORATION Meeting Date:APR 23, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael E. Campbell Management For For 2 Elect Director Thomas W. Cole, Jr. Management For For 3 Elect Director James G. Kaiser Management For For 4 Elect Director Richard B. Kelson Management For For 5 Elect Director James M. Kilts Management For For 6 Elect Director Susan J. Kropf Management For For 7 Elect Director Douglas S. Luke Management For For 8 Elect Director John A. Luke, Jr. Management For For 9 Elect Director Gracia C. Martore Management For For 10 Elect Director Timothy H. Powers Management For For 11 Elect Director Jane L. Warner Management For For 12 Elect Director Alan D. Wilson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For METLIFE, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Keane Management For For 1.2 Elect Director Catherine R. Kinney Management For For 1.3 Elect Director Hugh B. Price Management For For 1.4 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian M. Cumming Management For For 1.2 Elect Director Alexander P. Federbush Management For For 1.3 Elect Director Paul J. Flaherty Management For For 1.4 Elect Director Gennaro J. Fulvio Management For For 1.5 Elect Director Gary S. Gladstein Management For For 1.6 Elect Director Scott J. Goldman Management For For 1.7 Elect Director Terry Hermanson Management For For 1.8 Elect Director Joseph S. Steinberg Management For For 1.9 Elect Director Gregory L. Christopher Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATIONAL WESTERN LIFE INSURANCE COMPANY Meeting Date:JUN 22, 2012 Record Date:APR 23, 2012 Meeting Type:ANNUAL Ticker:NWLI Security ID:638522102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Moody Management For For 1.2 Elect Director Stephen E. Glasgow Management For For 1.3 Elect Director E. J. Pederson Management For Withhold 2 Ratify Auditors Management For For NEXANS Meeting Date:NOV 10, 2011 Record Date:NOV 07, 2011 Meeting Type:ANNUAL/SPECIAL Ticker:NEX Security ID:F65277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Hubert Porte as Director Management For For 2 Subject to Approval of Item 3 Below, Remove Double-Voting Rights for Long-Term Registered Shareholders and Amend Article 21 of Bylaws Accordingly Management For For 3 Subject to Approval of Item 2 Above, Amend Article 21 of Bylaws Re: Voting Rights Limitations Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For NEXANS Meeting Date:MAY 15, 2012 Record Date:MAY 09, 2012 Meeting Type:ANNUAL/SPECIAL Ticker:NEX Security ID:F65277109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Discharge Directors Management For For 2 Approve Consolidated Financial Statements and Statutory Reports Management For For 3 Approve Allocation of Income and Dividends of EUR 1.10 per Share Management For For 4 Reelect Frederic Vincent as Director Management For Against 5 Reelect Colette Lewiner as Director Management For For 6 Reelect Guillermo Luksic Craig as Director Management For For 7 Subject to Approval of Item 25, Elect Lena Wujek as Representative of Employee Shareholders to the Board Management For For 8 Approve Transaction with Frederic Vincent Re: Pension Scheme Agreement Management For For 9 Approve Transaction with Frederic Vincent Re: Severance Payment and Non Compete Agreement Management For For 10 Subject to Approval of Items 7 and 25, Approve Remuneration of Directors in the Aggregate Amount of EUR 650,000 Management For For 11 Renew Appointments of PricewaterhouseCoopers Audit as Auditor and Etienne Boris as Alternate Auditor Management For For 12 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 13 Approve Reduction in Share Capital via Cancellation of Repurchased Shares Management For For 14 Authorize Issuance of Equity or Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 14 Million Management For For 15 Authorize Issuance of Equity or Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 4 Million Management For For 16 Approve Issuance of up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 4 Million Management For For 17 Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Management For For 18 Authorize Capital Increase of up to 5 Percent of Issued Capital for Future Acquisitions Management For For 19 Authorize Capitalization of Reserves of Up to EUR 10 Million for Bonus Issue or Increase in Par Value Management For For 20 Approve Employee Stock Purchase Plan Management For For 21 Approve Stock Purchase Plan Reserved for International Employees Management For For 22 Authorize up to Aggregate Nominal Amount of EUR 160,000 for Use in Restricted Stock Plan (for Employees and Executives) Management For For 23 Amend Peer Group for Performance Conditions for Restricted Shares Authorized under May 31, 2011 General Meeting Management For For 24 Authorize up to Aggregate Nominal Amount of EUR 15,000 for Use in Restricted Stock Plan (for Employees) Management For For 25 Add New Article 12 of Bylaws Re: Employee Shareholders Representative to the Board Management For Against 26 Amend Article 13 of Bylaws Re: Convening of Board Meetings Management For For 27 Authorize Filing of Required Documents/Other Formalities Management For For NOBLE CORPORATION Meeting Date:APR 27, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2.1 Elect Director Julie H. Edwards Management For For 2.2 Elect Director David W. Williams Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 6 Approve Discharge of Board and Senior Management Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Amend Omnibus Stock Plan Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gerald L. Baliles Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Wesley G. Bush Management For For 5 Elect Director Daniel A. Carp Management For For 6 Elect Director Karen N. Horn Management For Against 7 Elect Director Steven F. Leer Management For For 8 Elect Director Michael D. Lockhart Management For For 9 Elect Director Charles W. Moorman, IV Management For For 10 Elect Director J. Paul Reason Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NUCOR CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clayton C. Daley, Jr. Management For For 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 2 Ratify Auditors Management For For 3 Require a Majority Vote for the Election of Directors Shareholder Against For NV ENERGY, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph B. Anderson, Jr. Management For For 2 Elect Director Glenn C. Christenson Management For For 3 Elect Director Susan F. Clark Management For For 4 Elect Director Stephen E. Frank Management For Against 5 Elect Director Brian J. Kennedy Management For For 6 Elect Director Maureen T. Mullarkey Management For For 7 Elect Director John F. O'Reilly Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director Donald D. Snyder Management For Against 10 Elect Director Michael W. Yackira Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Non-Employee Director Restricted Stock Plan Management For For 13 Ratify Auditors Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 25, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harrington Bischof Management For For 1.2 Elect Director Leo E. Knight, Jr. Management For For 1.3 Elect Director Charles F. Titterton Management For For 1.4 Elect Director Steven R. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OVERSEAS SHIPHOLDING GROUP, INC. Meeting Date:JUN 14, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:OSG Security ID:690368105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Morten Arntzen Management For For 1.2 Elect Director Oudi Recanati Management For For 1.3 Elect Director G. Allen Andreas, III Management For For 1.4 Elect Director Thomas B. Coleman Management For For 1.5 Elect Director Charles A. Fribourg Management For For 1.6 Elect Director Joel I. Picket Management For For 1.7 Elect Director Ariel Recanati Management For For 1.8 Elect Director Thomas F. Robards Management For For 1.9 Elect Director Jean-Paul Vettier Management For For 1.10 Elect Director Michael J. Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against PNM RESOURCES, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:PNM Security ID:69349H107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Adelmo E. Archuleta Management For For 1.2 Elect Director Patricia K. Collawn Management For For 1.3 Elect Director Julie A. Dobson Management For For 1.4 Elect Director Alan J. Fohrer Management For For 1.5 Elect Director Robert R. Nordhaus Management For For 1.6 Elect Director Manuel T. Pacheco Management For For 1.7 Elect Director Bonnie S. Reitz Management For For 1.8 Elect Director Donald K. Schwanz Management For For 1.9 Elect Director Bruce W. Wilkinson Management For For 1.10 Elect Director Joan B. Woodard Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas J. Baltimore, Jr. Management For For 2 Elect Director Gordon M. Bethune Management For For 3 Elect Director Gaston Caperton Management For For 4 Elect Director Gilbert F. Casellas Management For For 5 Elect Director James G. Cullen Management For For 6 Elect Director William H. Gray, III Management For For 7 Elect Director Mark B. Grier Management For For 8 Elect Director Constance J. Horner Management For For 9 Elect Director Martina Hund-Mejean Management For For 10 Elect Director Karl J. Krapek Management For For 11 Elect Director Chrisitne A. Poon Management For For 12 Elect Director John R. Strangfeld Management For For 13 Elect Director James A. Unruh Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Eliminate Supermajority Voting Provisions Management For For 17 Require Independent Board Chairman Shareholder Against For RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David H. Hannah Management For For 1.2 Elect Director Mark V. Kaminski Management For For 1.3 Elect Director Gregg J. Mollins Management For For 1.4 Elect Director Andrew G. Sharkey, Iii Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Ratify Auditors Management For For RLI CORP. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director John T. Baily Management For For 1.4 Elect Director Jordan W. Graham Management For For 1.5 Elect Director Gerald I. Lenrow Management For For 1.6 Elect Director Charles M. Linke Management For For 1.7 Elect Director F. Lynn McPheeters Management For For 1.8 Elect Director Jonathan E. Michael Management For For 1.9 Elect Director Robert O. Viets Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROWAN COMPANIES, INC. Meeting Date:APR 16, 2012 Record Date:MAR 08, 2012 Meeting Type:SPECIAL Ticker:RDC Security ID:779382100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from Delaware to England Management For Against 2 Amend Articles of Association Management For Against 3 Declassify the Board of Directors Management For For 4 Adjourn Meeting Management For For RTI INTERNATIONAL METALS, INC. Meeting Date:APR 27, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For For 1.3 Elect Director Charles C. Gedeon Management For For 1.4 Elect Director Robert M. Hernandez Management For For 1.5 Elect Director Dawne S. Hickton Management For For 1.6 Elect Director Edith E. Holiday Management For For 1.7 Elect Director Rokus L. van Iperen Management For For 1.8 Elect Director Bryan T. Moss Management For For 1.9 Elect Director James A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SELECTIVE INSURANCE GROUP, INC. Meeting Date:APR 25, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SIGI Security ID:816300107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Paul D. Bauer Management For For 2 Elect Director Annabelle G. Bexiga Management For For 3 Elect Director A. David Brown Management For For 4 Elect Director John C. Burville Management For For 5 Elect Director Joan M. Lamm-Tennant Management For For 6 Elect Director Michael J. Morrissey Management For For 7 Elect Director Gregory E. Murphy Management For For 8 Elect Director Cynthia S. Nicholson Management For For 9 Elect Director Ronald L. O'Kelley Management For For 10 Elect Director William M Rue Management For Withhold 11 Elect Director J. Brian Thebault Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For SHERRITT INTERNATIONAL CORPORATION Meeting Date:MAY 24, 2012 Record Date:APR 12, 2012 Meeting Type:ANNUAL Ticker:S Security ID:823901103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian W. Delaney Management For For 1.2 Elect Director R. Peter Gillin Management For For 1.3 Elect Director Marc Lalonde Management For For 1.4 Elect Director Richard Lapthorne Management For For 1.5 Elect Director Edythe A. (Dee) Marcoux Management For For 1.6 Elect Director Bernard Michel Management For For 1.7 Elect Director John R. Moses Management For For 1.8 Elect Director David V. Pathe Management For For 1.9 Elect Director Harold (Hap) Stephen Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For SMITHFIELD FOODS, INC. Meeting Date:SEP 21, 2011 Record Date:JUL 15, 2011 Meeting Type:ANNUAL Ticker:SFD Security ID:832248108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Margaret G. Lewis Management For For 2 Elect Director David C. Nelson Management For Against 3 Elect Director Frank S. Royal Management For Against 4 Elect Director Richard T. Crowder Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Advisory Vote on Say on Pay Frequency Management One Year One Year 8 Declassify the Board of Directors Shareholder Against For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Virginia L. Anderson Management For For 2 Elect Director Stanley R. Fallis Management For For 3 Elect Director Eric E. Parsons Management For For 4 Ratify Auditors Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SYMS CORP Meeting Date:JUL 29, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:SYMS Security ID:871551107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marcy Syms Management For Withhold 1.2 Elect Director Beth L. Bronner Management For For 1.3 Elect Director Henry M. Chidgey Management For For 1.4 Elect Director Bernard H. Tenenbaum Management For Withhold 1.5 Elect Director Thomas E. Zanecchia Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For TECUMSEH PRODUCTS COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:TECUA Security ID:878895101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent B. Herrick Management For Withhold 1.2 Elect Director James J. Connor Management For For 1.3 Elect Director Steven J. Lebowski Management For For 1.4 Elect Director Zachary E. Savas Management For For 1.5 Elect Director Terence C. Seikel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TEEKAY CORP. Meeting Date:JUN 06, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:TK Security ID:Y8564W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ian D. Blackburne as Director Management For For 1.2 Elect William B. Berry as Director Management For For 1.3 Elect C. Sean Day as Director Management For For 2 Transact Other Business (Voting) Management For Against TEXAS INDUSTRIES, INC. Meeting Date:OCT 12, 2011 Record Date:AUG 15, 2011 Meeting Type:ANNUAL Ticker:TXI Security ID:882491103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mel G. Brekhus Management For For 2 Elect Director Eugenio Clariond Management For For 3 Elect Director Sam Coats Management For For 4 Elect Director Thomas R. Ransdell Management For For 5 Elect Director Robert D. Rogers Management For Against 6 Elect Director Ronald G. Steinhart Management For For 7 Ratify Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Advisory Vote on Say on Pay Frequency Management One Year One Year THE CHUBB CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Zoe Baird Budinger Management For For 2 Elect Director Sheila P. Burke Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director John D. Finnegan Management For For 5 Elect Director Lawrence W. Kellner Management For For 6 Elect Director Martin G. McGuinn Management For For 7 Elect Director Lawrence M. Small Management For For 8 Elect Director Jess Soderberg Management For For 9 Elect Director Daniel E. Somers Management For For 10 Elect Director James M. Zimmerman Management For For 11 Elect Director Alfred W. Zollar Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against THE TIMKEN COMPANY Meeting Date:MAY 08, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:TKR Security ID:887389104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph W. Ralston Management For Withhold 1.2 Elect Director John P. Reilly Management For For 1.3 Elect Director John M. Timken, Jr. Management For Withhold 1.4 Elect Director Jacqueline F. Woods Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Beller Management For For 2 Elect Director John H. Dasburg Management For For 3 Elect Director Janet M. Dolan Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Jay S. Fishman Management For For 6 Elect Director Lawrence G. Graev Management For Against 7 Elect Director Patricia L. Higgins Management For For 8 Elect Director Thomas R. Hodgson Management For For 9 Elect Director William J. Kane Management For For 10 Elect Director Cleve L. Killingsworth, Jr. Management For For 11 Elect Director Donald J. Shepard Management For For 12 Elect Director Laurie J. Thomsen Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Report on Political Contributions Shareholder Against Against TIDEWATER INC. Meeting Date:JUL 14, 2011 Record Date:MAY 27, 2011 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. Du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For Withhold 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For Withhold 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For TRANSATLANTIC HOLDINGS, INC. Meeting Date:FEB 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:TRH Security ID:893521104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For TRINITY INDUSTRIES, INC. Meeting Date:APR 30, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:TRN Security ID:896522109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Rhys J. Best Management For For 1.3 Elect Director David W. Biegler Management For For 1.4 Elect Director Leldon E. Echols Management For For 1.5 Elect Director Ronald J. Gafford Management For For 1.6 Elect Director Ronald W. Haddock Management For Withhold 1.7 Elect Director Adrian Lajous Management For For 1.8 Elect Director Melendy E. Lovett Management For For 1.9 Elect Director Charles W. Matthews Management For For 1.10 Elect Director Douglas L. Rock Management For For 1.11 Elect Director Timothy R. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For UNIVERSAL CORPORATION Meeting Date:AUG 04, 2011 Record Date:JUN 15, 2011 Meeting Type:ANNUAL Ticker:UVV Security ID:913456109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George C. Freeman, III Management For For 1.2 Elect Director Eddie N. Moore, Jr. Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Establish Range For Board Size Management For For 5 Amend Omnibus Stock Plan Management For For VAIL RESORTS, INC. Meeting Date:DEC 02, 2011 Record Date:OCT 06, 2011 Meeting Type:ANNUAL Ticker:MTN Security ID:91879Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roland A. Hernandez Management For For 2 Elect Director Thomas D. Hyde Management For For 3 Elect Director Jeffrey W. Jones Management For Against 4 Elect Director Robert A. Katz Management For For 5 Elect Director Richard D. Kincaid Management For For 6 Elect Director John T. Redmond Management For For 7 Elect Director Hilary A. Schneider Management For For 8 Elect Director John F. Sorte Management For For 9 Adopt Plurality Voting for Contested Election of Directors Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year VALIDUS HOLDINGS, LTD. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. A. Carpenter Management For For 1.2 Elect Director Alok Singh Management For For 1.3 Elect Director Christopher E. Watson Management For For 2.4 Elect Edward J. Noonan as Subsidiary Director Management For For 2.5 Elect C.N. Rupert Atkin as Subsidiary Director Management For For 2.6 Elect Patrick G. Barry as Subsidiary Director Management For For 2.7 Elect Peter A. Bilsby as Subsidiary Director Management For For 2.8 Elect Alan Bossin as Subsidiary Director Management For For 2.9 Elect Julian P. Bosworth as Subsidiary Director Management For For 2.10 Elect Janita A. Burke as Subsidiary Director Management For For 2.11 Elect Michael E.A. Carpenter as Subsidiary Director Management For For 2.12 Elect Rodrigo Castro as Subsidiary Director Management For For 2.13 Elect Jane S. Clouting as Subsidiary Director Management For For 2.14 Elect Joseph E. Consolino as Subsidiary Director Management For For 2.15 Elect C. Jerome Dill as Subsidiary Director Management For For 2.16 Elect Andrew Downey as Subsidiary Director Management For For 2.17 Elect Kerry A. Emanuel as Subsidiary Director Management For For 2.18 Elect Jonathan D. Ewington as Subsidiary Director Management For For 2.19 Elect Andrew M. Gibbs as Subsidiary Director Management For For 2.20 Elect Michael Greene as Subsidiary Director Management For For 2.21 Elect Barnabas Hurst-Bannister as Subsidiary Director Management For For 2.22 Elect Anthony J. Keys as Subsidiary Director Management For For 2.23 Elect Robert F. Kuzloski as Subsidiary Director Management For For 2.24 Elect Stuart W. Mercer as Subsidiary Director Management For For 2.25 Elect Jean-Marie Nessi as Subsidiary Director Management For For 2.26 Elect Andre Perez as Subsidiary Director Management For For 2.27 Elect Julian G. Ross as Subsidiary Director Management For For 2.28 Elect Rafael Saer as Subsidiary Director Management For For 2.29 Elect Matthew Scales as Subsidiary Director Management For For 2.30 Elect James E. Skinner as Subsidiary Director Management For For 2.31 Elect Verner G. Southey as Subsidiary Director Management For For 2.32 Elect Nigel D. Wachman as Subsidiary Director Management For For 2.33 Elect Lixin Zeng as Subsidiary Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Hamilton Bermuda as Independent Auditors Management For For WATSON PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:WPI Security ID:942683103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack Michelson Management For For 2 Elect Director Ronald R. Taylor Management For For 3 Elect Director Andrew L. Turner Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For WERNER ENTERPRISES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WERN Security ID:950755108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clarence L. Werner Management For For 1.2 Elect Director Patrick J. Jung Management For For 1.3 Elect Director Duane K. Sather Management For For 1.4 Elect Director Dwaine J. Peetz, Jr. Management For For 2 Ratify Auditors Management For For WESTAR ENERGY, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WR Security ID:95709T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles Q. Chandler, IV Management For For 1.2 Elect Director R.A. Edwards, III Management For For 1.3 Elect Director Sandra A.J. Lawrence Management For For 1.4 Elect Director Michael F. Morrissey Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For Franklin Large Cap Value Fund 3M COMPANY Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:MMM Security ID:88579Y101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linda G. Alvarado Management For For 2 Elect Director Vance D. Coffman Management For For 3 Elect Director Michael L. Eskew Management For For 4 Elect Director W. James Farrell Management For For 5 Elect Director Herbert L. Henkel Management For For 6 Elect Director Edward M. Liddy Management For For 7 Elect Director Robert S. Morrison Management For For 8 Elect Director Aulana L. Peters Management For Against 9 Elect Director Inge G. Thulin Management For For 10 Elect Director Robert J. Ulrich Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Amend Omnibus Stock Plan Management For Against 15 Report on Lobbying Payments and Policy Shareholder Against For 16 Prohibit Political Contributions Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against For ABBOTT LABORATORIES Meeting Date:APR 27, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:ABT Security ID:002824100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Alpern Management For For 1.2 Elect Director Roxanne S. Austin Management For For 1.3 Elect Director Sally E. Blount Management For For 1.4 Elect Director W. James Farrell Management For For 1.5 Elect Director Edward M. Liddy Management For For 1.6 Elect Director Nancy McKinstry Management For Withhold 1.7 Elect Director Phebe N. Novakovic Management For For 1.8 Elect Director William A. Osborn Management For For 1.9 Elect Director Samuel C. Scott, III Management For For 1.10 Elect Director Glenn F. Tilton Management For For 1.11 Elect Director Miles D. White Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Research Animal Care and Promotion of Testing Alternatives Shareholder Against Against 5 Report on Lobbying Payments and Policy Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against 7 Adopt Anti Gross-up Policy Shareholder Against For 8 Stock Retention/Holding Period Shareholder Against Against 9 Cease Compliance Adjustments to Performance Criteria Shareholder Against For 10 Pro-rata Vesting of Equity Plans Shareholder Against For AFLAC INCORPORATED Meeting Date:MAY 07, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:AFL Security ID:001055102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel P. Amos Management For For 2 Elect Director John Shelby Amos, II Management For For 3 Elect Director Paul S. Amos, II Management For For 4 Elect Director Kriss Cloninger, III Management For Against 5 Elect Director Elizabeth J. Hudson Management For For 6 Elect Director Douglas W. Johnson Management For For 7 Elect Director Robert B. Johnson Management For For 8 Elect Director Charles B. Knapp Management For For 9 Elect Director E. Stephen Purdom Management For For 10 Elect Director Barbara K. Rimer Management For For 11 Elect Director Marvin R. Schuster Management For For 12 Elect Director Melvin T. Stith Management For For 13 Elect Director David Gary Thompson Management For For 14 Elect Director Takuro Yoshida Management For Against 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Amend Omnibus Stock Plan Management For For 17 Amend Executive Incentive Bonus Plan Management For For 18 Ratify Auditors Management For For AIR PRODUCTS AND CHEMICALS, INC. Meeting Date:JAN 26, 2012 Record Date:NOV 30, 2011 Meeting Type:ANNUAL Ticker:APD Security ID:009158106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mario L. Baeza Management For For 2 Elect Director Susan K. Carter Management For For 3 Elect Director John E. McGlade Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCOA INC. Meeting Date:MAY 04, 2012 Record Date:FEB 06, 2012 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kathryn S. Fuller Management For Against 2 Elect Director Judith M. Gueron Management For For 3 Elect Director Patricia F. Russo Management For Against 4 Elect Director Ernesto Zedillo Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Reduce Supermajority Vote Requirement for the Fair Price Provision Management For For 8 Reduce Supermajority Vote Requirement for Director Elections Management For For 9 Reduce Supermajority Vote Requirement for Director Removals Management For For 10 Declassify the Board of Directors Management For For 11 Provide Right to Act by Written Consent Management For For APACHE CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:APA Security ID:037411105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Scott D. Josey Management For For 2 Elect Director George D. Lawrence Management For For 3 Elect Director Rodman D. Patton Management For For 4 Elect Director Charles J. Pitman Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Declassify the Board of Directors Shareholder Against For ARCHER-DANIELS-MIDLAND COMPANY Meeting Date:NOV 03, 2011 Record Date:SEP 09, 2011 Meeting Type:ANNUAL Ticker:ADM Security ID:039483102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director George W. Buckley Management For For 2 Elect Director Mollie Hale Carter Management For For 3 Elect Director Terrell K. Crews Management For For 4 Elect Director Pierre Dufour Management For For 5 Elect Director Donald E. Felsinger Management For For 6 Elect Director Antonio Maciel Management For For 7 Elect Director Patrick J. Moore Management For For 8 Elect Director Thomas F. O'Neill Management For For 9 Elect Director Kelvin R. Westbrook Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 13 Advisory Vote on Say on Pay Frequency Management One Year One Year 14 Adopt Policy to Prohibit Political Spending Shareholder Against Against 15 Report on Political Contributions Shareholder Against Against 16 Adopt and Implement Sustainable Palm Oil Policy Shareholder Against Against BAKER HUGHES INCORPORATED Meeting Date:APR 26, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BHI Security ID:057224107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry D. Brady Management For For 1.2 Elect Director Clarence P. Cazalot, Jr. Management For For 1.3 Elect Director Martin S. Craighead Management For For 1.4 Elect Director Chad C. Deaton Management For For 1.5 Elect Director Anthony G. Fernandes Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Pierre H. Jungels Management For For 1.8 Elect Director James A. Lash Management For For 1.9 Elect Director J. Larry Nichols Management For Withhold 1.10 Elect Director H. John Riley, Jr. Management For For 1.11 Elect Director J. W. Stewart Management For For 1.12 Elect Director Charles L. Watson Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require a Majority Vote for the Election of Directors Shareholder Against For BANK OF AMERICA CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:BAC Security ID:060505104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mukesh D. Ambani Management For For 2 Elect Director Susan S. Bies Management For For 3 Elect Director Frank P. Bramble, Sr. Management For For 4 Elect Director Virgis W. Colbert Management For Against 5 Elect Director Charles K. Gifford Management For For 6 Elect Director Charles O. Holliday, Jr. Management For For 7 Elect Director Monica C. Lozano Management For For 8 Elect Director Thomas J. May Management For For 9 Elect Director Brian T. Moynihan Management For For 10 Elect Director Donald E. Powell Management For For 11 Elect Director Charles O. Rossotti Management For Against 12 Elect Director Robert W. Scully Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Ratify Auditors Management For For 15 Disclose Prior Government Service Shareholder Against Against 16 Report on Lobbying Payments and Policy Shareholder Against For 17 Stock Retention/Holding Period Shareholder Against Against 18 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against For 19 Prohibit Political Contributions Shareholder Against Against BECTON, DICKINSON AND COMPANY Meeting Date:JAN 31, 2012 Record Date:DEC 12, 2011 Meeting Type:ANNUAL Ticker:BDX Security ID:075887109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Basil L. Anderson Management For For 2 Elect Director Henry P. Becton, Jr. Management For For 3 Elect Director Edward F. Degraan Management For For 4 Elect Director Vincent A. Forlenza Management For For 5 Elect Director Claire M. Fraser-liggett Management For For 6 Elect Director Christopher Jones Management For For 7 Elect Director Marshall O. Larsen Management For For 8 Elect Director Edward J. Ludwig Management For For 9 Elect Director Adel A.F. Mahmoud Management For For 10 Elect Director Gary A. Mecklenburg Management For For 11 Elect Director James F. Orr Management For For 12 Elect Director Willard J. Overlock, Jr Management For For 13 Elect Director Bertram L. Scott Management For For 14 Elect Director Alfred Sommer Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against BERKSHIRE HATHAWAY INC. Meeting Date:MAY 05, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:BRK.B Security ID:084670108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Warren E. Buffett Management For For 1.2 Elect Director Charles T. Munger Management For For 1.3 Elect Director Howard G. Buffett Management For For 1.4 Elect Director Stephen B. Burke Management For For 1.5 Elect Director Susan L. Decker Management For For 1.6 Elect Director William H. Gates, III Management For For 1.7 Elect Director David S. Gottesman Management For For 1.8 Elect Director Charlotte Guyman Management For For 1.9 Elect Director Donald R. Keough Management For For 1.10 Elect Director Thomas S. Murphy Management For Withhold 1.11 Elect Director Ronald L. Olson Management For For 1.12 Elect Director Walter Scott, Jr. Management For For 2 Adopt Policy on Succession Planning Shareholder Against Against CHESAPEAKE ENERGY CORPORATION Meeting Date:JUN 08, 2012 Record Date:APR 10, 2012 Meeting Type:ANNUAL Ticker:CHK Security ID:165167107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard K. Davidson Management For Withhold 1.2 Elect Director V. Burns Hargis Management For Withhold 2 Adopt Majority Voting for Uncontested Election of Directors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For Against 6 Ratify Auditors Management For For 7 Reincorporate in Another State [from Oklahoma to Delaware] Shareholder Against For 8 Report on Lobbying Payments and Policy Shareholder Against For 9 Reduce Supermajority Vote Requirement Shareholder Against For 10 Adopt Proxy Access Right Shareholder Against For CHEVRON CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:CVX Security ID:166764100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Linnet F. Deily Management For For 2 Elect Director Robert E. Denham Management For For 3 Elect Director Chuck Hagel Management For For 4 Elect Director Enrique Hernandez, Jr. Management For For 5 Elect Director George L. Kirkland Management For For 6 Elect Director Charles W. Moorman, IV Management For For 7 Elect Director Kevin W. Sharer Management For For 8 Elect Director John G. Stumpf Management For For 9 Elect Director Ronald D. Sugar Management For For 10 Elect Director Carl Ware Management For For 11 Elect Director John S. Watson Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Remove Exclusive Venue Provision Shareholder Against For 15 Require Independent Board Chairman Shareholder Against For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Adopt Guidelines for Country Selection Shareholder Against Against 18 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 21 Request Director Nominee with Environmental Qualifications Shareholder Against Against CITIGROUP INC. Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:C Security ID:172967424 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Franz B. Humer Management For For 2 Elect Director Robert L. Joss Management For Against 3 Elect Director Michael E. O'Neill Management For For 4 Elect Director Vikram S. Pandit Management For For 5 Elect Director Lawrence R. Ricciardi Management For For 6 Elect Director Judith Rodin Management For Against 7 Elect Director Robert L. Ryan Management For For 8 Elect Director Anthony M. Santomero Management For For 9 Elect Director Joan E. Spero Management For For 10 Elect Director Diana L. Taylor Management For Against 11 Elect Director William S. Thompson, Jr. Management For Against 12 Elect Director Ernesto Zedillo Ponce de Leon Management For For 13 Ratify Auditors Management For For 14 Amend Omnibus Stock Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 16 Disclose Prior Government Service Shareholder Against Against 17 Report on Political Contributions and Lobbying Expenditures Shareholder Against Against 18 Stock Retention/Holding Period Shareholder Against Against 19 Require Audit Committee Review and Report on Controls Related to Loans, Foreclosure and Securitizations Shareholder Against For COMERICA INCORPORATED Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard G. Lindner Management For For 2 Elect Director Robert S. Taubman Management For For 3 Elect Director Reginald M. Turner, Jr. Management For For 4 Elect Director Roger A. Cregg Management For For 5 Elect Director T. Kevin DeNicola Management For For 6 Elect Director Alfred A. Piergallini Management For For 7 Elect Director Nina G. Vaca Management For For 8 Ratify Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 08, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Irving W. Bailey, II Management For For 2 Elect Director David J. Barram Management For Against 3 Elect Director Stephen L. Baum Management For Against 4 Elect Director Erik Brynjolfsson Management For For 5 Elect Director Rodney F. Chase Management For Against 6 Elect Director Judith R. Haberkorn Management For For 7 Elect Director Michael W. Laphen Management For For 8 Elect Director F. Warren McFarlan Management For For 9 Elect Director Chong Sup Park Management For For 10 Elect Director Thomas H. Patrick Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Approve Omnibus Stock Plan Management For Against 14 Ratify Auditors Management For For CONOCOPHILLIPS Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:COP Security ID:20825C104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard L. Armitage Management For For 2 Elect Director Richard H. Auchinleck Management For For 3 Elect Director James E. Copeland, Jr. Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Ruth R. Harkin Management For For 6 Elect Director Ryan M. Lance Management For For 7 Elect Director Mohd H. Marican Management For For 8 Elect Director Harold W. McGraw, III Management For Against 9 Elect Director James J. Mulva Management For For 10 Elect Director Robert A. Niblock Management For For 11 Elect Director Harald J. Norvik Management For For 12 Elect Director William K. Reilly Management For For 13 Elect Director Victoria J. Tschinkel Management For For 14 Elect Director Kathryn C. Turner Management For Against 15 Elect Director William E. Wade, Jr. Management For Against 16 Ratify Auditors Management For Against 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 18 Adopt Policy to Address Coastal Louisiana Environmental Impacts Shareholder Against Against 19 Report on Accident Risk Reduction Efforts Shareholder Against Against 20 Report on Lobbying Payments and Policy Shareholder Against Against 21 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against 22 Amend EEO Policy to Prohibit Discrimination based on Gender Identity Shareholder Against Against CORNING INCORPORATED Meeting Date:APR 26, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:GLW Security ID:219350105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John Seely Brown Management For For 2 Elect Director Stephanie A. Burns Management For For 3 Elect Director John A. Canning, Jr. Management For For 4 Elect Director Richard T. Clark Management For For 5 Elect Director James B. Flaws Management For Against 6 Elect Director Gordon Gund Management For For 7 Elect Director Kurt M. Landgraf Management For For 8 Elect Director Deborah D. Rieman Management For For 9 Elect Director H. Onno Ruding Management For For 10 Elect Director Mark S. Wrighton Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Ratify Auditors Management For For 13 Approve Omnibus Stock Plan Management For For 14 Reduce Supermajority Vote Requirement Management For For COVIDIEN PUBLIC LIMITED COMPANY Meeting Date:MAR 13, 2012 Record Date:JAN 12, 2012 Meeting Type:ANNUAL Ticker:COV Security ID:G2554F113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jose E. Almeida Management For For 2 Elect Director Craig Arnold Management For For 3 Elect Director Robert H. Brust Management For For 4 Elect Director John M. Connors, Jr Management For For 5 Elect Director Christopher J. Coughlin Management For For 6 Elect Director Timothy M. Donahue Management For For 7 Elect Director Randall J. Hogan, III Management For For 8 Elect Director Martin D. Madaus Management For For 9 Elect Director Dennis H. Reilley Management For For 10 Elect Director Joseph A. Zaccagnino Management For For 11 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Authorize Open-Market Purchases of Ordinary Shares Management For For 14 Authorize the Price Range at which the Company can Reissue Shares that it holds as Treasury Shares Management For For 15 Amend Articles of Association to Provide for Escheatment under U.S. Law Management For For 16 Amend Articles of Association to Allow Board to Declare Non-Cash Dividends Management For For DEVON ENERGY CORPORATION Meeting Date:JUN 06, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:DVN Security ID:25179M103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert H. Henry Management For Withhold 1.2 Elect Director John A. Hill Management For For 1.3 Elect Director Michael M. Kanovsky Management For For 1.4 Elect Director Robert A. Mosbacher, Jr Management For Withhold 1.5 Elect Director J. Larry Nichols Management For For 1.6 Elect Director Duane C. Radtke Management For For 1.7 Elect Director Mary P. Ricciardello Management For For 1.8 Elect Director John Richels Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Provide Right to Call Special Meeting Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Amend Omnibus Stock Plan Management For For 7 Report on Lobbying Payments and Policy Shareholder Against For DOVER CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David H. Benson Management For For 2 Elect Director Robert W. Cremin Management For For 3 Elect Director Jean-Pierre M. Ergas Management For For 4 Elect Director Peter T. Francis Management For For 5 Elect Director Kristiane C. Graham Management For For 6 Elect Director Robert A. Livingston Management For For 7 Elect Director Richard K. Lochridge Management For For 8 Elect Director Bernard G. Rethore Management For For 9 Elect Director Michael B. Stubbs Management For For 10 Elect Director Stephen M. Todd Management For For 11 Elect Director Stephen K. Wagner Management For For 12 Elect Director Mary A. Winston Management For For 13 Approve Omnibus Stock Plan Management For Against 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For EATON CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ETN Security ID:278058102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alexander M. Cutler Management For For 2 Elect Director Arthur E. Johnson Management For For 3 Elect Director Deborah L. McCoy Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For EXXON MOBIL CORPORATION Meeting Date:MAY 30, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:XOM Security ID:30231G102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M.J. Boskin Management For For 1.2 Elect Director P. Brabeck-Letmathe Management For For 1.3 Elect Director L.R. Faulkner Management For For 1.4 Elect Director J.S. Fishman Management For For 1.5 Elect Director H.H. Fore Management For For 1.6 Elect Director K.C. Frazier Management For For 1.7 Elect Director W.W. George Management For For 1.8 Elect Director S.J. Palmisano Management For For 1.9 Elect Director S.S. Reinemund Management For For 1.10 Elect Director R.W. Tillerson Management For For 1.11 Elect Director E.E. Whitacre, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against For 5 Require a Majority Vote for the Election of Directors Shareholder Against For 6 Report on Political Contributions Shareholder Against Against 7 Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity Shareholder Against For 8 Report on Hydraulic Fracturing Risks to Company Shareholder Against Against 9 Adopt Quantitative GHG Goals for Products and Operations Shareholder Against Against GENERAL DYNAMICS CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:GD Security ID:369550108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary T. Barra Management For For 2 Elect Director Nicholas D. Chabraja Management For For 3 Elect Director James S. Crown Management For Against 4 Elect Director William P. Fricks Management For Against 5 Elect Director Jay L. Johnson Management For For 6 Elect Director James L. Jones Management For For 7 Elect Director Paul G. Kaminski Management For Against 8 Elect Director John M. Keane Management For For 9 Elect Director Lester L. Lyles Management For For 10 Elect Director Phebe N. Novakovic Management For For 11 Elect Director William A. Osborn Management For For 12 Elect Director Robert Walmsley Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Approve Omnibus Stock Plan Management For For 16 Review and Assess Human Rights Policies Shareholder Against Against 17 Require Independent Board Chairman Shareholder Against For GENERAL ELECTRIC COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:GE Security ID:369604103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director W. Geoffrey Beattie Management For For 2 Elect Director James I. Cash, Jr. Management For For 3 Elect Director Ann M. Fudge Management For For 4 Elect Director Susan Hockfield Management For For 5 Elect Director Jeffrey R. Immelt Management For For 6 Elect Director Andrea Jung Management For For 7 Elect Director Alan G. Lafley Management For For 8 Elect Director Robert W. Lane Management For For 9 Elect Director Ralph S. Larsen Management For For 10 Elect Director Rochelle B. Lazarus Management For Against 11 Elect Director James J. Mulva Management For For 12 Elect Director Sam Nunn Management For For 13 Elect Director Roger S. Penske Management For Against 14 Elect Director Robert J. Swieringa Management For For 15 Elect Director James S. Tisch Management For For 16 Elect Director Douglas A. Warner, III Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Amend Omnibus Stock Plan Management For For 20 Approve Material Terms of Senior Officer Performance Goals Management For For 21 Provide for Cumulative Voting Shareholder Against Against 22 Phase Out Nuclear Activities Shareholder Against Against 23 Require Independent Board Chairman Shareholder Against Against 24 Provide Right to Act by Written Consent Shareholder Against For GILEAD SCIENCES, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:GILD Security ID:375558103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John F. Cogan Management For For 1.2 Elect Director Etienne F. Davignon Management For For 1.3 Elect Director James M. Denny Management For For 1.4 Elect Director Carla A. Hills Management For For 1.5 Elect Director Kevin E. Lofton Management For For 1.6 Elect Director John W. Madigan Management For For 1.7 Elect Director John C. Martin Management For For 1.8 Elect Director Gordon E. Moore Management For For 1.9 Elect Director Nicholas G. Moore Management For For 1.10 Elect Director Richard J. Whitley Management For For 1.11 Elect Director Gayle E. Wilson Management For For 1.12 Elect Director Per Wold-Olsen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Provide Right to Act by Written Consent Shareholder Against For 5 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For ILLINOIS TOOL WORKS INC. Meeting Date:MAY 04, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:ITW Security ID:452308109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Daniel J. Brutto Management For For 2 Elect Director Susan Crown Management For For 3 Elect Director Don H. Davis, Jr. Management For For 4 Elect Director James W. Griffith Management For For 5 Elect Director Robert C. McCormack Management For For 6 Elect Director Robert S. Morrison Management For For 7 Elect Director James A. Skinner Management For For 8 Elect Director David B. Smith, Jr. Management For For 9 Elect Director David B. Speer Management For For 10 Elect Director Pamela B. Strobel Management For For 11 Elect Director Kevin M. Warren Management For For 12 Elect Director Anre D. Williams Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERNATIONAL BUSINESS MACHINES CORPORATION Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:IBM Security ID:459200101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alain J.P. Belda Management For Against 2 Elect Director William R. Brody Management For For 3 Elect Director Kenneth I. Chenault Management For For 4 Elect Director Michael L. Eskew Management For Against 5 Elect Director David N. Farr Management For For 6 Elect Director Shirley Ann Jackson Management For For 7 Elect Director Andrew N. Liveris Management For Against 8 Elect Director W. James McNerney, Jr. Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director Samuel J. Palmisano Management For For 11 Elect Director Virginia M. Rometty Management For For 12 Elect Director Joan E. Spero Management For For 13 Elect Director Sidney Taurel Management For For 14 Elect Director Lorenzo H. Zambrano Management For Against 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Provide for Cumulative Voting Shareholder Against Against 18 Report on Political Contributions Shareholder Against Against 19 Report on Lobbying Expenses Shareholder Against Against JOHNSON & JOHNSON Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:JNJ Security ID:478160104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Mary Sue Coleman Management For For 2 Elect Director James G. Cullen Management For For 3 Elect Director Ian E.l. Davis Management For For 4 Elect Director Alex Gorsky Management For For 5 Elect Director Michael M.e. Johns Management For For 6 Elect Director Susan L. Lindquist Management For For 7 Elect Director Anne M. Mulcahy Management For Against 8 Elect Director Leo F. Mullin Management For For 9 Elect Director William D. Perez Management For For 10 Elect Director Charles Prince Management For Against 11 Elect Director David Satcher Management For For 12 Elect Director William C. Weldon Management For For 13 Elect Director Ronald A. Williams Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Approve Omnibus Stock Plan Management For For 16 Ratify Auditors Management For For 17 Require Independent Board Chairman Shareholder Against Against 18 Require Shareholder Vote to Approve Political Contributions Shareholder Against Against 19 Adopt Animal-Free Training Methods Shareholder Against Against JOHNSON CONTROLS, INC. Meeting Date:JAN 25, 2012 Record Date:NOV 17, 2011 Meeting Type:ANNUAL Ticker:JCI Security ID:478366107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dennis W. Archer Management For For 1.2 Elect Director Mark P. Vergnano Management For For 1.3 Elect Director Richard Goodman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Declassify the Board of Directors Shareholder Against For KEYCORP Meeting Date:MAY 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Bill R. Sanford Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director Thomas C. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against MASCO CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:MAS Security ID:574599106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard A. Manoogian Management For For 2 Elect Director John C. Plant Management For For 3 Elect Director Mary Ann Van Lokeren Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Declassify the Board of Directors Shareholder Against For 7 Stock Retention/Holding Period Shareholder Against Against MCDONALD'S CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:MCD Security ID:580135101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert A. Eckert Management For For 2 Elect Director Enrique Hernandez, Jr. Management For For 3 Elect Director Jeanne P. Jackson Management For For 4 Elect Director Andrew J. Mckenna Management For For 5 Elect Director Donald Thompson Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Approve Omnibus Stock Plan Management For For 8 Declassify the Board of Directors Management For For 9 Provide Right to Call Special Meeting Management For For 10 Ratify Auditors Management For For 11 Report on Policy Responses to Children's Health Concerns and Fast Food Shareholder Against Against MEDTRONIC, INC. Meeting Date:AUG 25, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:MDT Security ID:585055106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Director Richard H. Anderson Management For For 1.2 Director David L. Calhoun Management For Withhold 1.3 Elect Director Victor J. Dzau Management For For 1.4 Elect Director Omar Ishrak Management For For 1.5 Elect Director Shirley Ann Jackson Management For For 1.6 Elect Director James T. Lenehan Management For For 1.7 Elect Director Denise M. O'Leary Management For For 1.8 Elect Director Kendall J. Powell Management For Withhold 1.9 Elect Director Robert C. Pozen Management For For 1.10 Elect Director Jean-Pierre Rosso Management For For 1.11 Elect Director Jack W. Schuler Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year MERCK & CO., INC. Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRK Security ID:58933Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Leslie A. Brun Management For For 2 Elect Director Thomas R. Cech Management For For 3 Elect Director Kenneth C. Frazier Management For For 4 Elect Director Thomas H. Glocer Management For For 5 Elect Director William B. Harrison Jr. Management For For 6 Elect Director C. Robert Kidder Management For For 7 Elect Director Rochelle B. Lazarus Management For For 8 Elect Director Carlos E. Represas Management For For 9 Elect Director Patricia F. Russo Management For For 10 Elect Director Craig B. Thompson Management For For 11 Elect Director Wendell P. Weeks Management For For 12 Elect Director Peter C. Wendell Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Provide Right to Act by Written Consent Shareholder Against For 16 Amend Bylaws Call Special Meetings Shareholder Against Against 17 Report on Charitable and Political Contributions Shareholder Against Against METLIFE, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MET Security ID:59156R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John M. Keane Management For For 1.2 Elect Director Catherine R. Kinney Management For For 1.3 Elect Director Hugh B. Price Management For For 1.4 Elect Director Kenton J. Sicchitano Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MICROSOFT CORPORATION Meeting Date:NOV 15, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:MSFT Security ID:594918104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven A. Ballmer Management For For 2 Elect Director Dina Dublon Management For For 3 Elect Director William H. Gates, III Management For For 4 Elect Director Raymond V. Gilmartin Management For For 5 Elect Director Reed Hastings Management For For 6 Elect Director Maria M. Klawe Management For For 7 Elect Director David F. Marquardt Management For For 8 Elect Director Charles H. Noski Management For For 9 Elect Director Helmut Panke Management For For 10 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 11 Advisory Vote on Say on Pay Frequency Management One Year One Year 12 Ratify Auditors Management For For 13 Amend Bylaws to Establish a Board Committee on Environmental Sustainability Shareholder Against Against MORGAN STANLEY Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:MS Security ID:617446448 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roy J. Bostock Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Howard J. Davies Management For For 4 Elect Director James P. Gorman Management For For 5 Elect Director C. Robert Kidder Management For For 6 Elect Director Klaus Kleinfeld Management For For 7 Elect Director Donald T. Nicolaisen Management For For 8 Elect Director Hutham S. Olayan Management For For 9 Elect Director James W. Owens Management For For 10 Elect Director O. Griffith Sexton Management For For 11 Elect Director Ryosuke Tamakoshi Management For For 12 Elect Director Masaaki Tanaka Management For For 13 Elect Director Laura D. Tyson Management For Against 14 Ratify Auditors Management For For 15 Amend Omnibus Stock Plan Management For For 16 Amend Non-Employee Director Restricted Stock Plan Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NIKE, INC. Meeting Date:SEP 19, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:NKE Security ID:654106103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Alan B. Graf, Jr. Management For For 1.2 Elect Director John C. Lechleiter Management For For 1.3 Elect Director Phyllis M. Wise Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For NOBLE CORPORATION Meeting Date:APR 27, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2.1 Elect Director Julie H. Edwards Management For For 2.2 Elect Director David W. Williams Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 6 Approve Discharge of Board and Senior Management Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Amend Omnibus Stock Plan Management For For NORDSTROM, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis J. Campbell Management For For 2 Elect Director Michelle M. Ebanks Management For For 3 Elect Director Enrique Hernandez, Jr. Management For For 4 Elect Director Robert G. Miller Management For For 5 Elect Director Blake W. Nordstrom Management For For 6 Elect Director Erik B. Nordstrom Management For For 7 Elect Director Peter E. Nordstrom Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director B. Kevin Turner Management For For 10 Elect Director Robert D. Walter Management For For 11 Elect Director Alison A. Winter Management For For 12 Approve Executive Incentive Bonus Plan Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORFOLK SOUTHERN CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:NSC Security ID:655844108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Gerald L. Baliles Management For For 2 Elect Director Erskine B. Bowles Management For For 3 Elect Director Robert A. Bradway Management For For 4 Elect Director Wesley G. Bush Management For For 5 Elect Director Daniel A. Carp Management For For 6 Elect Director Karen N. Horn Management For Against 7 Elect Director Steven F. Leer Management For For 8 Elect Director Michael D. Lockhart Management For For 9 Elect Director Charles W. Moorman, IV Management For For 10 Elect Director J. Paul Reason Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 17, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Edward J. Mooney Management For For 1.7 Elect Director John W. Rowe Management For Withhold 1.8 Elect Director Martin P. Slark Management For For 1.9 Elect Director David H.B. Smith, Jr. Management For For 1.10 Elect Director Charles A. Tribbett, III Management For For 1.11 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against NUCOR CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clayton C. Daley, Jr. Management For For 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 2 Ratify Auditors Management For For 3 Require a Majority Vote for the Election of Directors Shareholder Against For OCCIDENTAL PETROLEUM CORPORATION Meeting Date:MAY 04, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:OXY Security ID:674599105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Spencer Abraham Management For For 2 Elect Director Howard I. Atkins Management For For 3 Elect Director Stephen I. Chazen Management For For 4 Elect Director Edward P. Djerejian Management For For 5 Elect Director John E. Feick Management For For 6 Elect Director Margaret M. Foran Management For For 7 Elect Director Carlos M. Gutierrez Management For For 8 Elect Director Ray R. Irani Management For For 9 Elect Director Avedick B. Poladian Management For For 10 Elect Director Aziz D. Syriani Management For For 11 Elect Director Rosemary Tomich Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Ratify Auditors Management For For 14 Request Director Nominee with Environmental Qualifications Shareholder Against Against OFFICE DEPOT, INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:ODP Security ID:676220106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Neil R. Austrian Management For For 2 Elect Director Justin Bateman Management For For 3 Elect Director Thomas J. Colligan Management For For 4 Elect Director Marsha J. Evans Management For Against 5 Elect Director Brenda J. Gaines Management For Against 6 Elect Director W. Scott Hedrick Management For Against 7 Elect Director Kathleen Mason Management For For 8 Elect Director James S. Rubin Management For For 9 Elect Director Raymond Svider Management For Against 10 Elect Director Nigel Travis Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against PARKER-HANNIFIN CORPORATION Meeting Date:OCT 26, 2011 Record Date:AUG 31, 2011 Meeting Type:ANNUAL Ticker:PH Security ID:701094104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert G. Bohn Management For For 1.2 Elect Director Linda S. Harty Management For For 1.3 Elect Director William E. Kassling Management For For 1.4 Elect Director Robert J. Kohlhepp Management For For 1.5 Elect Director Klaus-Peter Muller Management For For 1.6 Elect Director Candy M. Obourn Management For Withhold 1.7 Elect Director Joseph M. Scaminace Management For For 1.8 Elect Director Wolfgang R. Schmitt Management For For 1.9 Elect Director Ake Svensson Management For For 1.10 Elect Director James L. Wainscott Management For For 1.11 Elect Director Donald E. Washkewicz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Require Independent Board Chairman Shareholder Against Against PEABODY ENERGY CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PEPSICO, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:PEP Security ID:713448108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Shona L. Brown Management For For 2 Elect Director Ian M. Cook Management For For 3 Elect Director Dina Dublon Management For For 4 Elect Director Victor J. Dzau Management For For 5 Elect Director Ray L. Hunt Management For For 6 Elect Director Alberto Ibarguen Management For For 7 Elect Director Indra K. Nooyi Management For For 8 Elect Director Sharon Percy Rockefeller Management For For 9 Elect Director James J. Schiro Management For For 10 Elect Director Lloyd G. Trotter Management For For 11 Elect Director Daniel Vasella Management For For 12 Elect Director Alberto Weisser Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Amend Omnibus Stock Plan Management For For 16 Report on Lobbying Payments and Policy Shareholder Against Against 17 Establish Risk Oversight Committee Shareholder Against Against 18 Require Independent Board Chairman Shareholder Against Against PFIZER INC. Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:PFE Security ID:717081103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Dennis A. Ausiello Management For For 2 Elect Director M. Anthony Burns Management For For 3 Elect Director W. Don Cornwell Management For For 4 Elect Director Frances D. Fergusson Management For For 5 Elect Director William H. Gray, III Management For For 6 Elect Director Helen H. Hobbs Management For For 7 Elect Director Constance J. Horner Management For For 8 Elect Director James M. Kilts Management For For 9 Elect Director George A. Lorch Management For For 10 Elect Director John P. Mascotte Management For For 11 Elect Director Suzanne Nora Johnson Management For For 12 Elect Director Ian C. Read Management For For 13 Elect Director Stephen W. Sanger Management For For 14 Elect Director Marc Tessier-Lavigne Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Publish Political Contributions Shareholder Against Against 18 Provide Right to Act by Written Consent Shareholder Against For 19 Amend Articles/Bylaws/Charter Call Special Meetings Shareholder Against Against 20 Non-Employee Director Compensation Shareholder Against Against PRAXAIR, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:PX Security ID:74005P104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen F. Angel Management For For 1.2 Elect Director Oscar Bernardes Management For For 1.3 Elect Director Bret K. Clayton Management For For 1.4 Elect Director Nance K. Dicciani Management For For 1.5 Elect Director Edward G. Galante Management For For 1.6 Elect Director Claire W. Gargalli Management For For 1.7 Elect Director Ira D. Hall Management For For 1.8 Elect Director Raymond W. LeBoeuf Management For For 1.9 Elect Director Larry D. McVay Management For For 1.10 Elect Director Wayne T. Smith Management For For 1.11 Elect Director Robert L. Wood Management For For 2 Provide Right to Call Special Meeting Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 5 Ratify Auditors Management For For PRUDENTIAL FINANCIAL, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:PRU Security ID:744320102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Thomas J. Baltimore, Jr. Management For For 2 Elect Director Gordon M. Bethune Management For For 3 Elect Director Gaston Caperton Management For For 4 Elect Director Gilbert F. Casellas Management For For 5 Elect Director James G. Cullen Management For For 6 Elect Director William H. Gray, III Management For For 7 Elect Director Mark B. Grier Management For For 8 Elect Director Constance J. Horner Management For For 9 Elect Director Martina Hund-Mejean Management For For 10 Elect Director Karl J. Krapek Management For For 11 Elect Director Chrisitne A. Poon Management For For 12 Elect Director John R. Strangfeld Management For For 13 Elect Director James A. Unruh Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Eliminate Supermajority Voting Provisions Management For For 17 Require Independent Board Chairman Shareholder Against For SEMPRA ENERGY Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Boeckmann Management For Against 2 Elect Director James G. Brocksmith, Jr. Management For For 3 Elect Director Donald E. Felsinger Management For For 4 Elect Director Wilford D. Godbold, Jr. Management For For 5 Elect Director William D. Jones Management For For 6 Elect Director William G. Ouchi Management For Against 7 Elect Director Debra L. Reed Management For For 8 Elect Director Carlos Ruiz Management For For 9 Elect Director William C. Rusnack Management For Against 10 Elect Director William P. Rutledge Management For Against 11 Elect Director Lynn Schenk Management For For 12 Elect Director Luis M. Tellez Management For Against 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Require Independent Board Chairman Shareholder Against For 16 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against STATE STREET CORPORATION Meeting Date:MAY 16, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:STT Security ID:857477103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kennett F. Burnes Management For For 2 Elect Director Peter Coym Management For For 3 Elect Director Patrick De Saint-Aignan Management For For 4 Elect Director Amellia C. Fawcett Management For For 5 Elect Director David P. Gruber Management For For 6 Elect Director Linda A. Hill Management For For 7 Elect Director Joseph L. Hooley Management For For 8 Elect Director Robert S. Kaplan Management For For 9 Elect Director Richard P. Sergel Management For For 10 Elect Director Ronald L. Skates Management For For 11 Elect Director Gregory L. Summe Management For For 12 Elect Director Robert E. Weissman Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Amend Omnibus Stock Plan Management For For 15 Ratify Auditors Management For For TEVA PHARMACEUTICAL INDUSTRIES LTD. Meeting Date:SEP 19, 2011 Record Date:AUG 10, 2011 Meeting Type:ANNUAL Ticker:TEVA Security ID:881624209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Final Dividend Management For For 2.1 Elect Chaim Hurvitz as Director Management For For 2.2 Elect Ory Slonim as Director Management For For 2.3 Elect Dan Suesskind as Director Management For For 3.1 Elect Joseph Nitzani as External Director and Approve His Remuneration Management For For 3.2 Elect Dafna Schwartz as External Director and Approve Her Remuneration Management For For 4 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Director/Officer Liability and Indemnification Insurance Management For For 6.1 Amend Remuneration of Vice Chairman Management For For 6.2 Approve Reimbursement of Expenses of Board Chairman Management For For THE ALLSTATE CORPORATION Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director F. Duane Ackerman Management For For 2 Elect Director Robert D. Beyer Management For For 3 Elect Director W. James Farrell Management For For 4 Elect Director Jack M. Greenberg Management For For 5 Elect Director Ronald T. LeMay Management For For 6 Elect Director Andrea Redmond Management For For 7 Elect Director H. John Riley, Jr. Management For For 8 Elect Director John W. Rowe Management For For 9 Elect Director Joshua I. Smith Management For For 10 Elect Director Judith A. Sprieser Management For For 11 Elect Director Mary Alice Taylor Management For For 12 Elect Director Thomas J. Wilson Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Provide Right to Act by Written Consent Management For For 15 Provide Right to Call Special Meeting Management For For 16 Ratify Auditors Management For For 17 Report on Political Contributions Shareholder Against Against THE BANK OF NEW YORK MELLON CORPORATION Meeting Date:APR 10, 2012 Record Date:FEB 10, 2012 Meeting Type:ANNUAL Ticker:BK Security ID:064058100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ruth E. Bruch Management For Against 2 Elect Director Nicholas M. Donofrio Management For For 3 Elect Director Gerald L. Hassell Management For For 4 Elect Director Edmund F. Kelly Management For Against 5 Elect Director Richard J. Kogan Management For Against 6 Elect Director Michael J. Kowalski Management For For 7 Elect Director John A. Luke, Jr. Management For For 8 Elect Director Mark A. Nordenberg Management For For 9 Elect Director Catherine A. Rein Management For For 10 Elect Director William C. Richardson Management For For 11 Elect Director Samuel C. Scott, III Management For Against 12 Elect Director Wesley W. von Schack Management For Against 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 14 Ratify Auditors Management For For 15 Require Independent Board Chairman Shareholder Against For 16 Restore or Provide for Cumulative Voting Shareholder Against Against THE CHUBB CORPORATION Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:CB Security ID:171232101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Zoe Baird Budinger Management For For 2 Elect Director Sheila P. Burke Management For For 3 Elect Director James I. Cash, Jr. Management For For 4 Elect Director John D. Finnegan Management For For 5 Elect Director Lawrence W. Kellner Management For For 6 Elect Director Martin G. McGuinn Management For For 7 Elect Director Lawrence M. Small Management For For 8 Elect Director Jess Soderberg Management For For 9 Elect Director Daniel E. Somers Management For For 10 Elect Director James M. Zimmerman Management For For 11 Elect Director Alfred W. Zollar Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against THE HOME DEPOT, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:HD Security ID:437076102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director F. Duane Ackerman Management For For 2 Elect Director Francis S. Blake Management For For 3 Elect Director Ari Bousbib Management For For 4 Elect Director Gregory D. Brenneman Management For For 5 Elect Director J. Frank Brown Management For For 6 Elect Director Albert P. Carey Management For Against 7 Elect Director Armando Codina Management For Against 8 Elect Director Bonnie G. Hill Management For Against 9 Elect Director Karen L. Katen Management For Against 10 Elect Director Ronald L. Sargent Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Adopt Proxy Statement Reporting on Political Contributions and Advisory Vote Shareholder Against Against 15 Prepare Employment Diversity Report Shareholder Against Against 16 Amend Right to Act by Written Consent Shareholder Against Against 17 Amend Bylaws Call Special Meetings Shareholder Against For 18 Report on Charitable Contributions Shareholder Against Against 19 Adopt Storm Water Run-off Management Policy Shareholder Against Against THE PROCTER & GAMBLE COMPANY Meeting Date:OCT 11, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL Ticker:PG Security ID:742718109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Angela F. Braly Management For For 2 Elect Director Kenneth I. Chenault Management For For 3 Elect Director Scott D. Cook Management For For 4 Elect Director Susan Desmond-Hellmann Management For For 5 Elect Director Robert A. McDonald Management For For 6 Elect Director W. James McNerney, Jr. Management For For 7 Elect Director Johnathan A. Rodgers Management For For 8 Elect Director Margaret C. Whitman Management For For 9 Elect Director Mary Agnes Wilderotter Management For For 10 Elect Director Patricia A. Woertz Management For For 11 Elect Director Ernesto Zedillo Management For For 12 Ratify Auditors Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Advisory Vote on Say on Pay Frequency Management One Year One Year 15 Amend Articles of Incorporation Management For For 16 Provide for Cumulative Voting Shareholder Against Against 17 Phase Out Use of Laboratory Animals in Pet Food Product Testing Shareholder Against Against 18 Report on Political Contributions and Provide Advisory Vote Shareholder Against Against THE PROGRESSIVE CORPORATION Meeting Date:APR 20, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger N. Farah Management For For 2 Elect Director Stephen R. Hardis Management For For 3 Elect Director Heidi G. Miller, Ph.D. Management For For 4 Elect Director Bradley T. Sheares, Ph.D. Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Declassify the Board of Directors Management For For 7 Fix Number of Directors at Eleven Management For For 8 Amend Code of Regulations for Revise the Procedures for Fixing the Number of Directors Within the Limits Set Forth in the Code of Regulations Management For For 9 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 10 Amend Code of Regulations Providing the Annual Meeting be held by June 30 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Executive Incentive Bonus Plan Management For For 13 Amend Omnibus Stock Plan Management For For 14 Amend Non-Employee Director Omnibus Stock Plan Management For For 15 Ratify Auditors Management For For THE TRAVELERS COMPANIES, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:TRV Security ID:89417E109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Beller Management For For 2 Elect Director John H. Dasburg Management For For 3 Elect Director Janet M. Dolan Management For For 4 Elect Director Kenneth M. Duberstein Management For For 5 Elect Director Jay S. Fishman Management For For 6 Elect Director Lawrence G. Graev Management For Against 7 Elect Director Patricia L. Higgins Management For For 8 Elect Director Thomas R. Hodgson Management For For 9 Elect Director William J. Kane Management For For 10 Elect Director Cleve L. Killingsworth, Jr. Management For For 11 Elect Director Donald J. Shepard Management For For 12 Elect Director Laurie J. Thomsen Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Report on Political Contributions Shareholder Against Against U.S. BANCORP Meeting Date:APR 17, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:USB Security ID:902973304 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas M. Baker, Jr. Management For For 2 Elect Director Y. Marc Belton Management For For 3 Elect Director Victoria Buyniski Gluckman Management For For 4 Elect Director Arthur D. Collins, Jr. Management For Against 5 Elect Director Richard K. Davis Management For For 6 Elect Director Roland A. Hernandez Management For For 7 Elect Director Joel W. Johnson Management For For 8 Elect Director Olivia F. Kirtley Management For For 9 Elect Director Jerry W. Levin Management For For 10 Elect Director David B. O'Maley Management For For 11 Elect Director O'dell M. Owens, M.D., M.P.H. Management For For 12 Elect Director Craig D. Schnuck Management For For 13 Elect Director Patrick T. Stokes Management For For 14 Elect Director Doreen Woo Ho Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For UNITED TECHNOLOGIES CORPORATION Meeting Date:APR 11, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:UTX Security ID:913017109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Louis R. Chenevert Management For For 2 Elect Director John V. Faraci Management For For 3 Elect Director Jean-Pierre Garnier, Ph.D. Management For For 4 Elect Director Jamie S. Gorelick Management For For 5 Elect Director Edward A. Kangas Management For For 6 Elect Director Ellen J. Kullman Management For For 7 Elect Director Richard D. McCormick Management For For 8 Elect Director Harold McGraw, III Management For For 9 Elect Director Richard B. Myers Management For For 10 Elect Director H. Patrick Swygert Management For For 11 Elect Director Andre Villeneuve Management For For 12 Elect Director Christine Todd Whitman Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WAL-MART STORES, INC. Meeting Date:JUN 01, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:WMT Security ID:931142103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Aida M. Alvarez Management For Against 2 Elect Director James W. Breyer Management For For 3 Elect Director M. Michele Burns Management For Against 4 Elect Director James I. Cash, Jr. Management For Against 5 Elect Director Roger C. Corbett Management For For 6 Elect Director Douglas N. Daft Management For For 7 Elect Director Michael T. Duke Management For Against 8 Elect Director Marissa A. Mayer Management For For 9 Elect Director Gregory B. Penner Management For For 10 Elect Director Steven S. Reinemund Management For For 11 Elect Director H. Lee Scott, Jr. Management For Against 12 Elect Director Arne M. Sorenson Management For Against 13 Elect Director Jim C. Walton Management For For 14 Elect Director S. Robson Walton Management For For 15 Elect Director Christopher J. Williams Management For Against 16 Elect Director Linda S. Wolf Management For For 17 Ratify Auditors Management For For 18 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 19 Report on Political Contributions Shareholder Against For 20 Request Director Nominee with Patient Safety and Healthcare Quality Experience Shareholder Against Against 21 Performance-Based Equity Awards Shareholder Against Against WATSON PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:WPI Security ID:942683103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack Michelson Management For For 2 Elect Director Ronald R. Taylor Management For For 3 Elect Director Andrew L. Turner Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For Against 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For Franklin MicroCap Value Fund A.T. CROSS COMPANY Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:ATX Security ID:227478104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Fix Number of Class A Directors at Three and Class B Directors at Six Management For For 2.1 Elect Director Harlan M. Kent Management For For 2.2 Elect Director Andrew J. Parsons Management For Withhold 2.3 Elect Director Frances P. Philip Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year ACMAT CORPORATION Meeting Date:JUN 28, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ACMTA Security ID:004616207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Henry W. Nozko, Jr. Management For Withhold 1.2 Elect Director Henry W. Nozko III Management For Withhold 1.3 Elect Director John C. Creasy Management For Withhold 1.4 Elect Director Arthur R. Moore Management For Withhold 1.5 Elect Director Andrew M. Sullivan, Jr. Management For Withhold 2 Ratify Auditors Management For Abstain ALAMO GROUP INC. Meeting Date:MAY 03, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:ALG Security ID:011311107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roderick R. Baty Management For For 2 Elect Director Helen W. Cornell Management For For 3 Elect Director Jerry E. Goldress Management For For 4 Elect Director David W. Grzelak Management For For 5 Elect Director Gary L. Martin Management For For 6 Elect Director Ronald A. Robinson Management For For 7 Elect Director James B. Skaggs Management For For 8 Ratify Auditors Management For For AMERICAN PACIFIC CORPORATION Meeting Date:MAR 13, 2012 Record Date:JAN 17, 2012 Meeting Type:ANNUAL Ticker:APFC Security ID:028740108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph Carleone Management For For 1.2 Elect Director Fred D. Gibson, Jr. Management For Withhold 1.3 Elect Director Berlyn D. Miller Management For Withhold 1.4 Elect Director Bart Weiner Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ARBOR REALTY TRUST, INC. Meeting Date:MAY 23, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:ABR Security ID:038923108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Karen K. Edwards Management For For 1.2 Elect Director William Helmreich Management For Withhold 1.3 Elect Director William C. Green Management For For 1.4 Elect Director Melvin F. Lazar Management For For 2 Ratify Auditors Management For For 3 Amend Stock Ownership Limitations Management For Against ATLANTIC TELE-NETWORK, INC. Meeting Date:JUN 12, 2012 Record Date:APR 20, 2012 Meeting Type:ANNUAL Ticker:ATNI Security ID:049079205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Martin L. Budd Management For For 1.2 Elect Director Michael T. Flynn Management For For 1.3 Elect Director Liane J. Pelletier Management For For 1.4 Elect Director Cornelius B. Prior, Jr. Management For For 1.5 Elect Director Michael T. Prior Management For For 1.6 Elect Director Charles J. Roesslein Management For For 1.7 Elect Director Brian A. Schuchman Management For Withhold 2 Ratify Auditors Management For For BAR HARBOR BANKSHARES Meeting Date:MAY 15, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:BHB Security ID:066849100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert C. Carter Management For For 1.2 Elect Director Thomas A. Colwell Management For For 1.3 Elect Director Peter Dodge Management For For 1.4 Elect Director Martha T. Dudman Management For For 1.5 Elect Director Lauri E. Fernald Management For For 1.6 Elect Director Gregg S. Hannah Management For For 1.7 Elect Director Clyde H. Lewis Management For For 1.8 Elect Director Joseph M. Murphy Management For For 1.9 Elect Director Robert M. Phillips Management For For 1.10 Elect Director Constance C. Shea Management For For 1.11 Elect Director Kenneth E. Smith Management For For 1.12 Elect Director Scott G. Toothaker Management For For 1.13 Elect Director David B. Woodside Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BASSETT FURNITURE INDUSTRIES, INC. Meeting Date:APR 18, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:BSET Security ID:070203104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter W. Brown, M.D. Management For For 1.2 Elect Director Kristina Cashman Management For For 1.3 Elect Director Paul Fulton Management For For 1.4 Elect Director Howard H. Haworth Management For For 1.5 Elect Director George W. Henderson, III Management For For 1.6 Elect Director J. Walter McDowell Management For For 1.7 Elect Director Dale C. Pond Management For For 1.8 Elect Director Robert H. Spilman, Jr. Management For For 1.9 Elect Director William C. Wampler, Jr. Management For For 1.10 Elect Director William C. Warden, Jr. Management For For 2 Ratify Auditors Management For For BROWN SHOE COMPANY, INC. Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mario L. Baeza Management For For 1.2 Elect Director Mahendra R. Gupta Management For For 1.3 Elect Director Carla Hendra Management For For 1.4 Elect Director Michael F. Neidorff Management For For 1.5 Elect Director Hal J. Upbin Management For For 1.6 Elect Director Harold B. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BURNHAM HOLDINGS, INC. Meeting Date:APR 23, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:BURCA Security ID:122295108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas S. Brossman Management For Withhold 1.2 Elect Director Eleanor B. Drew Management For Withhold 1.3 Elect Director George W. Hodges Management For Withhold 1.4 Elect Director Albert Morrison, III Management For Withhold 2 Ratify Auditors Management For Abstain CALLAWAY GOLF COMPANY Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ELY Security ID:131193104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Oliver G. Brewer, III Management For For 1.2 Elect Director Samuel H. Armacost Management For Withhold 1.3 Elect Director Ronald S. Beard Management For Withhold 1.4 Elect Director John C. Cushman, III Management For Withhold 1.5 Elect Director Yotaro Kobayashi Management For For 1.6 Elect Director John F. Lundgren Management For Withhold 1.7 Elect Director Adebayo O. Ogunlesi Management For For 1.8 Elect Director Richard L. Rosenfield Management For Withhold 1.9 Elect Director Anthony S. Thornley Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against CENTRAL STEEL AND WIRE COMPANY Meeting Date:APR 16, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:CSTW Security ID:155411101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Sullivan Management For Withhold 1.2 Elect Director John F. Calhoun Management For For 1.3 Elect Director Stephen E. Fuhrman Management For Withhold 1.4 Elect Director Ronald V. Kazmar Management For Withhold 1.5 Elect Director Christopher M. Rodgers Management For For 2 Ratify Auditors Management For Abstain CIRCOR INTERNATIONAL, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CIR Security ID:17273K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Dietz Management For Withhold 1.2 Elect Director Douglas M. Hayes Management For For 1.3 Elect Director Thomas Naugle Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CITIZENS COMMUNITY BANCORP, INC. Meeting Date:FEB 23, 2012 Record Date:JAN 06, 2012 Meeting Type:ANNUAL Ticker:CZWI Security ID:174903104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David B. Westrate Management For For 1.2 Elect Director Brian R. Schilling Management For For 2 Ratify Auditors Management For For 3 Increase Authorized Common Stock Management For Against 4 Other Business Management For Against COBRA ELECTRONICS CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:COBR Security ID:191042100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. Sam Park Management For Withhold 2 Ratify Auditors Management For For CONTINENTAL MATERIALS CORPORATION Meeting Date:MAY 23, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:CUO Security ID:211615307 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Carmody Management For For 1.2 Elect Director Ronald J. Gidwitz Management For For 1.3 Elect Director Darrell M. Trent Management For For 2 Ratify Auditors Management For For DELTA APPAREL, INC. Meeting Date:NOV 10, 2011 Record Date:SEP 16, 2011 Meeting Type:ANNUAL Ticker:DLA Security ID:247368103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James A. Cochran Management For For 1.2 Elect Director Sam P. Cortez Management For For 1.3 Elect Director Elizabeth J. Gatewood Management For For 1.4 Elect Director G. Jay Gogue Management For For 1.5 Elect Director Robert W. Humphreys Management For For 1.6 Elect Director E. Erwin Maddrey, II Management For For 1.7 Elect Director David T. Peterson Management For For 1.8 Elect Director Robert E. Staton, Sr. Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For DUCKWALL-ALCO STORES, INC. Meeting Date:JUN 27, 2012 Record Date:MAY 18, 2012 Meeting Type:ANNUAL Ticker:DUCK Security ID:264142100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Royce Winsten Management For For 1.2 Elect Director Richard E. Wilson Management For For 1.3 Elect Director Dennis E. Logue Management For For 1.4 Elect Director Lolan C. Mackey Management For For 1.5 Elect Director Terrence M. Babilla Management For For 2 Ratify Auditors Management For For 3 Change Company Name Management For For 4 Approve Omnibus Stock Plan Management For Against DUCOMMUN INCORPORATED Meeting Date:MAY 02, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:DCO Security ID:264147109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eugene P. Conese, Jr. Management For For 1.2 Elect Director Ralph D. Crosby, Jr. Management For For 1.3 Elect Director Anthony J. Reardon Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ECOLOGY AND ENVIRONMENT, INC. Meeting Date:JAN 19, 2012 Record Date:DEC 06, 2011 Meeting Type:ANNUAL Ticker:EEI Security ID:278878103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ross M. Cellino Management For Withhold 1.2 Elect Director Timothy Butler Management For For 2 Approve Restricted Stock Plan Management For Against ESPEY MFG. & ELECTRONICS CORP. Meeting Date:NOV 17, 2011 Record Date:OCT 07, 2011 Meeting Type:ANNUAL Ticker:ESP Security ID:296650104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Corr Management For Withhold 1.2 Elect Director Michael W. Wool Management For Withhold 2 Ratify Auditors Management For For FIRST DEFIANCE FINANCIAL CORP. Meeting Date:APR 24, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:FDEF Security ID:32006W106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas A. Burgei Management For For 1.2 Elect Director Samuel S. Strausbaugh Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For FLEXSTEEL INDUSTRIES, INC. Meeting Date:DEC 12, 2011 Record Date:OCT 14, 2011 Meeting Type:ANNUAL Ticker:FLXS Security ID:339382103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald J. Klosterman Management For For 1.2 Elect Director Thomas M. Levine Management For For 1.3 Elect Director Robert J. Maricich Management For For FRISCH'S RESTAURANTS, INC. Meeting Date:OCT 05, 2011 Record Date:AUG 08, 2011 Meeting Type:ANNUAL Ticker:FRS Security ID:358748101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale P. Brown Management For For 1.2 Elect Director Daniel W. Geeding Management For For 1.3 Elect Director Craig F. Maier Management For For 1.4 Elect Director Jerome P. Montopoli Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management Three Years One Year GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David N. Campbell Management For For 2 Elect Director Robert E. Sadler, Jr. Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 5 Provide Right to Act by Written Consent Management For For 6 Ratify Auditors Management For For GLOBAL INDEMNITY PLC Meeting Date:JUN 06, 2012 Record Date:APR 06, 2012 Meeting Type:ANNUAL Ticker:GBLI Security ID:G39319101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Saul A. Fox Management For Against 2 Elect Director James W. Crystal Management For Against 3 Elect Director Seth J. Gersch Management For For 4 Elect Director Mary R. Hennessy Management For For 5 Elect Director Chad A. Leat Management For For 6 Elect Director Cynthia Y. Valko Management For Against 7 Authorize Share Repurchase Program Management For Against 8 Authorize Reissuance of Repurchased Shares Management For For 9 Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Elect Alan Bossin as Director of Wind River Reinsurance Company, LTD Management For For 11 Elect Stephen Green as Director of Wind River Reinsurance Company, LTD Management For For 12 Elect Linda C. Hohn as Director of Wind River Reinsurance Company, LTD Management For For 13 Elect Andre Perez as Director of Wind River Reinsurance Company, LTD Management For For 14 Elect Cynthia Y. Valko as Director of Wind River Reinsurance Company, LTD Management For For 15 Elect Janita Burke as Director of Wind River Reinsurance Company, LTD Management For For 16 Elect Nigel Godfrey as Director of Wind River Reinsurance Company, LTD Management For For 17 Ratify PricewaterhouseCoopers as Auditors for Wind River Reinsurance Company, LTD Management For For 18 Change Location of Annual Meeting Management For For GRIFFIN LAND & NURSERIES, INC. Meeting Date:MAY 17, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:GRIF Security ID:398231100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Winston J. Churchill, Jr. Management For For 1.2 Elect Director David M. Danziger Management For For 1.3 Elect Director Frederick M. Danziger Management For For 1.4 Elect Director Thomas C. Israel Management For Withhold 1.5 Elect Director Albert H. Small, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GRIFFON CORPORATION Meeting Date:JAN 31, 2012 Record Date:DEC 14, 2011 Meeting Type:ANNUAL Ticker:GFF Security ID:398433102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harvey R. Blau Management For For 1.2 Elect Director Gerald J. Cardinale Management For For 1.3 Elect Director Bradley J. Gross Management For For 1.4 Elect Director General Donald J. Kutyna Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HALLMARK FINANCIAL SERVICES, INC. Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:HALL Security ID:40624Q203 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark E. Schwarz Management For Withhold 1.2 Elect Director Scott T. Berlin Management For Withhold 1.3 Elect Director James H. Graves Management For Withhold 1.4 Elect Director Jim W. Henderson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HARDINGE INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HDNG Security ID:412324303 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas A. Greenlee Management For For 1.2 Elect Director John J. Perrotti Management For For 1.3 Elect Director Robert J. Lepofsky Management For For 1.4 Elect Director R. Tony Tripeny Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For HAVERTY FURNITURE COMPANIES, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:HVT Security ID:419596101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John T. Glover Management For For 1.2 Elect Director Rawson Haverty, Jr. Management For For 1.3 Elect Director L. Phillip Humann Management For For 1.4 Elect Director Mylle H. Mangum Management For For 1.5 Elect Director Frank S. McGaughey, III Management For Withhold 1.6 Elect Director Clarence H. Smith Management For For 1.7 Elect Director Al Trujillo Management For For 1.8 Elect Director Terence F. McGuirk Management For For 1.9 Elect Director Fred L. Schuermann Management For For 1.10 Elect Director Vicki R. Palmer Management For For 2 Ratify Auditors Management For For HEALTHCARE SERVICES GROUP, INC. Meeting Date:MAY 29, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:HCSG Security ID:421906108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel P. McCartney Management For For 1.2 Elect Director Joseph F. McCartney Management For For 1.3 Elect Director Robert L. Frome Management For For 1.4 Elect Director Robert J. Moss Management For Withhold 1.5 Elect Director John M. Briggs Management For For 1.6 Elect Director Dino D. Ottaviano Management For Withhold 1.7 Elect Director Theodore Wahl Management For Withhold 1.8 Elect Director Michael E. McBryan Management For For 1.9 Elect Director Diane S. Casey Management For For 1.10 Elect Director John J. McFadden Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For 5 Require a Majority Vote for the Election of Directors Shareholder Against For HURCO COMPANIES, INC. Meeting Date:MAR 15, 2012 Record Date:JAN 11, 2012 Meeting Type:ANNUAL Ticker:HURC Security ID:447324104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert W. Cruickshank Management For For 1.2 Elect Director Michael Doar Management For For 1.3 Elect Director Philip James Management For For 1.4 Elect Director Michael P. Mazza Management For For 1.5 Elect Director Andrew Niner Management For For 1.6 Elect Director Richard Porter Management For For 1.7 Elect Director Janaki Sivanesan Management For For 1.8 Elect Director Ronald Strackbein Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For INSTEEL INDUSTRIES, INC. Meeting Date:FEB 21, 2012 Record Date:DEC 19, 2011 Meeting Type:ANNUAL Ticker:IIIN Security ID:45774W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Duncan S. Gage Management For For 1.2 Elect Director Charles B. Newsome Management For Withhold 1.3 Elect Director H.O. Woltz III Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For INTERNATIONAL SHIPHOLDING CORPORATION Meeting Date:APR 25, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:ISH Security ID:460321201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kenneth H. Beer Management For For 1.2 Elect Director Erik L. Johnsen Management For For 1.3 Elect Director Niels M. Johnsen Management For For 1.4 Elect Director H. Merritt Lane, III Management For For 1.5 Elect Director Edwin A. Lupberger Management For For 1.6 Elect Director James J. McNamara Management For Withhold 1.7 Elect Director Harris V. Morrissette Management For For 1.8 Elect Director T. Lee Robinson, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INTERTAPE POLYMER GROUP INC. Meeting Date:MAY 16, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:ITP Security ID:460919103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Eric E. Baker, Robert M. Beil, George J. Bunze, Robert J. Foster, James Pantelidis, Jorge N. Quintas, Gregory A. Yull, and Melbourne F. Yull as Directors Management For For 2 Approve Raymond Chabot Grant Thornton LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For JOHN B. SANFILIPPO & SON, INC. Meeting Date:NOV 09, 2011 Record Date:SEP 13, 2011 Meeting Type:ANNUAL Ticker:JBSS Security ID:800422107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim Edgar Management For For 1.2 Elect Director Daniel M. Wright Management For For 1.3 Elect Director Ellen C. Taaffe Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year KOHLBERG CAPITAL CORPORATION Meeting Date:JUN 15, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:KCAP Security ID:500233101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher Lacovara Management For For 1.2 Elect Director Dayl W. Pearson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Change Company Name Management For For 4 Ratify Auditors Management For For KOHLBERG CAPITAL CORPORATION Meeting Date:JUN 22, 2012 Record Date:APR 24, 2012 Meeting Type:SPECIAL Ticker:KCAP Security ID:500233101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Sale of Common Shares Below Net Asset Value Management For Against LAYNE CHRISTENSEN COMPANY Meeting Date:JUN 07, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:LAYN Security ID:521050104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David A. Brown Management For For 1.2 Elect Director J. Samuel Butler Management For For 1.3 Elect Director Robert R. Gilmore Management For For 1.4 Elect Director Anthony B. Helfet Management For For 1.5 Elect Director Nelson Obus Management For For 1.6 Elect Director Jeffrey J. Reynolds Management For For 1.7 Elect Director Rene J. Robichaud Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For LCNB CORP. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:LCNB Security ID:50181P100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen P. Wilson Management For For 1.2 Elect Director Spencer S. Cropper Management For For 2 Ratify Auditors Management For For LYDALL, INC. Meeting Date:APR 27, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:LDL Security ID:550819106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Dale G. Barnhart Management For For 1.2 Elect Director Kathleen Burdett Management For Withhold 1.3 Elect Director W. Leslie Duffy Management For For 1.4 Elect Director Matthew T. Farrell Management For Withhold 1.5 Elect Director Marc T. Giles Management For For 1.6 Elect Director William D. Gurley Management For For 1.7 Elect Director Suzanne Hammett Management For Withhold 1.8 Elect Director S. Carl Soderstrom, Jr. Management For Withhold 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For MERCER INTERNATIONAL INC. Meeting Date:APR 10, 2012 Record Date:MAR 09, 2012 Meeting Type:SPECIAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Issue Shares in Connection with Acquisition Management For For 2 Adjourn Meeting Management For For MERCER INTERNATIONAL INC. Meeting Date:MAY 31, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MERC Security ID:588056101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jimmy S.H. Lee Management For For 1.2 Elect Director William D. McCartney Management For For 1.3 Elect Director Guy W. Adams Management For For 1.4 Elect Director Eric Lauritzen Management For For 1.5 Elect Director Graeme A. Witts Management For For 1.6 Elect Director Bernard Picchi Management For For 1.7 Elect Director James Shepherd Management For For 1.8 Elect Director Keith Purchase Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MIDSOUTH BANCORP, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:MSL Security ID:598039105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director C.R. Cloutier Management For For 1.2 Elect Director J.B. Hargroder Management For For 1.3 Elect Director Timothy J. Lemoine Management For For 1.4 Elect Director William M. Simmons Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year MILLER INDUSTRIES, INC. Meeting Date:MAY 25, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:MLR Security ID:600551204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Theodore H. Ashford, III Management For Withhold 1.2 Elect Director Jeffrey I. Badgley Management For For 1.3 Elect Director A. Russell Chandler, III Management For For 1.4 Elect Director William G. Miller Management For Withhold 1.5 Elect Director Richard H. Roberts Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MOVADO GROUP, INC. Meeting Date:JUN 14, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:MOV Security ID:624580106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Margaret Hayes Adame Management For For 1.2 Elect Director Richard Cote Management For For 1.3 Elect Director Efraim Grinberg Management For For 1.4 Elect Director Alan H. Howard Management For For 1.5 Elect Director Richard Isserman Management For For 1.6 Elect Director Nathan Leventhal Management For For 1.7 Elect Director Donald Oresman Management For For 1.8 Elect Director Leonard L. Silverstein Management For For 1.9 Elect Director Alex Grinberg Management For For 1.10 Elect Director Maurice Reznik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NATURAL GAS SERVICES GROUP, INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:NGS Security ID:63886Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David L. Bradshaw Management For For 1.2 Elect Director William F. Hughes, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHWEST PIPE COMPANY Meeting Date:JUN 14, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:NWPX Security ID:667746101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Keith R. Larson Management For Withhold 1.2 Elect Director Richard A. Roman Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OMEGA PROTEIN CORPORATION Meeting Date:JUN 21, 2012 Record Date:APR 24, 2012 Meeting Type:ANNUAL Ticker:OME Security ID:68210P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary R. Goodwin Management For Withhold 1.2 Elect Director David W. Wehlmann Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORIGEN FINANCIAL, INC. Meeting Date:SEP 08, 2011 Record Date:JUL 15, 2011 Meeting Type:ANNUAL Ticker:ORGN Security ID:68619E208 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul A. Halpern Management For For 1.2 Elect Director Ronald A. Klein Management For For 1.3 Elect Director Gary A. Shiffman Management For For 1.4 Elect Director Michael J. Wechsler Management For For P & F INDUSTRIES, INC. Meeting Date:MAY 23, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:PFIN Security ID:692830508 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Howard Brod Brownstein Management For For 1.2 Elect Director Jeffrey D. Franklin Management For For 1.3 Elect Director Richard P. Randall Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against P.A.M. TRANSPORTATION SERVICES, INC. Meeting Date:MAY 24, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:PTSI Security ID:693149106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick P. Calderone Management For Withhold 1.2 Elect Director Frank L. Conner Management For For 1.3 Elect Director W. Scott Davis Management For For 1.4 Elect Director Manuel J. Moroun Management For Withhold 1.5 Elect Director Matthew T. Moroun Management For Withhold 1.6 Elect Director Daniel C. Sullivan Management For For 1.7 Elect Director Daniel H. Cushman Management For For 1.8 Elect Director Charles F. Wilkins Management For For 2 Ratify Auditors Management For For PENSECO FINANCIAL SERVICES CORPORATION Meeting Date:MAY 01, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:PFNS Security ID:709570105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph G. Cesare Management For For 1.2 Elect Director Robert W. Naismith Management For For 1.3 Elect Director Emily S. Perry Management For For 2.1 Elect Director Russell C. Hazelton Management For For 3 Eliminate Cumulative Voting Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For PRESIDENTIAL LIFE CORPORATION Meeting Date:AUG 24, 2011 Record Date:JUL 12, 2011 Meeting Type:ANNUAL Ticker:PLFE Security ID:740884101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Donald L. Barnes Management For For 1.2 Elect Director Dominic F. D'Adamo Management For For 1.3 Elect Director William A. DeMilt Management For Withhold 1.4 Elect Director Ross B. Levin Management For For 1.5 Elect Director John D. McMahon Management For For 1.6 Elect Director Lawrence Read Management For Withhold 1.7 Elect Director Lawrence Rivkin Management For Withhold 1.8 Elect Director Stanley Rubin Management For Withhold 1.9 Elect Director Frank A. Shepard Management For For 1.10 Elect Director William M. Trust, Jr. Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For PROVIDENCE AND WORCESTER RAILROAD COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:PWX Security ID:743737108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard Anderson Management For For 1.2 Elect Director Robert Eder Management For For 1.3 Elect Director Paul Titterton Management For For 2 Amend Charter to Eliminate Separate Class Voting in Director Elections Shareholder None For ROCKY BRANDS, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:RCKY Security ID:774515100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Patrick Campbell Management For For 1.2 Elect Director Michael L. Finn Management For For 1.3 Elect Director G. Courtney Haning Management For For 1.4 Elect Director Curtis A. Loveland Management For Withhold 1.5 Elect Director David N. Sharp Management For For 2 Advisory Vote on Say on Pay Frequency Management Three Years One Year 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For RTI INTERNATIONAL METALS, INC. Meeting Date:APR 27, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:RTI Security ID:74973W107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel I. Booker Management For For 1.2 Elect Director Ronald L. Gallatin Management For For 1.3 Elect Director Charles C. Gedeon Management For For 1.4 Elect Director Robert M. Hernandez Management For For 1.5 Elect Director Dawne S. Hickton Management For For 1.6 Elect Director Edith E. Holiday Management For For 1.7 Elect Director Rokus L. van Iperen Management For For 1.8 Elect Director Bryan T. Moss Management For For 1.9 Elect Director James A. Williams Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SAFETY INSURANCE GROUP, INC. Meeting Date:MAY 23, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:SAFT Security ID:78648T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter J. Manning Management For Withhold 1.2 Elect Director David K. McKown Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against SAIA, INC. Meeting Date:APR 26, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:SAIA Security ID:78709Y105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Herbert A. Trucksess, III Management For For 2 Elect Director Jeffrey C. Ward Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 04, 2011 Record Date:JUN 24, 2011 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter R. Call Management For Withhold 1.2 Elect Director Samuel T. Hubbard Management For For 1.3 Elect Director Arthur S. Wolcott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For SENECA FOODS CORPORATION Meeting Date:AUG 04, 2011 Record Date:JUN 24, 2011 Meeting Type:ANNUAL Ticker:SENEA Security ID:817070501 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Peter R. Call Management For Withhold 1.2 Elect Director Samuel T. Hubbard Management For For 1.3 Elect Director Arthur S. Wolcott Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management Three Years One Year 4 Ratify Auditors Management For For SHOE CARNIVAL, INC. Meeting Date:JUN 14, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:SCVL Security ID:824889109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent A. Kleeberger Management For For 1.2 Elect Director Joseph W. Wood Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For SMITHFIELD FOODS, INC. Meeting Date:SEP 21, 2011 Record Date:JUL 15, 2011 Meeting Type:ANNUAL Ticker:SFD Security ID:832248108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Margaret G. Lewis Management For For 2 Elect Director David C. Nelson Management For Against 3 Elect Director Frank S. Royal Management For Against 4 Elect Director Richard T. Crowder Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Advisory Vote on Say on Pay Frequency Management One Year One Year 8 Declassify the Board of Directors Shareholder Against For SPARTAN MOTORS, INC. Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:SPAR Security ID:846819100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John E. Sztykiel Management For For 1.2 Elect Director Kenneth Kaczmarek Management For For 2 Ratify Auditors Management For For 3 Approve Omnibus Stock Plan Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SPARTON CORPORATION Meeting Date:OCT 26, 2011 Record Date:SEP 22, 2011 Meeting Type:ANNUAL Ticker:SPA Security ID:847235108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James D. Fast Management For For 2 Elect Director Joseph J. Hartnett Management For For 3 Elect Director David P. Molfenter Management For For 4 Elect Director Douglas R. Schrank Management For For 5 Elect Director James R. Swartwout Management For For 6 Elect Director Cary B. Wood Management For For 7 Ratify Auditors Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 9 Advisory Vote on Say on Pay Frequency Management One Year One Year TANDY BRANDS ACCESSORIES, INC. Meeting Date:OCT 18, 2011 Record Date:SEP 07, 2011 Meeting Type:ANNUAL Ticker:TBAC Security ID:875378101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Gaertner, Ph.D Management For For 1.2 Elect Director Roger R. Hemminghaus Management For For 1.3 Elect Director N. Roderick McGeachy, III Management For For 1.4 Elect Director Colombe M. Nicholas Management For For 1.5 Elect Director William D. Summitt Management For For 2 Ratify Auditors Management For For TECUMSEH PRODUCTS COMPANY Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:TECUA Security ID:878895101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kent B. Herrick Management For Withhold 1.2 Elect Director James J. Connor Management For For 1.3 Elect Director Steven J. Lebowski Management For For 1.4 Elect Director Zachary E. Savas Management For For 1.5 Elect Director Terence C. Seikel Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE COAST DISTRIBUTION SYSTEM, INC. Meeting Date:AUG 23, 2011 Record Date:JUL 18, 2011 Meeting Type:ANNUAL Ticker:CRV Security ID:190345108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John W. Casey Management For For 1.2 Elect Director Jim Musbach Management For For 2 Ratify Auditors Management For For THE DIXIE GROUP, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:DXYN Security ID:255519100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Charles E. Brock Management For For 1.2 Elect Director J. Don Brock Management For Withhold 1.3 Elect Director Daniel K. Frierson Management For For 1.4 Elect Director D. Kennedy Frierson, Jr. Management For For 1.5 Elect Director Paul K. Frierson Management For For 1.6 Elect Director Walter W. Hubbard Management For For 1.7 Elect Director Lowry F. Kline Management For For 1.8 Elect Director Hilda S. Murray Management For For 1.9 Elect Director John W. Murrey, III Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For THE MONARCH CEMENT COMPANY Meeting Date:APR 11, 2012 Record Date:FEB 16, 2012 Meeting Type:ANNUAL Ticker:MCEM Security ID:609031109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Byron J. Radcliff Management For For 1.2 Elect Director Michael R. Wachter Management For For 1.3 Elect Director Walter H. Wulf, Jr. Management For For 1.4 Elect Director Walter H. Wulf, III Management For Withhold UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:USAP Security ID:913837100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Christopher L. Ayers Management For For 1.2 Elect Director Douglas M. Dunn Management For For 1.3 Elect Director M. David Kornblatt Management For For 1.4 Elect Director Dennis M. Oates Management For For 1.5 Elect Director Udi Toledano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Increase Authorized Common Stock Management For Against 4 Approve Omnibus Stock Plan Management For Against 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Ratify Auditors Management For For USA TRUCK, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:USAK Security ID:902925106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clifton R. Beckham Management For For 1.2 Elect Director Terry A. Elliott Management For Withhold 1.3 Elect Director Richard B. Beauchamp Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VILLAGE SUPER MARKET, INC. Meeting Date:DEC 16, 2011 Record Date:OCT 14, 2011 Meeting Type:ANNUAL Ticker:VLGEA Security ID:927107409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James Sumas Management For For 1.2 Elect Director Robert Sumas Management For For 1.3 Elect Director William Sumas Management For For 1.4 Elect Director John P. Sumas Management For For 1.5 Elect Director Kevin Begley Management For Withhold 1.6 Elect Director Nicholas Sumas Management For For 1.7 Elect Director John J. Sumas Management For For 1.8 Elect Director Steven Crystal Management For For 1.9 Elect Director David C. Judge Management For For 1.10 Elect Director Peter R. Lavoy Management For For 1.11 Elect Director Stephen F. Rooney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management Three Years One Year WSB HOLDINGS, INC. Meeting Date:APR 25, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:WSB Security ID:92934C101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Phillip C. Bowman Management For For 1.2 Elect Director Charles A. Dukes, Jr. Management For For WSFS FINANCIAL CORPORATION Meeting Date:APR 26, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:WSFS Security ID:929328102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Anat Bird Management For For 1.2 Elect Director William B. Chandler Management For For 1.3 Elect Director Jennifer W. Davis Management For For 1.4 Elect Director Donald W. Delson Management For For 2 Ratify Auditors Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For Franklin MidCap Value Fund ALBEMARLE CORPORATION Meeting Date:MAY 09, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:ALB Security ID:012653101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jim W. Nokes Management For For 1.2 Elect Director Willam H. Hernandez Management For For 1.3 Elect Director R. William Ide, III Management For For 1.4 Elect Director Luther C. Kissam, IV Management For For 1.5 Elect Director Joseph M. Mahady Management For For 1.6 Elect Director Barry W. Perry Management For For 1.7 Elect Director John Sherman, Jr. Management For For 1.8 Elect Director Harriett Tee Taggart Management For For 1.9 Elect Director Anne Marie Whittemore Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ALCOA INC. Meeting Date:MAY 04, 2012 Record Date:FEB 06, 2012 Meeting Type:ANNUAL Ticker:AA Security ID:013817101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Kathryn S. Fuller Management For Against 2 Elect Director Judith M. Gueron Management For For 3 Elect Director Patricia F. Russo Management For Against 4 Elect Director Ernesto Zedillo Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 7 Reduce Supermajority Vote Requirement for the Fair Price Provision Management For For 8 Reduce Supermajority Vote Requirement for Director Elections Management For For 9 Reduce Supermajority Vote Requirement for Director Removals Management For For 10 Declassify the Board of Directors Management For For 11 Provide Right to Act by Written Consent Management For For ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William L. Bax Management For For 2 Elect Director Frank E. English, Jr. Management For For 3 Elect Director J. Patrick Gallagher, Jr. Management For For 4 Elect Director Ilene S. Gordon Management For For 5 Elect Director Elbert O. Hand Management For For 6 Elect Director David S. Johnson Management For For 7 Elect Director Kay W. McCurdy Management For For 8 Elect Director Norman L. Rosenthal Management For For 9 Elect Director James R. Wimmer Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For AUTOLIV, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Xiaozhi Liu Management For For 1.2 Elect Director George A. Lorch Management For For 1.3 Elect Director Kazuhiko Sakamoto Management For For 1.4 Elect Director Wolfgang Ziebart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For BEAM INC. Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:BEAM Security ID:073730103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard A. Goldstein Management For For 2 Elect Director Stephen W. Golsby Management For For 3 Elect Director Ann F. Hackett Management For For 4 Elect Director A. D. David Mackay Management For For 5 Elect Director Matthew J. Shattock Management For For 6 Elect Director Robert A. Steele Management For For 7 Elect Director Peter M. Wilson Management For For 8 Ratify Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 10 Approve Qualified Employee Stock Purchase Plan Management For For 11 Approve Executive Incentive Bonus Plan Management For For BEMIS COMPANY, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:BMS Security ID:081437105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Bolton Management For For 1.2 Elect Director Barbara L. Johnson Management For For 1.3 Elect Director Paul S. Peercy Management For For 1.4 Elect Director Ronald J. Floto Management For For 1.5 Elect Director William L. Mansfield Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For BUNGE LIMITED Meeting Date:MAY 25, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BG Security ID:G16962105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Francis Coppinger as Director Management For For 1.2 Elect Alberto Weisser as Director Management For For 2 Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen P. Munn Management For For 2 Elect Director Lawrence A. Sala Management For For 3 Elect Director Magalen C. Webert Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Amend Omnibus Stock Plan Management For For CELANESE CORPORATION Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:CE Security ID:150870103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James E. Barlett Management For For 2 Elect Director David F. Hoffmeister Management For For 3 Elect Director Paul H. O'Neill Management For For 4 Elect Director Jay V. Ihlenfeld Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For For 7 Ratify Auditors Management For For COMERICA INCORPORATED Meeting Date:APR 24, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:CMA Security ID:200340107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard G. Lindner Management For For 2 Elect Director Robert S. Taubman Management For For 3 Elect Director Reginald M. Turner, Jr. Management For For 4 Elect Director Roger A. Cregg Management For For 5 Elect Director T. Kevin DeNicola Management For For 6 Elect Director Alfred A. Piergallini Management For For 7 Elect Director Nina G. Vaca Management For For 8 Ratify Auditors Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COMPUTER SCIENCES CORPORATION Meeting Date:AUG 08, 2011 Record Date:JUN 13, 2011 Meeting Type:ANNUAL Ticker:CSC Security ID:205363104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Irving W. Bailey, II Management For For 2 Elect Director David J. Barram Management For Against 3 Elect Director Stephen L. Baum Management For Against 4 Elect Director Erik Brynjolfsson Management For For 5 Elect Director Rodney F. Chase Management For Against 6 Elect Director Judith R. Haberkorn Management For For 7 Elect Director Michael W. Laphen Management For For 8 Elect Director F. Warren McFarlan Management For For 9 Elect Director Chong Sup Park Management For For 10 Elect Director Thomas H. Patrick Management For Against 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Advisory Vote on Say on Pay Frequency Management One Year One Year 13 Approve Omnibus Stock Plan Management For Against 14 Ratify Auditors Management For For DEAN FOODS COMPANY Meeting Date:MAY 16, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:DF Security ID:242370104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Janet Hill Management For For 2 Elect Director J. Wayne Mailloux Management For Against 3 Elect Director Hector M. Nevares Management For For 4 Elect Director Doreen A. Wright Management For For 5 Amend Omnibus Stock Plan Management For For 6 Declassify the Board of Directors Management For For 7 Provide Directors May Be Removed with or without Cause Management For For 8 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 9 Ratify Auditors Management For For 10 Require Independent Board Chairman Shareholder Against For 11 Pro-rata Vesting of Equity Plans Shareholder Against For 12 Stock Retention/Holding Period Shareholder Against Against DOVER CORPORATION Meeting Date:MAY 03, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:DOV Security ID:260003108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David H. Benson Management For For 2 Elect Director Robert W. Cremin Management For For 3 Elect Director Jean-Pierre M. Ergas Management For For 4 Elect Director Peter T. Francis Management For For 5 Elect Director Kristiane C. Graham Management For For 6 Elect Director Robert A. Livingston Management For For 7 Elect Director Richard K. Lochridge Management For For 8 Elect Director Bernard G. Rethore Management For For 9 Elect Director Michael B. Stubbs Management For For 10 Elect Director Stephen M. Todd Management For For 11 Elect Director Stephen K. Wagner Management For For 12 Elect Director Mary A. Winston Management For For 13 Approve Omnibus Stock Plan Management For Against 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For DTE ENERGY COMPANY Meeting Date:MAY 03, 2012 Record Date:MAR 07, 2012 Meeting Type:ANNUAL Ticker:DTE Security ID:233331107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gerard M. Anderson Management For For 1.2 Elect Director Charles G. McClure, Jr. Management For For 1.3 Elect Director Eugene A. Miller Management For For 1.4 Elect Director Charles W. Pryor, Jr. Management For For 1.5 Elect Director Ruth G. Shaw Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Report on Political Contributions Shareholder Against Against 6 Adopt Quantitative Goals for GHG and Other Air Emissions Shareholder Against Against EATON CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:ETN Security ID:278058102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alexander M. Cutler Management For For 2 Elect Director Arthur E. Johnson Management For For 3 Elect Director Deborah L. McCoy Management For For 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ENDO PHARMACEUTICALS HOLDINGS INC. Meeting Date:MAY 23, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:ENDP Security ID:29264F205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger H. Kimmel Management For For 2 Elect Director John J. Delucca Management For For 3 Elect Director David P. Holveck Management For For 4 Elect Director Nancy J. Hutson Management For For 5 Elect Director Michael Hyatt Management For For 6 Elect Director William P. Montague Management For For 7 Elect Director David B. Nash Management For For 8 Elect Director Joseph C. Scodari Management For For 9 Elect Director William F. Spengler Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Change Company Name Management For For ENSCO PLC Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:ESV Security ID:29358Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect C. Christopher Gaut as Director Management For For 2 Re-elect Gerald W. Haddock as Director Management For For 3 Re-elect Paul E. Rowsey, III as Director Management For For 4 Re-elect Francis S. Kalman as Director Management For For 5 Re-elect David A. B. Brown as Director Management For For 6 Reappoint KPMG LLP as Auditors of the Company Management For For 7 Reappoint KPMG Audit Plc as Auditors of the Company Management For For 8 Authorize Board to Fix Remuneration of Auditors Management For For 9 Approve Omnibus Stock Plan Management For For 10 Advisory Vote to Ratify Named Executive Officers Compensation Management For For EXELIS INC. Meeting Date:MAY 09, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:XLS Security ID:30162A108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ralph F. Hake Management For For 2 Elect Director David F. Melcher Management For For 3 Elect Director Herman E. Bulls Management For For 4 Ratify Auditors Management For For 5 Amend Omnibus Stock Plan Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 7 Advisory Vote on Say on Pay Frequency Management One Year One Year FAMILY DOLLAR STORES, INC. Meeting Date:JAN 19, 2012 Record Date:NOV 25, 2011 Meeting Type:ANNUAL Ticker:FDO Security ID:307000109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark R. Bernstein Management For Withhold 1.2 Elect Director Pamela L. Davies Management For Withhold 1.3 Elect Director Sharon Allred Decker Management For Withhold 1.4 Elect Director Edward C. Dolby Management For For 1.5 Elect Director Glenn A. Eisenberg Management For For 1.6 Elect Director Edward P. Garden Management For For 1.7 Elect Director Howard R. Levine Management For For 1.8 Elect Director George R. Mahoney, Jr. Management For For 1.9 Elect Director James G. Martin Management For Withhold 1.10 Elect Director Harvey Morgan Management For Withhold 1.11 Elect Director Dale C. Pond Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For FORTUNE BRANDS HOME & SECURITY, INC. Meeting Date:APR 23, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:FBHS Security ID:34964C106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Ann Fritz Hackett Management For Against 2 Elect Director John G. Morikis Management For For 3 Elect Director Ronald V. Waters, III Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GAMESTOP CORP. Meeting Date:JUN 19, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel A. DeMatteo Management For For 1.2 Elect Director Shane S. Kim Management For For 1.3 Elect Director J. Paul Raines Management For For 1.4 Elect Director Kathy Vrabeck Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GARDNER DENVER, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:GDI Security ID:365558105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Arnold Management For For 1.2 Elect Director Barry L. Pennypacker Management For For 1.3 Elect Director Richard L. Thompson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENTEX CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Gary Goode Management For For 1.3 Elect Director Jim Wallace Management For For 2 Declassify the Board of Directors Management None For 3 Prepare Sustainability Report Shareholder Against Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Non-Employee Director Stock Option Plan Management For For GENWORTH FINANCIAL, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:GNW Security ID:37247D106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Steven W. Alesio Management For For 2 Elect Director William H. Bolinder Management For For 3 Elect Director Michael D. Fraizer Management For For 4 Elect Director Nancy J. Karch Management For For 5 Elect Director Christine B. Mead Management For For 6 Elect Director Thomas E. Moloney Management For For 7 Elect Director James A. Parke Management For For 8 Elect Director James S. Riepe Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Approve Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For HARLEY-DAVIDSON, INC. Meeting Date:APR 28, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:HOG Security ID:412822108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Barry K. Allen Management For For 1.2 Elect Director R. John Anderson Management For For 1.3 Elect Director Richard I. Beattie Management For For 1.4 Elect Director Martha F. Brooks Management For For 1.5 Elect Director George H. Conrades Management For Withhold 1.6 Elect Director Donald A. James Management For Withhold 1.7 Elect Director Sara L. Levinson Management For For 1.8 Elect Director N. Thomas Linebarger Management For Withhold 1.9 Elect Director George L. Miles, Jr. Management For Withhold 1.10 Elect Director James A. Norling Management For For 1.11 Elect Director Keith E. Wandell Management For For 1.12 Elect Director Jochen Zeitz Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against HASBRO, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:HAS Security ID:418056107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Basil L. Anderson Management For For 1.2 Elect Director Alan R. Batkin Management For For 1.3 Elect Director Frank J. Biondi, Jr. Management For For 1.4 Elect Director Kenneth A. Bronfin Management For For 1.5 Elect Director John M. Connors, Jr. Management For For 1.6 Elect Director Michael W.O. Garrett Management For For 1.7 Elect Director Lisa Gersh Management For For 1.8 Elect Director Brian D. Goldner Management For For 1.9 Elect Director Jack M. Greenberg Management For Withhold 1.10 Elect Director Alan G. Hassenfeld Management For For 1.11 Elect Director Tracy A. Leinbach Management For For 1.12 Elect Director Edward M. Philip Management For For 1.13 Elect Director Alfred J. Verrecchia Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 06, 2012 Record Date:DEC 30, 2011 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For Withhold 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Katherine S. Napier Management For For 1.6 Elect Director Joanne C. Smith Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 22, 2012 Record Date:DEC 16, 2011 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HUDSON CITY BANCORP, INC. Meeting Date:APR 25, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:HCBK Security ID:443683107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Denis J. Salamone Management For Against 2 Elect Director Michael W. Azzara Management For Against 3 Elect Director Victoria H. Bruni Management For Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 6 Declassify the Board of Directors Management For For INGREDION INC. Meeting Date:MAY 15, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:CPO Security ID:219023108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard J. Almeida Management For For 1.2 Elect Director Luis Aranguren-Trellez Management For Withhold 1.3 Elect Director Paul Hanrahan Management For For 1.4 Elect Director Wayne M. Hewett Management For For 1.5 Elect Director Gregory B. Kenny Management For For 1.6 Elect Director James M. Ringler Management For For 2 Change Company Name Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For ITT CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:ITT Security ID:450911201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Denise L. Ramos Management For For 2 Elect Director Frank T. MacInnis Management For For 3 Elect Director Orlando D. Ashford Management For For 4 Elect Director Peter D'Aloia Management For For 5 Elect Director Donald DeFosset, Jr. Management For For 6 Elect Director Christina A. Gold Management For For 7 Elect Director General Paul J. Kern Management For For 8 Elect Director Linda S. Sanford Management For For 9 Elect Director Donald J. Stebbins Management For For 10 Elect Director Markos I. Tambakeras Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Reincorporate in Another State [from Indiana To Delaware] Shareholder Against Against 14 Require Independent Board Chairman Shareholder Against Against 15 Amend Human Rights Policies Shareholder Against Against J.B. HUNT TRANSPORT SERVICES, INC. Meeting Date:APR 26, 2012 Record Date:FEB 14, 2012 Meeting Type:ANNUAL Ticker:JBHT Security ID:445658107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Douglas G. Duncan Management For For 2 Elect Director Francesca M. Edwardson Management For For 3 Elect Director Wayne Garrison Management For For 4 Elect Director Sharilyn S. Gasaway Management For For 5 Elect Director Gary C. George Management For For 6 Elect Director Bryan Hunt Management For Against 7 Elect Director Coleman H. Peterson Management For For 8 Elect Director John N. Roberts, III Management For For 9 Elect Director James L. Robo Management For For 10 Elect Director William J. Shea, Jr. Management For For 11 Elect Director Kirk Thompson Management For For 12 Amend Omnibus Stock Plan Management For For 13 Ratify Auditors Management For For KEYCORP Meeting Date:MAY 17, 2012 Record Date:MAR 20, 2012 Meeting Type:ANNUAL Ticker:KEY Security ID:493267108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward P. Campbell Management For For 1.2 Elect Director Joseph A. Carrabba Management For For 1.3 Elect Director Charles P. Cooley Management For For 1.4 Elect Director Alexander M. Cutler Management For Withhold 1.5 Elect Director H. James Dallas Management For For 1.6 Elect Director Elizabeth R. Gile Management For For 1.7 Elect Director Ruth Ann M. Gillis Management For For 1.8 Elect Director William G. Gisel, Jr. Management For For 1.9 Elect Director Richard J. Hipple Management For For 1.10 Elect Director Kristen L. Manos Management For For 1.11 Elect Director Beth E. Mooney Management For For 1.12 Elect Director Bill R. Sanford Management For For 1.13 Elect Director Barbara R. Snyder Management For For 1.14 Elect Director Thomas C. Stevens Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against L-3 COMMUNICATIONS HOLDINGS, INC. Meeting Date:APR 24, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:LLL Security ID:502424104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Lewis Kramer Management For For 2 Elect Director Robert B. Millard Management For For 3 Elect Director Arthur L. Simon Management For For 4 Approve Executive Incentive Bonus Plan Management For For 5 Ratify Auditors Management For For 6 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For LABORATORY CORPORATION OF AMERICA HOLDINGS Meeting Date:MAY 01, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:LH Security ID:50540R409 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David P. King Management For For 2 Elect Director Kerrii B. Anderson Management For For 3 Elect Director Jean-Luc Belingard Management For For 4 Elect Director N. Anthony Coles, Jr. Management For For 5 Elect Director Wendy E. Lane Management For For 6 Elect Director Thomas P. Mac Mahon Management For For 7 Elect Director Robert E. Mittelstaedt, Jr. Management For For 8 Elect Director Arthur H. Rubenstein Management For For 9 Elect Director M. Keith Weikel Management For For 10 Elect Director R. Sanders Williams Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Approve Omnibus Stock Plan Management For For 13 Amend Qualified Employee Stock Purchase Plan Management For For 14 Ratify Auditors Management For For LIFEPOINT HOSPITALS, INC. Meeting Date:JUN 05, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:LPNT Security ID:53219L109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Marguerite W. Kondracke Management For For 1.2 Elect Director John E. Maupin, Jr. Management For For 1.3 Elect Director Owen G. Shell, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For For 5 Amend Non-Employee Director Omnibus Stock Plan Management For For MARSH & MCLENNAN COMPANIES, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:MMC Security ID:571748102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Zachary W. Carter Management For For 2 Elect Director Brian Duperreault Management For For 3 Elect Director Oscar Fanjul Management For For 4 Elect Director H. Edward Hanway Management For For 5 Elect Director Elaine La Roche Management For For 6 Elect Director Lord Lang Management For For 7 Elect Director Steven A. Mills Management For For 8 Elect Director Bruce P. Nolop Management For For 9 Elect Director Marc D. Oken Management For For 10 Elect Director Morton O. Schapiro Management For For 11 Elect Director Adele Simmons Management For For 12 Elect Director Lloyd M. Yates Management For For 13 Elect Director R. David Yost Management For For 14 Ratify Auditors Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against MEADWESTVACO CORPORATION Meeting Date:APR 23, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:MWV Security ID:583334107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Michael E. Campbell Management For For 2 Elect Director Thomas W. Cole, Jr. Management For For 3 Elect Director James G. Kaiser Management For For 4 Elect Director Richard B. Kelson Management For For 5 Elect Director James M. Kilts Management For For 6 Elect Director Susan J. Kropf Management For For 7 Elect Director Douglas S. Luke Management For For 8 Elect Director John A. Luke, Jr. Management For For 9 Elect Director Gracia C. Martore Management For For 10 Elect Director Timothy H. Powers Management For For 11 Elect Director Jane L. Warner Management For For 12 Elect Director Alan D. Wilson Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NOBLE CORPORATION Meeting Date:APR 27, 2012 Record Date:APR 09, 2012 Meeting Type:ANNUAL Ticker:NE Security ID:H5833N103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Decrease in Size of Board Management For For 2.1 Elect Director Julie H. Edwards Management For For 2.2 Elect Director David W. Williams Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Dividends Management For For 5 Ratify PricewaterhouseCoopers LLP as Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor Management For For 6 Approve Discharge of Board and Senior Management Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 8 Amend Omnibus Stock Plan Management For For NORDSTROM, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:JWN Security ID:655664100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Phyllis J. Campbell Management For For 2 Elect Director Michelle M. Ebanks Management For For 3 Elect Director Enrique Hernandez, Jr. Management For For 4 Elect Director Robert G. Miller Management For For 5 Elect Director Blake W. Nordstrom Management For For 6 Elect Director Erik B. Nordstrom Management For For 7 Elect Director Peter E. Nordstrom Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director B. Kevin Turner Management For For 10 Elect Director Robert D. Walter Management For For 11 Elect Director Alison A. Winter Management For For 12 Approve Executive Incentive Bonus Plan Management For For 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORTHERN TRUST CORPORATION Meeting Date:APR 17, 2012 Record Date:FEB 22, 2012 Meeting Type:ANNUAL Ticker:NTRS Security ID:665859104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Walker Bynoe Management For For 1.2 Elect Director Nicholas D. Chabraja Management For For 1.3 Elect Director Susan Crown Management For For 1.4 Elect Director Dipak C. Jain Management For For 1.5 Elect Director Robert W. Lane Management For For 1.6 Elect Director Edward J. Mooney Management For For 1.7 Elect Director John W. Rowe Management For Withhold 1.8 Elect Director Martin P. Slark Management For For 1.9 Elect Director David H.B. Smith, Jr. Management For For 1.10 Elect Director Charles A. Tribbett, III Management For For 1.11 Elect Director Frederick H. Waddell Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Omnibus Stock Plan Management For Against 4 Ratify Auditors Management For For 5 Pro-rata Vesting of Equity Plans Shareholder Against For 6 Require Independent Board Chairman Shareholder Against Against NUCOR CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:NUE Security ID:670346105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clayton C. Daley, Jr. Management For For 1.2 Elect Director John J. Ferriola Management For For 1.3 Elect Director Harvey B. Gantt Management For For 1.4 Elect Director Bernard L. Kasriel Management For For 2 Ratify Auditors Management For For 3 Require a Majority Vote for the Election of Directors Shareholder Against For NV ENERGY, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph B. Anderson, Jr. Management For For 2 Elect Director Glenn C. Christenson Management For For 3 Elect Director Susan F. Clark Management For For 4 Elect Director Stephen E. Frank Management For Against 5 Elect Director Brian J. Kennedy Management For For 6 Elect Director Maureen T. Mullarkey Management For For 7 Elect Director John F. O'Reilly Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director Donald D. Snyder Management For Against 10 Elect Director Michael W. Yackira Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Non-Employee Director Restricted Stock Plan Management For For 13 Ratify Auditors Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 25, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harrington Bischof Management For For 1.2 Elect Director Leo E. Knight, Jr. Management For For 1.3 Elect Director Charles F. Titterton Management For For 1.4 Elect Director Steven R. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OWENS CORNING Meeting Date:APR 19, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:OC Security ID:690742101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman P. Blake, Jr. Management For For 1.2 Elect Director James J. McMonagle Management For For 1.3 Elect Director W. Howard Morris Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PEABODY ENERGY CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PENTAIR, INC. Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charles A. Haggerty Management For For 2 Elect Director Randall J. Hogan Management For For 3 Elect Director David A. Jones Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Meeting Date:NOV 30, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:PPDI Security ID:717124101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For ROBERT HALF INTERNATIONAL INC. Meeting Date:MAY 24, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:RHI Security ID:770323103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Andrew S. Berwick, Jr. Management For Withhold 1.2 Elect Director Harold M. Messmer, Jr. Management For For 1.3 Elect Director Barbara J. Novogradac Management For For 1.4 Elect Director Robert J. Pace Management For For 1.5 Elect Director Frederick A. Richman Management For Withhold 1.6 Elect Director M. Keith Waddell Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against ROWAN COMPANIES, INC. Meeting Date:APR 16, 2012 Record Date:MAR 08, 2012 Meeting Type:SPECIAL Ticker:RDC Security ID:779382100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from Delaware to England Management For Against 2 Amend Articles of Association Management For Against 3 Declassify the Board of Directors Management For For 4 Adjourn Meeting Management For For SAIC, INC. Meeting Date:JUN 15, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:SAI Security ID:78390X101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director France A. Cordova Management For For 2 Elect Director Jere A. Drummond Management For Against 3 Elect Director Thomas F. Frist, III Management For For 4 Elect Director John J. Hamre Management For For 5 Elect Director Miriam E. John Management For For 6 Elect Director Anita K. Jones Management For For 7 Elect Director John P. Jumper Management For Against 8 Elect Director Harry M.J. Kraemer, Jr. Management For For 9 Elect Director Lawrence C. Nussdorf Management For For 10 Elect Director Edward J. Sanderson, Jr. Management For For 11 Elect Director A. Thomas Young Management For For 12 Approve Merger Agreement Management For For 13 Amend Omnibus Stock Plan Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 15 Ratify Auditors Management For For 16 Provide Right to Act by Written Consent Shareholder Against For SEMPRA ENERGY Meeting Date:MAY 10, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:SRE Security ID:816851109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Alan L. Boeckmann Management For Against 2 Elect Director James G. Brocksmith, Jr. Management For For 3 Elect Director Donald E. Felsinger Management For For 4 Elect Director Wilford D. Godbold, Jr. Management For For 5 Elect Director William D. Jones Management For For 6 Elect Director William G. Ouchi Management For Against 7 Elect Director Debra L. Reed Management For For 8 Elect Director Carlos Ruiz Management For For 9 Elect Director William C. Rusnack Management For Against 10 Elect Director William P. Rutledge Management For Against 11 Elect Director Lynn Schenk Management For For 12 Elect Director Luis M. Tellez Management For Against 13 Ratify Auditors Management For For 14 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 15 Require Independent Board Chairman Shareholder Against For 16 Include Sustainability as a Performance Measure for Senior Executive Compensation Shareholder Against Against SIGMA-ALDRICH CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:SIAL Security ID:826552101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Rebecca M. Bergman Management For For 2 Elect Director George M. Church, Ph.D. Management For For 3 Elect Director W. Lee McCollum Management For For 4 Elect Director Avi M. Nash Management For For 5 Elect Director Steven M. Paul, M.D. Management For For 6 Elect Director J. Pedro Reinhard Management For For 7 Elect Director Rakesh Sachdev Management For For 8 Elect Director D. Dean Spatz Management For For 9 Elect Director Barrett A. Toan Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For TEEKAY CORP. Meeting Date:JUN 06, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:TK Security ID:Y8564W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ian D. Blackburne as Director Management For For 1.2 Elect William B. Berry as Director Management For For 1.3 Elect C. Sean Day as Director Management For For 2 Transact Other Business (Voting) Management For Against THE ALLSTATE CORPORATION Meeting Date:MAY 22, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:ALL Security ID:020002101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director F. Duane Ackerman Management For For 2 Elect Director Robert D. Beyer Management For For 3 Elect Director W. James Farrell Management For For 4 Elect Director Jack M. Greenberg Management For For 5 Elect Director Ronald T. LeMay Management For For 6 Elect Director Andrea Redmond Management For For 7 Elect Director H. John Riley, Jr. Management For For 8 Elect Director John W. Rowe Management For For 9 Elect Director Joshua I. Smith Management For For 10 Elect Director Judith A. Sprieser Management For For 11 Elect Director Mary Alice Taylor Management For For 12 Elect Director Thomas J. Wilson Management For For 13 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 14 Provide Right to Act by Written Consent Management For For 15 Provide Right to Call Special Meeting Management For For 16 Ratify Auditors Management For For 17 Report on Political Contributions Shareholder Against Against THE BABCOCK & WILCOX COMPANY Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BWC Security ID:05615F102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Christopher Management For For 1.2 Elect Director Robert W. Goldman Management For For 1.3 Elect Director Stephen G. Hanks Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE PNC FINANCIAL SERVICES GROUP, INC. Meeting Date:APR 24, 2012 Record Date:JAN 31, 2012 Meeting Type:ANNUAL Ticker:PNC Security ID:693475105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard O. Berndt Management For For 2 Elect Director Charles E. Bunch Management For For 3 Elect Director Paul W. Chellgren Management For For 4 Elect Director Kay Coles James Management For For 5 Elect Director Richard B. Kelson Management For For 6 Elect Director Bruce C. Lindsay Management For For 7 Elect Director Anthony A. Massaro Management For For 8 Elect Director Jane G. Pepper Management For For 9 Elect Director James E. Rohr Management For Against 10 Elect Director Donald J. Shepard Management For For 11 Elect Director Lorene K. Steffes Management For For 12 Elect Director Dennis F. Strigl Management For For 13 Elect Director Thomas J. Usher Management For For 14 Elect Director George H. Walls, Jr. Management For For 15 Elect Director Helge H. Wehmeier Management For For 16 Ratify Auditors Management For For 17 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THE PROGRESSIVE CORPORATION Meeting Date:APR 20, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:PGR Security ID:743315103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Roger N. Farah Management For For 2 Elect Director Stephen R. Hardis Management For For 3 Elect Director Heidi G. Miller, Ph.D. Management For For 4 Elect Director Bradley T. Sheares, Ph.D. Management For For 5 Reduce Supermajority Vote Requirement Management For For 6 Declassify the Board of Directors Management For For 7 Fix Number of Directors at Eleven Management For For 8 Amend Code of Regulations for Revise the Procedures for Fixing the Number of Directors Within the Limits Set Forth in the Code of Regulations Management For For 9 Permit Board to Amend Bylaws Without Shareholder Consent Management For Against 10 Amend Code of Regulations Providing the Annual Meeting be held by June 30 Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Executive Incentive Bonus Plan Management For For 13 Amend Omnibus Stock Plan Management For For 14 Amend Non-Employee Director Omnibus Stock Plan Management For For 15 Ratify Auditors Management For For TIDEWATER INC. Meeting Date:JUL 14, 2011 Record Date:MAY 27, 2011 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. Du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For Withhold 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For Withhold 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For TIME WARNER CABLE INC. Meeting Date:MAY 17, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:TWC Security ID:88732J207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Carole Black Management For For 2 Elect Director Glenn A. Britt Management For For 3 Elect Director Thomas H. Castro Management For For 4 Elect Director David C. Chang Management For For 5 Elect Director James E. Copeland, Jr. Management For For 6 Elect Director Peter R. Haje Management For For 7 Elect Director Donna A. James Management For For 8 Elect Director Don Logan Management For For 9 Elect Director N.J. Nicholas, Jr. Management For For 10 Elect Director Wayne H. Pace Management For For 11 Elect Director Edward D. Shirley Management For For 12 Elect Director John E. Sununu Management For For 13 Ratify Auditors Management For For 14 Approve Executive Incentive Bonus Plan Management For For 15 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 16 Provide Right to Call Special Meeting Shareholder Against For TOTAL SYSTEM SERVICES, INC. Meeting Date:MAY 01, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:TSS Security ID:891906109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director James H. Blanchard Management For For 2 Elect Director Richard Y. Bradley Management For For 3 Elect Director Kriss Cloninger, III Management For For 4 Elect Director Walter W. Driver, Jr. Management For For 5 Elect Director Gardiner W. Garrard, Jr. Management For Against 6 Elect Director Sidney E. Harris Management For For 7 Elect Director Mason H. Lampton Management For For 8 Elect Director H. Lynn Page Management For For 9 Elect Director Philip W. Tomlinson Management For For 10 Elect Director John T. Turner Management For For 11 Elect Director Richard W. Ussery Management For For 12 Elect Director M. Troy Woods Management For For 13 Elect Director James D. Yancey Management For Against 14 Elect Director Rebecca K. Yarbrough Management For For 15 Ratify Auditors Management For For 16 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 17 Amend Omnibus Stock Plan Management For For 18 Approve Nonqualified Employee Stock Purchase Plan Management For For UNIT CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For W. R. BERKLEY CORPORATION Meeting Date:MAY 22, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:WRB Security ID:084423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William R. Berkley Management For For 2 Elect Director Christopher L. Augostini Management For For 3 Elect Director George G. Daly Management For For 4 Approve Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For W.W. GRAINGER, INC. Meeting Date:APR 25, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:GWW Security ID:384802104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Brian P. Anderson Management For For 1.2 Elect Director Wilbur H. Gantz Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director William K. Hall Management For For 1.5 Elect Director Stuart L. Levenick Management For For 1.6 Elect Director John W. McCarter, Jr. Management For For 1.7 Elect Director Neil S. Novich Management For For 1.8 Elect Director Michael J. Roberts Management For For 1.9 Elect Director Gary L. Rogers Management For For 1.10 Elect Director James T. Ryan Management For For 1.11 Elect Director E. Scott Santi Management For For 1.12 Elect Director James D. Slavik Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WATSON PHARMACEUTICALS, INC. Meeting Date:MAY 11, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:WPI Security ID:942683103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Jack Michelson Management For For 2 Elect Director Ronald R. Taylor Management For For 3 Elect Director Andrew L. Turner Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For XEROX CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:XRX Security ID:984121103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Glenn A. Britt Management For For 2 Elect Director Ursula M. Burns Management For For 3 Elect Director Richard J. Harrington Management For For 4 Elect Director William Curt Hunter Management For For 5 Elect Director Robert J. Keegan Management For For 6 Elect Director Robert A. McDonald Management For For 7 Elect Director Charles Prince Management For Against 8 Elect Director Ann N. Reese Management For Against 9 Elect Director Sara Martinez Tucker Management For For 10 Elect Director Mary Agnes Wilderotter Management For For 11 Ratify Auditors Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Amend Omnibus Stock Plan Management For For XYLEM INC. Meeting Date:MAY 10, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:XYL Security ID:98419M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Victoria D. Harker Management For For 2 Elect Director Gretchen W. McClain Management For For 3 Elect Director Markos I. Tambakeras Management For For 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year Franklin Small Cap Value Fund A. O. SMITH CORPORATION Meeting Date:APR 16, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:AOS Security ID:831865209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gloster B. Current, Jr. Management For For 1.2 Elect Director William P. Greubel Management For For 1.3 Elect Director Idelle K. Wolf Management For For 1.4 Elect Director Gene C. Wulf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For 4 Amend Omnibus Stock Plan Management For For A. SCHULMAN, INC. Meeting Date:DEC 08, 2011 Record Date:OCT 14, 2011 Meeting Type:ANNUAL Ticker:SHLM Security ID:808194104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Eugene R. Allspach Management For For 1.2 Elect Director Gregory T. Barmore Management For For 1.3 Elect Director David G. Birney Management For For 1.4 Elect Director Howard R. Curd Management For For 1.5 Elect Director Joseph M. Gingo Management For For 1.6 Elect Director Michael A. McManus, Jr. Management For For 1.7 Elect Director Lee D. Meyer Management For For 1.8 Elect Director James A. Mitarotonda Management For For 1.9 Elect Director Ernest J. Novak, Jr. Management For For 1.10 Elect Director Irvin D. Reid Management For For 1.11 Elect Director John B. Yasinsky Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year AAR CORP. Meeting Date:OCT 12, 2011 Record Date:AUG 19, 2011 Meeting Type:ANNUAL Ticker:AIR Security ID:000361105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ronald R. Fogleman Management For For 1.2 Elect Director Patrick J. Kelly Management For For 1.3 Elect Director Peter Pace Management For For 1.4 Elect Director Ronald B. Woodard Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For ABM INDUSTRIES INCORPORATED Meeting Date:MAR 06, 2012 Record Date:JAN 11, 2012 Meeting Type:ANNUAL Ticker:ABM Security ID:000957100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Linda Chavez Management For For 1.2 Elect Director J. Philip Ferguson Management For For 1.3 Elect Director Henrik C. Slipsager Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Omnibus Stock Plan Management For For AMERICAN WOODMARK CORPORATION Meeting Date:AUG 25, 2011 Record Date:JUN 20, 2011 Meeting Type:ANNUAL Ticker:AMWD Security ID:030506109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William F. Brandt, Jr. Management For For 2 Elect Director Andrew B. Cogan Management For For 3 Elect Director Martha M. Dally Management For For 4 Elect Director James G. Davis, Jr. Management For For 5 Elect Director Kent B. Guichard Management For For 6 Elect Director Daniel T. Hendrix Management For For 7 Elect Director Kent J. Hussey Management For For 8 Elect Director Carol B. Moerdyk Management For For 9 Elect Director Vance W. Tang Management For For 10 Ratify Auditors Management For For 11 Approve Non-Employee Director Omnibus Stock Plan Management For For 12 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 13 Advisory Vote on Say on Pay Frequency Management One Year One Year APOGEE ENTERPRISES, INC. Meeting Date:JUN 21, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:APOG Security ID:037598109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bernard P. Aldrich Management For For 1.2 Elect Director John T. Manning Management For For 1.3 Elect Director Joseph F. Puishys Management For For 1.4 Elect Director Sara L. Hays Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Approve Executive Incentive Bonus Plan Management For For 4 Ratify Auditors Management For For APPLIED INDUSTRIAL TECHNOLOGIES, INC. Meeting Date:OCT 25, 2011 Record Date:AUG 29, 2011 Meeting Type:ANNUAL Ticker:AIT Security ID:03820C105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas A. Commes Management For For 1.2 Elect Director John F. Meier Management For For 1.3 Elect Director Peter C. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Approve Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For APTARGROUP, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:ATR Security ID:038336103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Leslie A. Desjardins Management For For 1.2 Elect Director Leo A. Guthart Management For For 1.3 Elect Director Ralf K. Wunderlich Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ARCH COAL, INC. Meeting Date:APR 26, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:ACI Security ID:039380100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David D. Freudenthal Management For For 1.2 Elect Director Patricia F. Godley Management For For 1.3 Elect Director George C. Morris, III Management For For 1.4 Elect Director Wesley M. Taylor Management For For 1.5 Elect Director Peter I. Wold Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Appalachian Mining Environmental and Health Hazard Reduction Efforts Shareholder Against Against ARTHUR J. GALLAGHER & CO. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:AJG Security ID:363576109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director William L. Bax Management For For 2 Elect Director Frank E. English, Jr. Management For For 3 Elect Director J. Patrick Gallagher, Jr. Management For For 4 Elect Director Ilene S. Gordon Management For For 5 Elect Director Elbert O. Hand Management For For 6 Elect Director David S. Johnson Management For For 7 Elect Director Kay W. McCurdy Management For For 8 Elect Director Norman L. Rosenthal Management For For 9 Elect Director James R. Wimmer Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ASPEN INSURANCE HOLDINGS LIMITED Meeting Date:APR 25, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:AHL Security ID:G05384105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian Cusack Management For For 1.2 Elect Director Glyn Jones Management For For 1.3 Elect Director Ronald Pressman Management For For 2 Ratify Auditors Management For For ASTEC INDUSTRIES, INC. Meeting Date:MAY 03, 2012 Record Date:FEB 23, 2012 Meeting Type:ANNUAL Ticker:ASTE Security ID:046224101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel K. Frierson Management For Withhold 1.2 Elect Director Glen E. Tellock Management For For 1.3 Elect Director James B. Baker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For ATWOOD OCEANICS, INC. Meeting Date:FEB 09, 2012 Record Date:DEC 20, 2011 Meeting Type:ANNUAL Ticker:ATW Security ID:050095108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Deborah A. Beck Management For Withhold 1.2 Elect Director George S. Dotson Management For Withhold 1.3 Elect Director Jack E. Golden Management For Withhold 1.4 Elect Director Hans Helmerich Management For For 1.5 Elect Director James R. Montague Management For Withhold 1.6 Elect Director Robert J. Saltiel Management For For 1.7 Elect Director Phil D. Wedemeyer Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For Against 4 Other Business Management For Against AUTOLIV, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:ALV Security ID:052800109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Xiaozhi Liu Management For For 1.2 Elect Director George A. Lorch Management For For 1.3 Elect Director Kazuhiko Sakamoto Management For For 1.4 Elect Director Wolfgang Ziebart Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For BENCHMARK ELECTRONICS, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 15, 2012 Meeting Type:ANNUAL Ticker:BHE Security ID:08160H101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Cary T. Fu Management For For 1.2 Elect Director Michael R. Dawson Management For For 1.3 Elect Director Gayla J. Delly Management For For 1.4 Elect Director Peter G. Dorflinger Management For For 1.5 Elect Director Douglas G. Duncan Management For For 1.6 Elect Director David W. Scheible Management For For 1.7 Elect Director Bernee D.L. Strom Management For For 1.8 Elect Director Clay C. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For BRIGGS & STRATTON CORPORATION Meeting Date:OCT 19, 2011 Record Date:AUG 22, 2011 Meeting Type:ANNUAL Ticker:BGG Security ID:109043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. Batten Management For For 1.2 Elect Director Keith R. McLoughlin Management For For 1.3 Elect Director Brian C. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year BRISTOW GROUP INC. Meeting Date:AUG 03, 2011 Record Date:JUN 07, 2011 Meeting Type:ANNUAL Ticker:BRS Security ID:110394103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas N. Amonett Management For For 1.2 Elect Director Stephen J. Cannon Management For For 1.3 Elect Director William E. Chiles Management For For 1.4 Elect Director Michael A. Flick Management For For 1.5 Elect Director Ian A. Godden Management For For 1.6 Elect Director Stephen A. King Management For For 1.7 Elect Director Thomas C. Knudson Management For For 1.8 Elect Director John M. May Management For For 1.9 Elect Director Bruce H. Stover Management For For 1.10 Elect Director Ken C. Tamblyn Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For BROWN SHOE COMPANY, INC. Meeting Date:MAY 22, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:BWS Security ID:115736100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mario L. Baeza Management For For 1.2 Elect Director Mahendra R. Gupta Management For For 1.3 Elect Director Carla Hendra Management For For 1.4 Elect Director Michael F. Neidorff Management For For 1.5 Elect Director Hal J. Upbin Management For For 1.6 Elect Director Harold B. Wright Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For BRUNSWICK CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:BC Security ID:117043109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Anne E. Belec Management For Against 2 Elect Director Manuel A. Fernandez Management For Against 3 Elect Director J. Steven Whisler Management For Against 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Ratify Auditors Management For For CABOT CORPORATION Meeting Date:MAR 08, 2012 Record Date:JAN 17, 2012 Meeting Type:ANNUAL Ticker:CBT Security ID:127055101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director John K. McGillicuddy Management For For 2 Elect Director John F. O'Brien Management For For 3 Elect Director Lydia W. Thomas Management For For 4 Elect Director Mark S. Wrighton Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Amend Omnibus Stock Plan Management For Against 7 Ratify Auditors Management For For CARLISLE COMPANIES INCORPORATED Meeting Date:MAY 02, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:CSL Security ID:142339100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Stephen P. Munn Management For For 2 Elect Director Lawrence A. Sala Management For For 3 Elect Director Magalen C. Webert Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For 6 Amend Omnibus Stock Plan Management For For CASEY'S GENERAL STORES, INC. Meeting Date:SEP 16, 2011 Record Date:JUL 25, 2011 Meeting Type:ANNUAL Ticker:CASY Security ID:147528103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Myers Management For For 1.2 Elect Director Diane C. Bridgewater Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CERADYNE, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:CRDN Security ID:156710105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joel P. Moskowitz Management For For 1.2 Elect Director Richard A. Alliegro Management For For 1.3 Elect Director Frank Edelstein Management For For 1.4 Elect Director Richard A. Kertson Management For For 1.5 Elect Director Milton L. Lohr Management For For 1.6 Elect Director Siegfried Mussig Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For CHEMICAL FINANCIAL CORPORATION Meeting Date:APR 16, 2012 Record Date:FEB 17, 2012 Meeting Type:ANNUAL Ticker:CHFC Security ID:163731102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gary E. Anderson Management For For 1.2 Elect Director J. Daniel Bernson Management For For 1.3 Elect Director Nancy Bowman Management For For 1.4 Elect Director James R. Fitterling Management For For 1.5 Elect Director Thomas T. Huff Management For For 1.6 Elect Director Michael T. Laethem Management For For 1.7 Elect Director James B. Meyer Management For For 1.8 Elect Director Terence F. Moore Management For For 1.9 Elect Director Aloysius J. Oliver Management For For 1.10 Elect Director David B. Ramaker Management For For 1.11 Elect Director Grace O. Shearer Management For For 1.12 Elect Director Larry D. Stauffer Management For For 1.13 Elect Director Franklin C. Wheatlake Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For CHRISTOPHER & BANKS CORPORATION Meeting Date:JUL 27, 2011 Record Date:JUN 02, 2011 Meeting Type:ANNUAL Ticker:CBK Security ID:171046105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Larry C. Barenbaum Management For For 1.2 Elect Director Martin L. Bassett Management For Withhold 1.3 Elect Director Morris Goldfarb Management For Withhold 1.4 Elect Director Anne L. Jones Management For Withhold 1.5 Elect Director Lisa W. Pickrum Management For For 1.6 Elect Director Paul L. Snyder Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year CHRISTOPHER & BANKS CORPORATION Meeting Date:JUN 28, 2012 Record Date:MAY 02, 2012 Meeting Type:ANNUAL Ticker:CBK Security ID:171046105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Cohn Management For For 1.2 Elect Director Morris Goldfarb Management For For 1.3 Elect Director Anne L. Jones Management For Withhold 1.4 Elect Director David A. Levin Management For For 1.5 Elect Director Lisa W. Pickrum Management For For 1.6 Elect Director William F. Sharpe, III Management For For 1.7 Elect Director Paul L. Snyder Management For For 1.8 Elect Director Patricia A. Stensrud Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For CIRCOR INTERNATIONAL, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:CIR Security ID:17273K109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David R. Dietz Management For Withhold 1.2 Elect Director Douglas M. Hayes Management For For 1.3 Elect Director Thomas Naugle Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For COHU, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 14, 2012 Meeting Type:ANNUAL Ticker:COHU Security ID:192576106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harry L. Casari Management For For 1.2 Elect Director Harold Harrigian Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For COMMERCIAL METALS COMPANY Meeting Date:FEB 03, 2012 Record Date:DEC 09, 2011 Meeting Type:ANNUAL Ticker:CMC Security ID:201723103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold L. Adams Management For Withhold 1.2 Elect Director Joseph Alvarado Management For For 1.3 Elect DirectorAnthony A. Massaro Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Redeem Outstanding Rights under Rights Agreement Shareholder Against For 6 Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote Shareholder Against For 7 Repeal Bylaws Amendments Adopted prior to October 18, 2011 Shareholder Against For CONSOL ENERGY INC. Meeting Date:MAY 01, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:CNX Security ID:20854P109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Brett Harvey Management For For 1.2 Elect Director Philip W. Baxter Management For For 1.3 Elect Director James E. Altmeyer, Sr. Management For Withhold 1.4 Elect Director William E. Davis Management For For 1.5 Elect Director Raj K. Gupta Management For For 1.6 Elect Director Patricia A. Hammick Management For For 1.7 Elect Director David C.Hardesty, Jr. Management For Withhold 1.8 Elect Director John T. Mills Management For For 1.9 Elect Director William P. Powell Management For For 1.10 Elect Director Joseph T. Williams Management For For 2 Amend Omnibus Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For D.R. HORTON, INC. Meeting Date:JAN 26, 2012 Record Date:DEC 01, 2011 Meeting Type:ANNUAL Ticker:DHI Security ID:23331A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Donald R. Horton Management For For 2 Elect Director Bradley S. Anderson Management For For 3 Elect Director Michael R. Buchanan Management For For 4 Elect Director Michael W. Hewatt Management For For 5 Elect Director Bob G. Scott Management For For 6 Elect Director Donald J. Tomnitz Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Advisory Vote on Say on Pay Frequency Management One Year One Year 9 Ratify Auditors Management For For DREW INDUSTRIES INCORPORATED Meeting Date:MAY 24, 2012 Record Date:MAR 28, 2012 Meeting Type:ANNUAL Ticker:DW Security ID:26168L205 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward W. Rose, III Management For For 1.2 Elect Director Leigh J. Abrams Management For For 1.3 Elect Director Fredric M. Zinn Management For For 1.4 Elect Director James F. Gero Management For For 1.5 Elect Director Frederick B. Hegi, Jr. Management For For 1.6 Elect Director David A. Reed Management For For 1.7 Elect Director John B. Lowe, Jr. Management For For 1.8 Elect Director Jason D. Lippert Management For For 1.9 Elect Director Brendan J. Deely Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For EMCOR GROUP, INC. Meeting Date:MAY 31, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:EME Security ID:29084Q100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen W. Bershad Management For For 1.2 Elect Director David A.B. Brown Management For For 1.3 Elect Director Larry J. Bump Management For For 1.4 Elect Director Albert Fried, Jr. Management For For 1.5 Elect Director Anthony J. Guzzi Management For For 1.6 Elect Director Richard F. Hamm, Jr. Management For For 1.7 Elect Director David H. Laidley Management For For 1.8 Elect Director Frank T. MacInnis Management For For 1.9 Elect Director Jerry E. Ryan Management For For 1.10 Elect Director Michael T. Yonker Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For ENERGEN CORPORATION Meeting Date:APR 25, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:EGN Security ID:29265N108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Judy M. Merritt Management For For 1.2 Elect Director Stephen A. Snider Management For For 1.3 Elect Director Gary C. Youngblood Management For For 1.4 Elect Director Jay Grinney Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Declassify the Board of Directors Shareholder Against For ENPRO INDUSTRIES, INC. Meeting Date:MAY 02, 2012 Record Date:MAR 01, 2012 Meeting Type:ANNUAL Ticker:NPO Security ID:29355X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Stephen E. Macadam Management For For 1.2 Elect Director Peter C. Browning Management For Withhold 1.3 Elect Director B. Bernard Burns, Jr. Management For For 1.4 Elect Director Diane C. Creel Management For For 1.5 Elect Director Gordon D. Harnett Management For For 1.6 Elect Director David L. Hauser Management For For 1.7 Elect Director Wilbur J. Prezzano, Jr. Management For For 1.8 Elect Director Kees van der Graaf Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Executive Incentive Bonus Plan Management For For 5 Amend Executive Incentive Bonus Plan Management For For 6 Ratify Auditors Management For For ETHAN ALLEN INTERIORS INC. Meeting Date:NOV 15, 2011 Record Date:SEP 20, 2011 Meeting Type:ANNUAL Ticker:ETH Security ID:297602104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Farooq Kathwari Management For For 1.2 Elect Director John J. Dooner, Jr. Management For For 2 Ratify Auditors Management For For 3 Amend Employment Agreement Management For Against 4 Amend Shareholder Rights Plan (Poison Pill) Management For Against 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Advisory Vote on Say on Pay Frequency Management One Year One Year FRANKLIN ELECTRIC CO., INC. Meeting Date:MAY 04, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:FELE Security ID:353514102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerome D. Brady Management For For 1.2 Elect Director David M. Wathen Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For For GAMESTOP CORP. Meeting Date:JUN 19, 2012 Record Date:APR 30, 2012 Meeting Type:ANNUAL Ticker:GME Security ID:36467W109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Daniel A. DeMatteo Management For For 1.2 Elect Director Shane S. Kim Management For For 1.3 Elect Director J. Paul Raines Management For For 1.4 Elect Director Kathy Vrabeck Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For GARDNER DENVER, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:GDI Security ID:365558105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael C. Arnold Management For For 1.2 Elect Director Barry L. Pennypacker Management For For 1.3 Elect Director Richard L. Thompson Management For For 2 Ratify Auditors Management For For 3 Amend Omnibus Stock Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For GENERAL CABLE CORPORATION Meeting Date:MAY 10, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BGC Security ID:369300108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory B. Kenny Management For For 1.2 Elect Director Gregory E. Lawton Management For For 1.3 Elect Director Charles G. McClure, Jr. Management For For 1.4 Elect Director Craig P. Omtvedt Management For For 1.5 Elect Director Patrick M. Prevost Management For For 1.6 Elect Director Robert L. Smialek Management For For 1.7 Elect Director John E. Welsh, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against GENESEE & WYOMING INC. Meeting Date:MAY 22, 2012 Record Date:APR 02, 2012 Meeting Type:ANNUAL Ticker:GWR Security ID:371559105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard H. Allert Management For For 1.2 Elect Director Michael Norkus Management For For 1.3 Elect Director Ann N. Reese Management For Withhold 2 Ratify Auditors Management For For GENTEX CORPORATION Meeting Date:MAY 17, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:GNTX Security ID:371901109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Fred Bauer Management For For 1.2 Elect Director Gary Goode Management For For 1.3 Elect Director Jim Wallace Management For For 2 Declassify the Board of Directors Management None For 3 Prepare Sustainability Report Shareholder Against Against 4 Ratify Auditors Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Approve Non-Employee Director Stock Option Plan Management For For GIBRALTAR INDUSTRIES, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:ROCK Security ID:374689107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David N. Campbell Management For For 2 Elect Director Robert E. Sadler, Jr. Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Approve Material Terms of the Annual Performance Stock Unit Grant Management For For 5 Provide Right to Act by Written Consent Management For For 6 Ratify Auditors Management For For GRACO INC. Meeting Date:APR 20, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:GGG Security ID:384109104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Carroll Management For Withhold 1.2 Elect Director Jack W. Eugster Management For Withhold 1.3 Elect Director R. William Van Sant Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Qualified Employee Stock Purchase Plan Management For For 5 Approve Executive Incentive Bonus Plan Management For For 6 Require a Majority Vote for the Election of Directors Shareholder Against For GRANITE CONSTRUCTION INCORPORATED Meeting Date:MAY 23, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:GVA Security ID:387328107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director David H. Kelsey Management For For 2 Elect Director James W. Bradford, Jr. Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Approve Omnibus Stock Plan Management For Against 5 Ratify Auditors Management For For GROUP 1 AUTOMOTIVE, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:GPI Security ID:398905109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Earl J. Hesterberg Management For For 1.2 Elect Director Beryl Raff Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For H.B. FULLER COMPANY Meeting Date:APR 12, 2012 Record Date:FEB 15, 2012 Meeting Type:ANNUAL Ticker:FUL Security ID:359694106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Juliana L. Chugg Management For For 1.2 Elect Director Thomas W. Handley Management For For 1.3 Elect Director Alfredo L. Rovira Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HCC INSURANCE HOLDINGS, INC. Meeting Date:MAY 23, 2012 Record Date:APR 04, 2012 Meeting Type:ANNUAL Ticker:HCC Security ID:404132102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Emmanuel T. Ballases Management For For 1.2 Elect Director Judy C. Bozeman Management For For 1.3 Elect Director Frank J. Bramanti Management For For 1.4 Elect Director Walter M. Duer Management For For 1.5 Elect Director James C. Flagg Management For For 1.6 Elect Director Thomas M. Hamilton Management For For 1.7 Elect Director Leslie S. Heisz Management For For 1.8 Elect Director John N. Molbeck, Jr. Management For For 1.9 Elect Director Robert A. Rosholt Management For For 1.10 Elect Director J. Mikesell Thomas Management For For 1.11 Elect Director Christopher J. B. Williams Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HELIX ENERGY SOLUTIONS GROUP, INC. Meeting Date:MAY 09, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:HLX Security ID:42330P107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director T. William Porter Management For For 1.2 Elect Director James A. Watt Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Approve Qualified Employee Stock Purchase Plan Management For For 5 Ratify Auditors Management For For HILL-ROM HOLDINGS, INC. Meeting Date:MAR 06, 2012 Record Date:DEC 30, 2011 Meeting Type:ANNUAL Ticker:HRC Security ID:431475102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Rolf A. Classon Management For Withhold 1.2 Elect Director James R. Giertz Management For For 1.3 Elect Director Charles E. Golden Management For For 1.4 Elect Director W. August Hillenbrand Management For For 1.5 Elect Director Katherine S. Napier Management For For 1.6 Elect Director Joanne C. Smith Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For HILLENBRAND, INC. Meeting Date:FEB 22, 2012 Record Date:DEC 16, 2011 Meeting Type:ANNUAL Ticker:HI Security ID:431571108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Edward B. Cloues, II Management For For 1.2 Elect Director Helen W. Cornell Management For For 1.3 Elect Director Eduardo R. Menasce Management For For 1.4 Elect Director Stuart A. Taylor, II Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For HOOKER FURNITURE CORPORATION Meeting Date:JUN 05, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:HOFT Security ID:439038100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul B. Toms, Jr. Management For For 1.2 Elect Director W. Christopher Beeler, Jr. Management For For 1.3 Elect Director John L. Gregory, III Management For For 1.4 Elect Director E. Larry Ryder Management For For 1.5 Elect Director Mark F. Shreiber Management For For 1.6 Elect Director David G. Sweet Management For For 1.7 Elect Director Henry G. Williamson, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For INSPERITY, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:NSP Security ID:45778Q107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Paul J. Sarvadi Management For For 1.2 Elect Director Austin P. Young Management For For 2 Approve Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Ratify Auditors Management For For KAYDON CORPORATION Meeting Date:MAY 08, 2012 Record Date:MAR 13, 2012 Meeting Type:ANNUAL Ticker:KDN Security ID:486587108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Alexander Management For For 1.2 Elect Director David A. Brandon Management For For 1.3 Elect Director Patrick P. Coyne Management For For 1.4 Elect Director William K. Gerber Management For For 1.5 Elect Director Timothy J. O'Donovan Management For For 1.6 Elect Director James O'Leary Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For KENNAMETAL INC. Meeting Date:OCT 25, 2011 Record Date:SEP 02, 2011 Meeting Type:ANNUAL Ticker:KMT Security ID:489170100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director William J. Harvey Management For For 1.2 Elect Director Philip A. Dur Management For For 1.3 Elect Director Timothy R. McLevish Management For For 1.4 Elect Director Steven H. Wunning Management For For 2 Ratify Auditors Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Advisory Vote on Say on Pay Frequency Management One Year One Year LA-Z-BOY INCORPORATED Meeting Date:AUG 24, 2011 Record Date:JUN 27, 2011 Meeting Type:ANNUAL Ticker:LZB Security ID:505336107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kurt L. Darrow Management For For 1.2 Elect Director H. George Levy Management For For 1.3 Elect Director W. Alan McCollough Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year LANCASTER COLONY CORPORATION Meeting Date:NOV 21, 2011 Record Date:SEP 23, 2011 Meeting Type:ANNUAL Ticker:LANC Security ID:513847103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Fox Management For For 1.2 Elect Director John B. Gerlach, Jr. Management For For 1.3 Elect Director Edward H. Jennings Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For LINCOLN ELECTRIC HOLDINGS, INC. Meeting Date:APR 26, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:LECO Security ID:533900106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harold L. Adams Management For For 1.2 Elect Director Curtis E. Espeland Management For For 1.3 Elect Director Robert J. Knoll Management For For 1.4 Elect Director John M. Stropki, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Amend Executive Incentive Bonus Plan Management For For M.D.C. HOLDINGS, INC. Meeting Date:MAY 21, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MDC Security ID:552676108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Raymond T. Baker Management For For 1.2 Elect Director David E. Blackford Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Ratify Auditors Management For For M/I HOMES, INC. Meeting Date:MAY 08, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:MHO Security ID:55305B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas D. Igoe Management For For 1.2 Elect Director J. Thomas Mason Management For For 1.3 Elect Director Sharen Jester Turney Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For MAIDENFORM BRANDS, INC. Meeting Date:MAY 25, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:MFB Security ID:560305104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Norman Axelrod Management For For 1.2 Elect Director Harold F. Compton Management For For 1.3 Elect Director Barbara Eisenberg Management For For 1.4 Elect Director Nomi Ghez Management For For 1.5 Elect Director Maurice S. Reznik Management For For 1.6 Elect Director Karen Rose Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For METTLER-TOLEDO INTERNATIONAL INC. Meeting Date:MAY 03, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:MTD Security ID:592688105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Robert F. Spoerry Management For For 2 Elect Director Wah-Hui Chu Management For For 3 Elect Director Francis A. Contino Management For For 4 Elect Director Olivier A. Filliol Management For For 5 Elect Director Michael A. Kelly Management For For 6 Elect Director Martin D. Madaus, Ph.D. Management For For 7 Elect Director Hans Ulrich Maerki Management For For 8 Elect Director George M. Milne, Jr., Ph.D. Management For For 9 Elect Director Thomas P. Salice Management For For 10 Ratify Auditors Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MINE SAFETY APPLIANCES COMPANY Meeting Date:MAY 08, 2012 Record Date:FEB 14, 2012 Meeting Type:ANNUAL Ticker:MSA Security ID:602720104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas B. Hotopp Management For Withhold 1.2 Elect Director John T. Ryan, III Management For For 1.3 Elect Director Thomas H. Witmer Management For For 2 Amend Executive Incentive Bonus Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MONTPELIER RE HOLDINGS LTD. Meeting Date:MAY 18, 2012 Record Date:MAR 23, 2012 Meeting Type:ANNUAL Ticker:MRH Security ID:G62185106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Fix Number at 12 and Elect four Class A Directors and one Class C Director and Elect John G. Bruton as Director Management For For 1.2 Elect John D. Collins as Director Management For For 1.3 Elect Candace L. Straight as Director Management For For 1.4 Elect Anthony Taylor as Director Management For For 1.5 Elect Michael R. Eisenson as Director Management For For 2.1 Elect Thomas G. S. Busher as Director of Montpelier Reinsurance Ltd Management For For 2.2 Elect Christopher L. Harris as Director of Montpelier Reinsurance Ltd Management For For 2.3 Elect Christopher T. Schaper as Director of Montpelier Reinsurance Ltd Management For For 3 Approve Montpelier Re Holdings Ltd. Long-term Incentive Plan Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MUELLER INDUSTRIES, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 08, 2012 Meeting Type:ANNUAL Ticker:MLI Security ID:624756102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Ian M. Cumming Management For For 1.2 Elect Director Alexander P. Federbush Management For For 1.3 Elect Director Paul J. Flaherty Management For For 1.4 Elect Director Gennaro J. Fulvio Management For For 1.5 Elect Director Gary S. Gladstein Management For For 1.6 Elect Director Scott J. Goldman Management For For 1.7 Elect Director Terry Hermanson Management For For 1.8 Elect Director Joseph S. Steinberg Management For For 1.9 Elect Director Gregory L. Christopher Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For MULTI-FINELINE ELECTRONIX, INC. Meeting Date:MAR 05, 2012 Record Date:JAN 09, 2012 Meeting Type:ANNUAL Ticker:MFLX Security ID:62541B101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Philippe Lemaitre Management For For 1.2 Elect Director Donald K. Schwanz Management For For 1.3 Elect Director See Meng Wong Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NORDSON CORPORATION Meeting Date:FEB 28, 2012 Record Date:JAN 03, 2012 Meeting Type:ANNUAL Ticker:NDSN Security ID:655663102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael J. Merriman, Jr Management For For 1.2 Elect Director Frank M. Jaehnert Management For For 1.3 Elect Director Arthur L. George, Jr. Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For NV ENERGY, INC. Meeting Date:MAY 10, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:NVE Security ID:67073Y106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Joseph B. Anderson, Jr. Management For For 2 Elect Director Glenn C. Christenson Management For For 3 Elect Director Susan F. Clark Management For For 4 Elect Director Stephen E. Frank Management For Against 5 Elect Director Brian J. Kennedy Management For For 6 Elect Director Maureen T. Mullarkey Management For For 7 Elect Director John F. O'Reilly Management For For 8 Elect Director Philip G. Satre Management For For 9 Elect Director Donald D. Snyder Management For Against 10 Elect Director Michael W. Yackira Management For For 11 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 12 Amend Non-Employee Director Restricted Stock Plan Management For For 13 Ratify Auditors Management For For OIL STATES INTERNATIONAL, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:OIS Security ID:678026105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director S. James Nelson Management For For 1.2 Elect Director Gary L. Rosenthal Management For For 1.3 Elect Director William T. Van Kleef Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For OLD REPUBLIC INTERNATIONAL CORPORATION Meeting Date:MAY 25, 2012 Record Date:MAR 26, 2012 Meeting Type:ANNUAL Ticker:ORI Security ID:680223104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Harrington Bischof Management For For 1.2 Elect Director Leo E. Knight, Jr. Management For For 1.3 Elect Director Charles F. Titterton Management For For 1.4 Elect Director Steven R. Walker Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ORIENTAL FINANCIAL GROUP INC. Meeting Date:APR 25, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:OFG Security ID:68618W100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Julian S. Inclan Management For For 1.2 Elect Director Pedro Morazzani Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For OVERSEAS SHIPHOLDING GROUP, INC. Meeting Date:JUN 14, 2012 Record Date:APR 17, 2012 Meeting Type:ANNUAL Ticker:OSG Security ID:690368105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Morten Arntzen Management For For 1.2 Elect Director Oudi Recanati Management For For 1.3 Elect Director G. Allen Andreas, III Management For For 1.4 Elect Director Thomas B. Coleman Management For For 1.5 Elect Director Charles A. Fribourg Management For For 1.6 Elect Director Joel I. Picket Management For For 1.7 Elect Director Ariel Recanati Management For For 1.8 Elect Director Thomas F. Robards Management For For 1.9 Elect Director Jean-Paul Vettier Management For For 1.10 Elect Director Michael J. Zimmerman Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Amend Omnibus Stock Plan Management For Against PEABODY ENERGY CORPORATION Meeting Date:MAY 01, 2012 Record Date:MAR 12, 2012 Meeting Type:ANNUAL Ticker:BTU Security ID:704549104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Gregory H. Boyce Management For For 1.2 Elect Director William A. Coley Management For For 1.3 Elect Director William E. James Management For For 1.4 Elect Director Robert B. Karn, III Management For For 1.5 Elect Director M. Frances Keeth Management For For 1.6 Elect Director Henry E. Lentz Management For For 1.7 Elect Director Robert A. Malone Management For For 1.8 Elect Director William C. Rusnack Management For For 1.9 Elect Director John F. Turner Management For For 1.10 Elect Director Sandra A. Van Trease Management For For 1.11 Elect Director Alan H. Washkowitz Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Report on Lobbying Payments and Policy Shareholder Against Against PENTAIR, INC. Meeting Date:APR 25, 2012 Record Date:FEB 27, 2012 Meeting Type:ANNUAL Ticker:PNR Security ID:709631105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Charles A. Haggerty Management For For 2 Elect Director Randall J. Hogan Management For For 3 Elect Director David A. Jones Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For PEOPLES BANCORP INC. Meeting Date:APR 26, 2012 Record Date:FEB 24, 2012 Meeting Type:ANNUAL Ticker:PEBO Security ID:709789101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Carl L. Baker, Jr. Management For For 1.2 Elect Director George W. Broughton Management For For 1.3 Elect Director Richard Ferguson Management For For 1.4 Elect Director Charles W. Sulerzyski Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Meeting Date:NOV 30, 2011 Record Date:OCT 24, 2011 Meeting Type:SPECIAL Ticker:PPDI Security ID:717124101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Advisory Vote on Golden Parachutes Management For For 3 Adjourn Meeting Management For For PIER 1 IMPORTS, INC. Meeting Date:JUN 26, 2012 Record Date:APR 27, 2012 Meeting Type:ANNUAL Ticker:PIR Security ID:720279108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Claire H. Babrowski Management For For 2 Elect Director John H. Burgoyne Management For For 3 Elect Director Hamish A. Dodds Management For For 4 Elect Director Michael R. Ferrari Management For For 5 Elect Director Brendan L. Hoffman Management For For 6 Elect Director Terry E. London Management For For 7 Elect Director Alexander W. Smith Management For For 8 Elect Director Cece Smith Management For For 9 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 10 Ratify Auditors Management For For POWELL INDUSTRIES, INC. Meeting Date:FEB 29, 2012 Record Date:JAN 04, 2012 Meeting Type:ANNUAL Ticker:POWL Security ID:739128106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director James F. Clark Management For For 1.2 Elect Director Scott E. Rozzell Management For For 1.3 Elect Director Stephen W. Seale, Jr. Management For Withhold 1.4 Elect Director Robert C. Tranchon Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For PROTECTIVE LIFE CORPORATION Meeting Date:MAY 14, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:PL Security ID:743674103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert O. Burton Management For For 1.2 Elect Director Thomas L. Hamby Management For For 1.3 Elect Director John D. Johns Management For For 1.4 Elect Director Vanessa Leonard Management For For 1.5 Elect Director Charles D. McCrary Management For Withhold 1.6 Elect Director John J. McMahon, Jr. Management For For 1.7 Elect Director Hans H. Miller Management For For 1.8 Elect Director Malcolm Portera Management For For 1.9 Elect Director C. Dowd Ritter Management For For 1.10 Elect Director Jesse J. Spikes Management For For 1.11 Elect Director William A. Terry Management For For 1.12 Elect Director W. Michael Warren, Jr. Management For For 1.13 Elect Director Vanessa Wilson Management For For 1.14 Elect Director Elaine L. Chao Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Executive Incentive Bonus Plan Management For For 4 Amend Omnibus Stock Plan Management For Against 5 Ratify Auditors Management For For REGIS CORPORATION Meeting Date:OCT 27, 2011 Record Date:AUG 30, 2011 Meeting Type:PROXY CONTEST Ticker:RGS Security ID:758932107 Proposal No Proposal Proposed By Management Recommendation Vote Cast Management Proxy (Gold Card) 1.1 Elect Director Rolf F. Bjelland Management For Did Not Vote 1.2 Elect Director Joseph L. Conner Management For Did Not Vote 1.3 Elect Director Paul D. Finkelstein Management For Did Not Vote 1.4 Elect Director Van Zandt Hawn Management For Did Not Vote 1.5 Elect Director Susan S. Hoyt Management For Did Not Vote 1.6 Elect Director Michael J. Merriman Management For Did Not Vote 1.7 Elect Director Stephen E. Watson Management For Did Not Vote 2 Ratify Auditors Management For Did Not Vote 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Did Not Vote 4 Advisory Vote on Say on Pay Frequency Management One Year Did Not Vote Proposal No Proposal Proposed By Dissident Recommendation Vote Cast Dissident Proxy (White Card) 1.1 Elect Director James P. Fogarty Shareholder For Withhold 1.2 Elect Director Jeffrey C. Smith Shareholder For For 1.3 Elect Director David P. Williams Shareholder For Withhold 1.4 Management Nominee - Joseph L. Conner Shareholder For For 1.5 Management Nominee - Paul D. Finkelstein Shareholder For For 1.6 Management Nominee - Michael J. Merriman Shareholder For For 1.7 Management Nominee - Stephen E. Watson Shareholder For For 2 Ratify Auditors Management None For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management None For 4 Advisory Vote on Say on Pay Frequency Management None One Year RELIANCE STEEL & ALUMINUM CO. Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:RS Security ID:759509102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director David H. Hannah Management For For 1.2 Elect Director Mark V. Kaminski Management For For 1.3 Elect Director Gregg J. Mollins Management For For 1.4 Elect Director Andrew G. Sharkey, Iii Management For For 2 Increase Authorized Common Stock Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Require Independent Board Chairman Shareholder Against Against 5 Ratify Auditors Management For For RLI CORP. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:RLI Security ID:749607107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Kaj Ahlmann Management For For 1.2 Elect Director Barbara R. Allen Management For For 1.3 Elect Director John T. Baily Management For For 1.4 Elect Director Jordan W. Graham Management For For 1.5 Elect Director Gerald I. Lenrow Management For For 1.6 Elect Director Charles M. Linke Management For For 1.7 Elect Director F. Lynn McPheeters Management For For 1.8 Elect Director Jonathan E. Michael Management For For 1.9 Elect Director Robert O. Viets Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROFIN-SINAR TECHNOLOGIES INC. Meeting Date:MAR 15, 2012 Record Date:JAN 27, 2012 Meeting Type:ANNUAL Ticker:RSTI Security ID:775043102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Guenther Braun Management For For 1.2 Elect Director Ralph E. Reins Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For ROPER INDUSTRIES, INC. Meeting Date:JUN 04, 2012 Record Date:APR 13, 2012 Meeting Type:ANNUAL Ticker:ROP Security ID:776696106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert D. Johnson Management For For 1.2 Elect Director Robert E. Knowling, Jr. Management For For 1.3 Elect Director Wilbur J. Prezzano Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Ratify Auditors Management For For ROWAN COMPANIES, INC. Meeting Date:APR 16, 2012 Record Date:MAR 08, 2012 Meeting Type:SPECIAL Ticker:RDC Security ID:779382100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Change State of Incorporation from Delaware to England Management For Against 2 Amend Articles of Association Management For Against 3 Declassify the Board of Directors Management For For 4 Adjourn Meeting Management For For RPM INTERNATIONAL INC. Meeting Date:OCT 06, 2011 Record Date:AUG 12, 2011 Meeting Type:ANNUAL Ticker:RPM Security ID:749685103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Frederick R. Nance Management For Withhold 1.2 Elect Director Charles A. Ratner Management For Withhold 1.3 Elect Director William B. Summers, Jr. Management For Withhold 1.4 Elect Director Jerry Sue Thornton Management For Withhold 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Advisory Vote on Say on Pay Frequency Management None One Year 4 Ratify Auditors Management For For SAKS INCORPORATED Meeting Date:MAY 30, 2012 Record Date:APR 03, 2012 Meeting Type:ANNUAL Ticker:SKS Security ID:79377W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert B. Carter Management For For 1.2 Elect Director Michael S. Gross Management For Withhold 1.3 Elect Director Donald E. Hess Management For For 1.4 Elect Director Marguerite W. Kondracke Management For For 1.5 Elect Director Jerry W. Levin Management For For 1.6 Elect Director Nora P. McAniff Management For For 1.7 Elect Director Stephen I. Sadove Management For For 1.8 Elect Director Jack L. Stahl Management For For 2 Ratify Auditors Management For For 3 Approve Executive Incentive Bonus Plan Management For For 4 Provide for Cumulative Voting Shareholder Against Against SCHAWK, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 30, 2012 Meeting Type:ANNUAL Ticker:SGK Security ID:806373106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Clarence W. Schawk Management For Withhold 1.2 Elect Director David A. Schawk Management For For 1.3 Elect Director A. Alex Sarkisian Management For Withhold 1.4 Elect Director Leonard S. Caronia Management For For 1.5 Elect Director Judith W. McCue Management For Withhold 1.6 Elect Director Hollis W. Rademacher Management For Withhold 1.7 Elect Director John T. McEnroe Management For Withhold 1.8 Elect Director Michael G. O'Rourke Management For For 1.9 Elect Director Stanley N. Logan Management For For 2 Amend Omnibus Stock Plan Management For For SENSIENT TECHNOLOGIES CORPORATION Meeting Date:APR 26, 2012 Record Date:FEB 28, 2012 Meeting Type:ANNUAL Ticker:SXT Security ID:81725T100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Hank Brown Management For For 1.2 Elect Director Fergus M. Clydesdale Management For For 1.3 Elect Director James A. D. Croft Management For For 1.4 Elect Director William V. Hickey Management For Withhold 1.5 Elect Director Kenneth P. Manning Management For For 1.6 Elect Director Peter M. Salmon Management For For 1.7 Elect Director Elaine R. Wedral Management For For 1.8 Elect Director Essie Whitelaw Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Approve Non-Employee Director Restricted Stock Plan Management For For 4 Ratify Auditors Management For For SIMPSON MANUFACTURING CO., INC. Meeting Date:APR 25, 2012 Record Date:FEB 29, 2012 Meeting Type:ANNUAL Ticker:SSD Security ID:829073105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jennifer A. Chatman Management For Withhold 1.2 Elect Director Robin G. MacGillivray Management For Withhold 1.3 Elect Director Barclay Simpson Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For SKYWEST, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 02, 2012 Meeting Type:ANNUAL Ticker:SKYW Security ID:830879102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jerry C. Atkin Management For For 1.2 Elect Director J. Ralph Atkin Management For For 1.3 Elect Director Margaret S. Billson Management For For 1.4 Elect Director Ian M. Cumming Management For For 1.5 Elect Director Henry J. Eyring Management For For 1.6 Elect Director Robert G. Sarver Management For For 1.7 Elect Director Steven F. Udvar-hazy Management For For 1.8 Elect Director James L. Welch Management For For 1.9 Elect Director W. Steve Albrecht Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For STANCORP FINANCIAL GROUP, INC. Meeting Date:MAY 07, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:SFG Security ID:852891100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Virginia L. Anderson Management For For 2 Elect Director Stanley R. Fallis Management For For 3 Elect Director Eric E. Parsons Management For For 4 Ratify Auditors Management For For 5 Amend Qualified Employee Stock Purchase Plan Management For For 6 Amend Executive Incentive Bonus Plan Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For STEEL DYNAMICS, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:STLD Security ID:858119100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark D. Millett Management For For 1.2 Elect Director Richard P. Teets, Jr. Management For For 1.3 Elect Director John C. Bates Management For Withhold 1.4 Elect Director Keith E. Busse Management For For 1.5 Elect Director Frank D. Byrne Management For For 1.6 Elect Director Paul B. Edgerley Management For For 1.7 Elect Director Richard J. Freeland Management For For 1.8 Elect Director Jurgen Kolb Management For For 1.9 Elect Director James C. Marcuccilli Management For For 1.10 Elect Director Gabriel L. Shaheen Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 5 Other Business Management For Against STERIS CORPORATION Meeting Date:JUL 28, 2011 Record Date:MAY 31, 2011 Meeting Type:ANNUAL Ticker:STE Security ID:859152100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Richard C. Breeden Management For For 1.2 Elect Director Cynthia L. Feldmann Management For For 1.3 Elect Director Jacqueline B. Kosecoff Management For For 1.4 Elect Director David B. Lewis Management For For 1.5 Elect Director Kevin M. McMullen Management For For 1.6 Elect Director Walter M Rosebrough, Jr. Management For For 1.7 Elect Director Mohsen M. Sohi Management For For 1.8 Elect Director John P. Wareham Management For For 1.9 Elect Director Loyal W. Wilson Management For For 1.10 Elect Director Michael B. Wood Management For For 2 Amend Omnibus Stock Plan Management For Against 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year 5 Ratify Auditors Management For For TEEKAY CORP. Meeting Date:JUN 06, 2012 Record Date:APR 11, 2012 Meeting Type:ANNUAL Ticker:TK Security ID:Y8564W103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Ian D. Blackburne as Director Management For For 1.2 Elect William B. Berry as Director Management For For 1.3 Elect C. Sean Day as Director Management For For 2 Transact Other Business (Voting) Management For Against TELEFLEX INCORPORATED Meeting Date:MAY 04, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:TFX Security ID:879369106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Sigismundus W.W. Lubsen Management For For 2 Elect Director Stuart A. Randle Management For For 3 Elect Director Harold L. Yoh, III Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 5 Ratify Auditors Management For For THE CATO CORPORATION Meeting Date:MAY 24, 2012 Record Date:MAR 27, 2012 Meeting Type:ANNUAL Ticker:CATO Security ID:149205106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John P. D. Cato Management For For 1.2 Elect Director Thomas E. Meckley Management For For 1.3 Elect Director Bailey W. Patrick Management For For 2 Ratify Auditors Management For For 3 Other Business Management For Against THE HANOVER INSURANCE GROUP, INC. Meeting Date:MAY 15, 2012 Record Date:MAR 22, 2012 Meeting Type:ANNUAL Ticker:THG Security ID:410867105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Frederick H. Eppinger Management For For 2 Elect Director Joseph R. Ramrath Management For For 3 Elect Director Harriett Taggart Management For For 4 Amend Omnibus Stock Plan Management For For 5 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 6 Ratify Auditors Management For For THE MEN'S WEARHOUSE, INC. Meeting Date:JUN 13, 2012 Record Date:APR 16, 2012 Meeting Type:ANNUAL Ticker:MW Security ID:587118100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director George Zimmer Management For For 1.2 Elect Director David H. Edwab Management For For 1.3 Elect Director Douglas S. Ewert Management For For 1.4 Elect Director Rinaldo S. Brutoco Management For For 1.5 Elect Director Michael L. Ray Management For For 1.6 Elect Director Sheldon I. Stein Management For For 1.7 Elect Director Deepak Chopra Management For For 1.8 Elect Director William B. Sechrest Management For For 1.9 Elect Director Larry R. Katzen Management For For 1.10 Elect Director Grace Nichols Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For THE TIMKEN COMPANY Meeting Date:MAY 08, 2012 Record Date:FEB 21, 2012 Meeting Type:ANNUAL Ticker:TKR Security ID:887389104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Joseph W. Ralston Management For Withhold 1.2 Elect Director John P. Reilly Management For For 1.3 Elect Director John M. Timken, Jr. Management For Withhold 1.4 Elect Director Jacqueline F. Woods Management For Withhold 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For THOR INDUSTRIES, INC. Meeting Date:DEC 13, 2011 Record Date:OCT 28, 2011 Meeting Type:ANNUAL Ticker:THO Security ID:885160101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director J. Allen Kosowsky Management For Withhold 1.2 Elect Director Jan H. Suwinski Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year TIDEWATER INC. Meeting Date:JUL 14, 2011 Record Date:MAY 27, 2011 Meeting Type:ANNUAL Ticker:TDW Security ID:886423102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director M. Jay Allison Management For For 1.2 Elect Director James C. Day Management For For 1.3 Elect Director Richard T. Du Moulin Management For For 1.4 Elect Director Morris E. Foster Management For For 1.5 Elect Director J. Wayne Leonard Management For For 1.6 Elect Director Jon C. Madonna Management For Withhold 1.7 Elect Director Joseph H. Netherland Management For For 1.8 Elect Director Richard A. Pattarozzi Management For Withhold 1.9 Elect Director Nicholas J. Sutton Management For For 1.10 Elect Director Cindy B. Taylor Management For For 1.11 Elect Director Dean E. Taylor Management For For 1.12 Elect Director Jack E. Thompson Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Advisory Vote on Say on Pay Frequency Management One Year One Year 4 Ratify Auditors Management For For TOWER GROUP, INC. Meeting Date:MAY 03, 2012 Record Date:MAR 06, 2012 Meeting Type:ANNUAL Ticker:TWGP Security ID:891777104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jan R. Van Gorder Management For For 1.2 Elect Director Austin P. Young, III Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against TRANSATLANTIC HOLDINGS, INC. Meeting Date:FEB 06, 2012 Record Date:JAN 04, 2012 Meeting Type:SPECIAL Ticker:TRH Security ID:893521104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Merger Agreement Management For For 2 Adjourn Meeting Management For For 3 Advisory Vote on Golden Parachutes Management For For TRINITY INDUSTRIES, INC. Meeting Date:APR 30, 2012 Record Date:MAR 16, 2012 Meeting Type:ANNUAL Ticker:TRN Security ID:896522109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John L. Adams Management For For 1.2 Elect Director Rhys J. Best Management For For 1.3 Elect Director David W. Biegler Management For For 1.4 Elect Director Leldon E. Echols Management For For 1.5 Elect Director Ronald J. Gafford Management For For 1.6 Elect Director Ronald W. Haddock Management For Withhold 1.7 Elect Director Adrian Lajous Management For For 1.8 Elect Director Melendy E. Lovett Management For For 1.9 Elect Director Charles W. Matthews Management For For 1.10 Elect Director Douglas L. Rock Management For For 1.11 Elect Director Timothy R. Wallace Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TRUSTCO BANK CORP NY Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:TRST Security ID:898349105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Thomas O. Maggs Management For For 1.2 Elect Director Robert J. McCormick Management For For 1.3 Elect Director William J. Purdy Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For TUESDAY MORNING CORPORATION Meeting Date:NOV 09, 2011 Record Date:SEP 20, 2011 Meeting Type:ANNUAL Ticker:TUES Security ID:899035505 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Bruce A. Quinnell Management For Withhold 1.2 Elect Director Kathleen Mason Management For For 1.3 Elect Director William J. Hunckler, III Management For For 1.4 Elect Director Starlette Johnson Management For Withhold 1.5 Elect Director David B. Green Management For For 1.6 Elect Director Sheldon I. Stein Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 4 Advisory Vote on Say on Pay Frequency Management One Year One Year UNIT CORPORATION Meeting Date:MAY 02, 2012 Record Date:MAR 05, 2012 Meeting Type:ANNUAL Ticker:UNT Security ID:909218109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director John G. Nikkel Management For For 1.2 Elect Director Robert J. Sullivan, Jr. Management For For 1.3 Elect Director Gary R. Christopher Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Amend Omnibus Stock Plan Management For For 4 Amend Omnibus Stock Plan Management For For 5 Ratify Auditors Management For For UNIVERSAL FOREST PRODUCTS, INC. Meeting Date:APR 18, 2012 Record Date:FEB 20, 2012 Meeting Type:ANNUAL Ticker:UFPI Security ID:913543104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Matthew J. Missad Management For For 1.2 Elect Director Thomas W. Rhodes Management For For 1.3 Elect Director Louis A. Smith Management For For 2 Amend Non-Employee Director Restricted Stock Plan Management For For 3 Ratify Auditors Management For For 4 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For VALIDUS HOLDINGS, LTD. Meeting Date:MAY 02, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:VR Security ID:G9319H102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Michael E. A. Carpenter Management For For 1.2 Elect Director Alok Singh Management For For 1.3 Elect Director Christopher E. Watson Management For For 2.4 Elect Edward J. Noonan as Subsidiary Director Management For For 2.5 Elect C.N. Rupert Atkin as Subsidiary Director Management For For 2.6 Elect Patrick G. Barry as Subsidiary Director Management For For 2.7 Elect Peter A. Bilsby as Subsidiary Director Management For For 2.8 Elect Alan Bossin as Subsidiary Director Management For For 2.9 Elect Julian P. Bosworth as Subsidiary Director Management For For 2.10 Elect Janita A. Burke as Subsidiary Director Management For For 2.11 Elect Michael E.A. Carpenter as Subsidiary Director Management For For 2.12 Elect Rodrigo Castro as Subsidiary Director Management For For 2.13 Elect Jane S. Clouting as Subsidiary Director Management For For 2.14 Elect Joseph E. Consolino as Subsidiary Director Management For For 2.15 Elect C. Jerome Dill as Subsidiary Director Management For For 2.16 Elect Andrew Downey as Subsidiary Director Management For For 2.17 Elect Kerry A. Emanuel as Subsidiary Director Management For For 2.18 Elect Jonathan D. Ewington as Subsidiary Director Management For For 2.19 Elect Andrew M. Gibbs as Subsidiary Director Management For For 2.20 Elect Michael Greene as Subsidiary Director Management For For 2.21 Elect Barnabas Hurst-Bannister as Subsidiary Director Management For For 2.22 Elect Anthony J. Keys as Subsidiary Director Management For For 2.23 Elect Robert F. Kuzloski as Subsidiary Director Management For For 2.24 Elect Stuart W. Mercer as Subsidiary Director Management For For 2.25 Elect Jean-Marie Nessi as Subsidiary Director Management For For 2.26 Elect Andre Perez as Subsidiary Director Management For For 2.27 Elect Julian G. Ross as Subsidiary Director Management For For 2.28 Elect Rafael Saer as Subsidiary Director Management For For 2.29 Elect Matthew Scales as Subsidiary Director Management For For 2.30 Elect James E. Skinner as Subsidiary Director Management For For 2.31 Elect Verner G. Southey as Subsidiary Director Management For For 2.32 Elect Nigel D. Wachman as Subsidiary Director Management For For 2.33 Elect Lixin Zeng as Subsidiary Director Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify PricewaterhouseCoopers Hamilton Bermuda as Independent Auditors Management For For WABASH NATIONAL CORPORATION Meeting Date:MAY 17, 2012 Record Date:APR 05, 2012 Meeting Type:ANNUAL Ticker:WNC Security ID:929566107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Director Richard J. Giromini Management For For 2 Elect Director Martin C. Jischke Management For For 3 Elect Director James D. Kelly Management For For 4 Elect Director John E. Kunz Management For For 5 Elect Director Larry J. Magee Management For For 6 Elect Director Scott K. Sorensen Management For For 7 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 8 Ratify Auditors Management For For WATTS WATER TECHNOLOGIES, INC. Meeting Date:MAY 16, 2012 Record Date:MAR 21, 2012 Meeting Type:ANNUAL Ticker:WTS Security ID:942749102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert L. Ayers Management For For 1.2 Elect Director Bernard Baert Management For For 1.3 Elect Director Kennett F. Burnes Management For For 1.4 Elect Director Richard J. Cathcart Management For For 1.5 Elect Director David J. Coghlan Management For For 1.6 Elect Director W. Craig Kissel Management For For 1.7 Elect Director John K. McGillicuddy Management For For 1.8 Elect Director Merilee Raines Management For For 2 Ratify Auditors Management For For WEST MARINE, INC. Meeting Date:MAY 17, 2012 Record Date:MAR 19, 2012 Meeting Type:ANNUAL Ticker:WMAR Security ID:954235107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Randolph K. Repass Management For Withhold 1.2 Elect Director Geoffrey A. Eisenberg Management For For 1.3 Elect Director Dennis F. Madsen Management For For 1.4 Elect Director David McComas Management For For 1.5 Elect Director Barbara L. Rambo Management For For 1.6 Elect Director Alice M. Richter Management For For 1.7 Elect Director Christiana Shi Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For WEST PHARMACEUTICAL SERVICES, INC. Meeting Date:MAY 01, 2012 Record Date:MAR 09, 2012 Meeting Type:ANNUAL Ticker:WST Security ID:955306105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Mark A. Buthman Management For For 1.2 Elect Director William F. Feehery Management For For 1.3 Elect Director Thomas W. Hofmann Management For For 1.4 Elect Director L. Robert Johnson Management For For 1.5 Elect Director Paula A. Johnson Management For For 1.6 Elect Director Douglas A. Michels Management For For 1.7 Elect Director Donald E. Morel, Jr. Management For For 1.8 Elect Director John H. Weiland Management For For 1.9 Elect Director Anthony Welters Management For For 1.10 Elect Director Patrick J. Zenner Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 3 Ratify Auditors Management For For WINNEBAGO INDUSTRIES, INC. Meeting Date:DEC 13, 2011 Record Date:OCT 04, 2011 Meeting Type:ANNUAL Ticker:WGO Security ID:974637100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Robert J. Olson Management For For 1.2 Elect Director Randy J. Potts Management For For 1.3 Elect Director Mark T. Schroepfer Management For For 2 Ratify Auditors Management For For 3 Advisory Vote to Ratify Named Executive Officers' Compensation Management For For 4 Advisory Vote on Say on Pay Frequency Management One Year One Year SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Franklin Value Investors Trust By (Signature and Title)*/s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 24, 2012 * Print the name and title of each signing officer under his or her signature.
